[jpmchasecreditagreementd001.jpg]
Exhibit 10.3 EXECUTION VERSION CREDIT AGREEMENT dated as of March 29, 2019 among
NAUTILUS, INC., and OCTANE FITNESS, LLC, as the Borrowers, The Other Loan
Parties Hereto, The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent ___________________________ JPMORGAN CHASE BANK, N.A., as
Sole Bookrunner and Sole Lead Arranger DB1/ 102580159.10



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
................................................................................................................
1 SECTION 1.01 Defined Terms
.......................................................................................................
1 SECTION 1.02 Classification of Loans and Borrowings
............................................................. 34 SECTION 1.03
Terms Generally
..................................................................................................
34 SECTION 1.04 Accounting Terms; GAAP.
.................................................................................
34 SECTION 1.05 Interest Rates; LIBOR Notifications
................................................................... 35 SECTION
1.06 Status of Obligations
...........................................................................................
35 ARTICLE II THE CREDITS
.............................................................................................................
36 SECTION 2.01 Commitments
......................................................................................................
36 SECTION 2.02 Loans and Borrowings.
.......................................................................................
36 SECTION 2.03 Requests for Borrowings
.....................................................................................
37 SECTION 2.04 Protective Advances.
...........................................................................................
37 SECTION 2.05 Swingline Loans and Overadvances.
.................................................................. 38 SECTION
2.06 Letters of Credit.
.................................................................................................
40 SECTION 2.07 Funding of Borrowings.
......................................................................................
44 SECTION 2.08 Interest Elections.
................................................................................................
45 SECTION 2.09 Termination and Reduction of Commitments; Increase in Revolving
Commitments.
.....................................................................................................
46 SECTION 2.10 Repayment of Loans; Evidence of Debt.
............................................................. 48 SECTION 2.11
Prepayment of Loans.
..........................................................................................
48 SECTION 2.12 Fees.
.....................................................................................................................
49 SECTION 2.13 Interest.
................................................................................................................
50 SECTION 2.14 Alternate Rate of Interest; Illegality.
................................................................... 51 SECTION
2.15 Increased Costs.
...................................................................................................
52 SECTION 2.16 Break Funding Payments
.....................................................................................
54 SECTION 2.17 Withholding of Taxes; Gross-Up.
....................................................................... 54
SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Setoffs.
...................... 57 SECTION 2.19 Mitigation Obligations; Replacement of
Lenders. .............................................. 60 SECTION 2.20
Defaulting Lenders
..............................................................................................
61 SECTION 2.21 Returned Payments
.............................................................................................
63 SECTION 2.22 Banking Services and Swap Agreements
............................................................ 63 ARTICLE III
REPRESENTATIONS AND WARRANTIES
............................................................. 63 SECTION 3.01
Organization; Powers
..........................................................................................
63 SECTION 3.02 Authorization; Enforceability
..............................................................................
63 SECTION 3.03 Governmental Approvals; No Conflicts
.............................................................. 64 SECTION 3.04
Financial Condition; No Material Adverse Effect.
............................................. 64 SECTION 3.05 Properties.
...........................................................................................................
64 SECTION 3.06 Litigation and Environmental Matters.
............................................................... 64 SECTION 3.07
Compliance with Laws and Agreements; No Default
......................................... 65 SECTION 3.08 Investment Company
Status
................................................................................
65 SECTION 3.09 Taxes
...................................................................................................................
65 SECTION 3.10 ERISA
.................................................................................................................
65 SECTION 3.11 Disclosure.
...........................................................................................................
65 SECTION 3.12 Material Agreements
...........................................................................................
66 SECTION 3.13 Solvency.
.............................................................................................................
66 i DB1/ 102580159.10



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd003.jpg]
TABLE OF CONTENTS (continued) Page SECTION 3.14 Insurance
.............................................................................................................
66 SECTION 3.15 Capitalization and Subsidiaries
........................................................................... 66
SECTION 3.16 Security Interest in Collateral
..............................................................................
67 SECTION 3.17 Employment Matters
...........................................................................................
67 SECTION 3.18 Margin Regulations
.............................................................................................
67 SECTION 3.19 Use of Proceeds
...................................................................................................
67 SECTION 3.20 No Burdensome Restrictions
...............................................................................
67 SECTION 3.21 Anti-Corruption Laws and Sanctions
.................................................................. 67 SECTION
3.22 [Intentionally
Omitted]........................................................................................
67 SECTION 3.23 Common Enterprise
............................................................................................
67 SECTION 3.24 EEA Financial Institutions
..................................................................................
68 SECTION 3.25 Plan Assets; Prohibited Transactions
.................................................................. 68 ARTICLE IV
CONDITIONS
..............................................................................................................
68 SECTION 4.01 Effective Date
.....................................................................................................
68 SECTION 4.02 Each Credit Event
...............................................................................................
71 ARTICLE V AFFIRMATIVE COVENANTS
...................................................................................
72 SECTION 5.01 Financial Statements; Borrowing Base and Other Information
.......................... 72 SECTION 5.02 Notices of Material Events
..................................................................................
76 SECTION 5.03 Existence; Conduct of Business
.......................................................................... 77
SECTION 5.04 Payment of Obligations
.......................................................................................
77 SECTION 5.05 Maintenance of Properties
...................................................................................
77 SECTION 5.06 Books and Records; Inspection Rights
............................................................... 77 SECTION 5.07
Compliance with Laws and Material Contractual Obligations
........................... 78 SECTION 5.08 Use of Proceeds.
..................................................................................................
78 SECTION 5.09 Accuracy of Information
.....................................................................................
78 SECTION 5.10 Insurance
.............................................................................................................
78 SECTION 5.11 Casualty and Condemnation
...............................................................................
79 SECTION 5.12 Appraisals
............................................................................................................
79 SECTION 5.13 Depository Banks
................................................................................................
79 SECTION 5.14 Additional Collateral; Further Assurances.
......................................................... 79 SECTION 5.15 Good
Standing
.....................................................................................................
80 SECTION 5.16 Post-Closing Matters.
..........................................................................................
80 ARTICLE VI NEGATIVE COVENANTS
.........................................................................................
80 SECTION 6.01 Indebtedness
........................................................................................................
80 SECTION 6.02 Liens
....................................................................................................................
82 SECTION 6.03 Fundamental Changes.
........................................................................................
82 SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
............................ 83 SECTION 6.05 Asset Sales
..........................................................................................................
84 SECTION 6.06 Sale and Leaseback Transactions
........................................................................ 85
SECTION 6.07 Swap Agreements
...............................................................................................
85 SECTION 6.08 Restricted Payments; Certain Payments of
Indebtedness.................................... 85 SECTION 6.09 Transactions
with Affiliates
................................................................................
86 SECTION 6.10 Restrictive Agreements
.......................................................................................
87 SECTION 6.11 Amendment of Material Documents
................................................................... 87 DB1/
102580159.10 ii



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd004.jpg]
TABLE OF CONTENTS (continued) Page SECTION 6.12 Fixed Charge Coverage Ratio
............................................................................. 87
ARTICLE VII EVENTS OF DEFAULT
..............................................................................................
87 ARTICLE VIII THE ADMINISTRATIVE AGENT
............................................................................. 90
SECTION 8.01 Authorization and Action.
...................................................................................
90 SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc.
.................................... 92 SECTION 8.03 Posting of Communications.
...............................................................................
93 SECTION 8.04 Reliance
...............................................................................................................
94 SECTION 8.05 Successor Administrative Agent.
........................................................................ 94
SECTION 8.06 Acknowledgements of Lenders and Issuing Bank.
............................................. 95 SECTION 8.07 Collateral
Matters.
...............................................................................................
96 SECTION 8.08 Credit Bidding
.....................................................................................................
97 SECTION 8.09 Certain ERISA Matters.
......................................................................................
98 SECTION 8.10 Flood Laws
........................................................................................................
100 ARTICLE IX
MISCELLANEOUS....................................................................................................
100 SECTION 9.01 Notices.
.............................................................................................................
100 SECTION 9.02 Waivers; Amendments.
.....................................................................................
101 SECTION 9.03 Expenses; Indemnity; Damage Waiver.
............................................................ 104 SECTION 9.04
Successors and Assigns.
....................................................................................
106 SECTION 9.05 Survival
.............................................................................................................
109 SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
...................... 109 SECTION 9.07 Severability
.......................................................................................................
110 SECTION 9.08 Right of Setoff.
..................................................................................................
110 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
.......................... 111 SECTION 9.10 WAIVER OF JURY TRIAL..
........................................................................... 112
SECTION 9.11
Headings............................................................................................................
112 SECTION 9.12 Confidentiality
..................................................................................................
112 SECTION 9.13 Several Obligations; Nonreliance; Violation of Law
........................................ 113 SECTION 9.14 USA PATRIOT Act
..........................................................................................
113 SECTION 9.15 Disclosure
..........................................................................................................
113 SECTION 9.16 Appointment for
Perfection...............................................................................
113 SECTION 9.17 Interest Rate
Limitation.....................................................................................
114 SECTION 9.18 Marketing Consent
............................................................................................
114 SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ....... 114 SECTION 9.20 No Fiduciary Duty, etc
......................................................................................
114 ARTICLE X LOAN GUARANTY
..................................................................................................
115 SECTION 10.01 Guaranty
..........................................................................................................
115 SECTION 10.02 Guaranty of
Payment.......................................................................................
115 SECTION 10.03 No Discharge or Diminishment of Loan Guaranty.
........................................ 116 SECTION 10.04 Defenses Waived
.............................................................................................
116 SECTION 10.05 Rights of Subrogation
.....................................................................................
117 SECTION 10.06 Reinstatement; Stay of Acceleration
............................................................... 117 SECTION
10.07 Information
......................................................................................................
117 SECTION 10.08 Termination
.....................................................................................................
117 SECTION 10.09 Taxes
................................................................................................................
117 DB1/ 102580159.10 iii



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd005.jpg]
TABLE OF CONTENTS (continued) Page SECTION 10.10 Maximum Liability
..........................................................................................
117 SECTION 10.11 Contribution.
....................................................................................................
118 SECTION 10.12 Liability Cumulative
.......................................................................................
118 SECTION 10.13 Keepwell
..........................................................................................................
118 ARTICLE XI THE BORROWER REPRESENTATIVE
.................................................................. 119 SECTION
11.01 Appointment; Nature of Relationship
............................................................. 119 SECTION 11.02
Powers
.............................................................................................................
119 SECTION 11.03 Employment of Agents
...................................................................................
119 SECTION 11.04 Notices
............................................................................................................
119 SECTION 11.05 Successor Borrower Representative
................................................................ 119 SECTION
11.06 Execution of Loan Documents; Borrowing Base Certificate
.......................... 119 SECTION 11.07 Reporting
.........................................................................................................
120 DB1/ 102580159.10 iv



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd006.jpg]
SCHEDULES Commitment Schedule Schedule 3.05(a) Properties Schedule 3.05(b)
Intellectual Property Schedule 3.06 Disclosed Matters Schedule 3.12 Material
Agreements Schedule 3.14 Insurance Schedule 3.15 Capitalization and Subsidiaries
Schedule 5.16 Post-Closing Matters Schedule 6.01 Existing Indebtedness Schedule
6.02 Existing Liens Schedule 6.04 Existing Investments Schedule 6.10 Existing
Restrictions EXHIBITS Exhibit A Form of Assignment and Assumption Exhibit B Form
of Borrowing Base Certificate Exhibit C Form of Compliance Certificate Exhibit D
Joinder Agreement v DB1/ 102580159.10



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd007.jpg]
CREDIT AGREEMENT dated as of March 29, 2019 (as it may be amended or modified
from time to time, this “Agreement”) by and among NAUTILUS, INC., a Washington
corporation, (the “Company”), OCTANE FITNESS, LLC, a Minnesota limited liability
company (“Octane Fitness” and together with the Company and any other Person (as
defined below) that joins this Agreement as a Borrower in accordance with the
terms hereof are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
other Loan Parties from time to time party hereto, the Lenders from time to time
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The
parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01 Defined
Terms. As used in this Agreement, the following terms have the meanings
specified below: “Account” has the meaning assigned to such term in the Security
Agreement. “Account Debtor” means any Person obligated on an Account.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person. “Adjusted LIBO Rate”
means, with respect to any Eurodollar Borrowing for any Interest Period or for
any CBFR Borrowing, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. “Adjusted One Month LIBOR Rate”
means, for any day, an interest rate per annum equal to the sum of (i) 2.50%
plus (ii) the Adjusted LIBO Rate for a one month interest period on such day (or
if such day is not a Business Day, the immediately preceding Business Day);
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate at approximately 11:00 a.m. London time
on such day; provided further, that, if the LIBO Screen Rate at such time shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the specified
Person. “Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).
DB1/ 102580159.10



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd008.jpg]
“Agreement” has the meaning assigned to such in the preamble to this Agreement.
“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $40,000,000. “Aggregate Revolving
Exposure” means, at any time, the aggregate Revolving Exposure of all the
Lenders at such time. “Allocable Amount” has the meaning assigned to it in
Section 9.03(c). “ALTA” means the American Land Title Association.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption. “Applicable Parties” has
the meaning assigned to it in Section 8.03(c). “Applicable Percentage” means,
with respect to any Lender, (a) with respect to Revolving Loans, LC Exposure,
Overadvances or Swingline Loans, a percentage equal to a fraction the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the Aggregate Revolving Commitment; provided that, if the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon such Lender’s share of the Aggregate Revolving Exposure at that time, and
(b) with respect to Protective Advances or with respect to the Aggregate
Revolving Exposure, a percentage based upon its share of the Aggregate Revolving
Exposure and the unused Commitments; provided that, in accordance with Section
2.20, so long as any Lender shall be a Defaulting Lender, such Defaulting
Lender’s Commitment shall be disregarded in the calculations under clauses (a)
and (b) above. “Applicable Rate” means, for any day, with respect to any Loan,
or with respect to the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “Revolver
REVLIBOR30 Spread”, “Revolver CBFR Spread”, “Revolver Eurodollar Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Fixed Charge Coverage
Ratio as of the most recent determination date, provided that the “Applicable
Rate” shall be the applicable rates per annum set forth below in Category 2
during the period from the Effective Date to, and including, the last day of the
fiscal quarter of the Company ending on or about March 29, 2020: DB1/
102580159.10 2



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd009.jpg]
Revolver Revolver Revolver Fixed Charge CB Commitment Eurodollar Coverage Ratio
REVLIBOR30 Floating Fee Rate Spread Spread Rate Spread Category 1 1.75% 1.75%
0.00% 0.10% >1.5 to 1.0 Category 2 2.00% 2.00% 0.00% 0.20% ≤1.50 to 1.0 but
>1.25 to 1.0 Category 3 2.25% 2.25% 0.00% 0.30% ≤1.25 to 1.0 For purposes of the
foregoing,(a) the Applicable Rate shall be determined as of the end of each
fiscal quarter of the Company based upon the Company’s annual or quarterly
consolidated financial statements delivered pursuant to Section 5.01 and (b)
each change in the Applicable Rate resulting from a change in the Fixed Charge
Coverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Fixed Charge
Coverage Ratio shall be deemed to be in Category 3 (A) at any time that an Event
of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered. “Approved Electronic Platform” has the
meaning assigned to it in Section 8.03(a). “Approved Fund” has the meaning
assigned to such term in Section 9.04. “Assignment and Assumption” means an
assignment and assumption agreement entered into by a Lender and an assignee
(with the consent of any party whose consent is required by Section 9.04), and
accepted by the Administrative Agent, in the form of Exhibit A or any other form
(including electronic records generated by the use of an electronic platform)
approved by the Administrative Agent. “Availability” means, at any time, an
amount equal to (a) the lesser of (i) the Aggregate Revolving Commitment and
(ii) the Borrowing Base minus (b) the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings). “Availability Period”
means the period from and including the Effective Date to but excluding the
earlier of the Maturity Date and the date of termination of the Commitments.
“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings). DB1/ 102580159.10 3



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd010.jpg]
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Banking Services” means each and any of the following
bank services provided to any Loan Party or its Subsidiaries by JPMCB or any of
its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
cash pooling services, and interstate depository network services), and (e)
Lease Financing. “Banking Services Obligations” means any and all obligations of
the Loan Parties and their Subsidiaries, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services; provided, however, Banking Services
Obligations in respect of Lease Financing shall be limited to Lease Deficiency
Obligations. “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding. “Bankruptcy Code” means Title
11 of the United States Code entitled “Bankruptcy”, as now and hereafter in
effect, or any successor statute. “Bankruptcy Event” means, with respect to any
Person, when such Person becomes the subject of a voluntary or involuntary
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business,
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment or has had
any order for relief in such proceeding entered in respect thereof, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. DB1/
102580159.10 4



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd011.jpg]
“Borrower” or “Borrowers” has the meaning assigned to such term in the preamble
to this Agreement. “Borrower Representative” has the meaning assigned to such
term in Section 11.01. “Borrowing” means (a) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, (b) a Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (c) a
Swingline Loan, (d) a Protective Advance and (e) an Overadvance. “Borrowing
Base” means, at any time, the sum of (a) 85% of the Borrowers’ Eligible Accounts
at such time, plus (b) the lesser of (i) 65% of the Borrowers’ Eligible
Inventory, at such time, valued at the lower of cost or market value, determined
on a first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent inventory
appraisal ordered by the Administrative Agent multiplied by the Borrowers’
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, minus (c) Reserves. The Administrative Agent may, in
its Permitted Discretion, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base, or after the occurrence of a
Default, reduce the advance rates set forth above. “Borrowing Base Certificate”
means a certificate, signed and certified as accurate and complete by a
Financial Officer of the Borrower Representative, in substantially the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
sole discretion. “Borrowing Request” means a request by the Borrower
Representative for a Borrowing in accordance with Section 2.03. “Burdensome
Restrictions” means any consensual encumbrance or restriction of the type
described in clause (a) or (b) of Section 6.10. “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required by law to remain closed; provided that,
when used in connection with a Eurodollar Loan or a Loan accruing interest at
REVLIBOR30 Rate without giving effect to the proviso contained in the definition
for “REVLIBOR30 Rate, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London. “Capital Expenditures”
means, without duplication, any expenditure or commitment to expend money for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP. “Capital Lease Obligations” of
any Person means the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases or financing leases on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. “CB
Floating Rate” means the Prime Rate; provided that the CB Floating Rate shall
never be less than the Adjusted One Month LIBOR Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day). Any change in
the CB Floating Rate due to a change in the Prime DB1/ 102580159.10 5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd012.jpg]
Rate or the Adjusted One Month LIBOR Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Adjusted One Month
LIBOR Rate, respectively. “CBFR” means when used in reference to: (a) a rate of
interest, refers to the REVLIBOR30 Rate and (b) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the REVLIBOR30 Rate “Change in Control” means
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
of Equity Interests representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) occupation at any time of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were not (i) directors
of the Company on the date of this Agreement, nominated, appointed or approved
for consideration by shareholders for election by the board of directors of the
Company (ii) approved by the board of directors of the Company as director
candidates prior to their election, nor (iii) appointed by directors so
nominated, appointed or approved; (c) the acquisition of direct or indirect
Control of the Company by any Person or group; or (d) the Company shall cease to
own, free and clear of all Liens or other encumbrances, at least 100% of the
outstanding voting Equity Interests of the other Loan Parties on a fully diluted
basis. “Change in Law” means the occurrence after the date of this Agreement
(or, with respect to any Lender, such later date on which such Lender becomes a
party to this Agreement) of any of the following: (a) the adoption of or taking
effect of any law, rule, regulation or treaty; (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented. “Charges” has the meaning assigned to such term in Section 9.17.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances. “Code” means the Internal Revenue
Code of 1986, as amended from time to time. “Collateral” means any and all
property owned, leased or operated by a Person covered by the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be, become or be intended to be,
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other Secured Parties, to secure the
Secured Obligations. “Collateral Access Agreement” has the meaning assigned to
such term in the Security Agreement. DB1/ 102580159.10 6



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd013.jpg]
“Collateral Documents” means, collectively, the Security Agreement, and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether theretofore, now or hereafter
executed by any Loan Party and delivered to the Administrative Agent.
“Collection Account” has the meaning assigned to such term in the Security
Agreement. “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Letters of Credit plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers.
The Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 9.04(b)(ii)(C), pursuant to which such Lender shall have
assumed its Commitment, as applicable. “Commitment Schedule” means the Schedule
attached hereto identified as such. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. “Communications” has the meaning assigned to such term in
Section 8.03(c). “Company” has the meaning assigned to such in the preamble to
this Agreement. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Controlled Disbursement Account” means, collectively, any accounts of
the Borrowers maintained with the Administrative Agent as a zero balance, cash
management account pursuant to and under any agreement between a Borrower and
the Administrative Agent, as modified and amended from time to time, and through
which all disbursements of a Borrower, any other Loan Party and any designated
Subsidiary of a Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight. “Credit Party” means the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender. “DDA Access
Product” means the bank service provided to any Loan Party by JPMCB in its sole
discretion consisting of direct access to schedule payments from the Funding
Account by electronic, internet DB1/ 102580159.10 7



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd014.jpg]
or other access mechanisms that may be agreed upon from time to time by JPMCB
and the funding of such payments under the Loan Borrowing Option in the DDA
Access Product Agreement. “DDA Access Product Agreement” means JPMCB’s Treasury
Services End of Day Investment & Loan Sweep Service Terms, as in effect on the
date of this Agreement, as the same may be amended from time to time. “Default”
means any event or condition which constitutes an Event of Default or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default. “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied; (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action. “Deficiency Funding Date”
has the meaning assigned to it in Section 2.05(a). “Disclosed Matters” means the
actions, suits, proceedings and environmental matters disclosed in Schedule
3.06. “Document” has the meaning assigned to such term in the Security
Agreement. “dollars” or “$” refers to lawful money of the U.S. “Domestic
Subsidiary” means a Subsidiary organized under the laws of a jurisdiction
located in the U.S. “EBITDA” means, for any period, Net Income for such period
plus (a) without duplication and to the extent deducted in determining Net
Income for such period, the sum of (i) Interest Expense for such period, (ii)
income tax expense for such period net of credits, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) any
extraordinary non-cash charges for such period and (v) any other non-cash
charges for such period (but excluding any non-cash charge in respect of an item
that was included in Net Income in a prior period), minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(v)
taken in a prior period and (ii) any extraordinary gains and any non-cash items
of income for such period, all calculated for the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP. DB1/ 102580159.10 8



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd015.jpg]
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC. “EEA Financial Institution” means (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02). “Electronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system. “Eligible Accounts” means, at any time, the Accounts
of a Borrower which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Accounts shall not
include any Account of a Borrower: (a) which is not subject to a first priority
perfected security interest in favor of the Administrative Agent; (b) which is
subject to any Lien other than (i) a Lien in favor of the Administrative Agent
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of the Administrative Agent; (c) (i) which is unpaid more than 120 days
after the date of the original invoice therefor or more than 60 days after the
original due date therefor, or (ii) which has been written off the books of such
Borrower or otherwise designated as uncollectible; (d) which is owing by an
Account Debtor for which more than 50% of the Accounts owing from such Account
Debtor and its Affiliates are ineligible hereunder; (e) which is owing by an
Account Debtor to the extent the aggregate amount of Accounts owing from such
Account Debtor and its Affiliates to such Borrower exceeds (i) 40% in the case
of Dicks Sporting Goods, Inc. and its Affiliates, or 35% in the case of
Amazon.com, Inc. and its Affiliates or (ii) DB1/ 102580159.10 9



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd016.jpg]
25% in the case of any other Account Debtor and its Affiliates, in each case, of
the aggregate amount of Eligible Accounts of such Borrower; (f) with respect to
which any covenant, representation or warranty contained in this Agreement or in
the Security Agreement has been breached or is not true; (g) which (i) does not
arise from the sale of goods or performance of services in the ordinary course
of business, (ii) is not evidenced by an invoice or other documentation
satisfactory to the Administrative Agent which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon such
Borrower’s completion of any further performance, (v) represents a sale on a
bill- and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest, finance charges or late charges; (h) for which the goods
giving rise to such Account have not been shipped to the Account Debtor or for
which the services giving rise to such Account have not been performed by such
Borrower or if such Account was invoiced more than once; (i) with respect to
which any check or other instrument of payment has been returned uncollected for
any reason; (j) which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in- possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) become
insolvent, or (vi) ceased operation of its business; (k) which is owed by any
Account Debtor which has sold all or substantially all of its assets; (l) which
is owed by an Account Debtor which (i) does not maintain its chief executive
office in the U.S. or Canada or (ii) is not organized under applicable law of
the U.S., any state of the U.S., or the District of Columbia, Canada, or any
province of Canada unless, in any such case, such Account is backed by a Letter
of Credit acceptable to the Administrative Agent which is in the possession of,
and is directly drawable by, the Administrative Agent; (m) which is owed in any
currency other than U.S. dollars; (n) which is owed by (i) any government (or
any department, agency, public corporation, or instrumentality thereof) of any
country other than the U.S. unless such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent, or (ii) any government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction; (o) which is owed by any
Affiliate of any Loan Party or any employee, officer, director, agent or
stockholder of any Loan Party or any of its Affiliates; DB1/ 102580159.10 10



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd017.jpg]
(p) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess; (q) which is owed by an
Account Debtor or any Affiliate of such Account Debtor to which any Loan Party
is indebted, but only to the extent of such indebtedness, or is subject to any
security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof; (r)
which is subject to any counterclaim, deduction, defense, setoff or dispute but
only to the extent of any such counterclaim, deduction, defense, setoff or
dispute; (s) which is evidenced by any promissory note, chattel paper or
instrument; (t) which is owed by an Account Debtor (i) located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit such Borrower to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrower has filed such report or qualified to do business in such jurisdiction
or (ii) which is a Sanctioned Person; (u) with respect to which such Borrower
has made any agreement with the Account Debtor for any reduction thereof, other
than discounts and adjustments given in the ordinary course of business but only
to the extent of any such reduction, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;
(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board; (w) which is for goods that have
been sold under a purchase order or pursuant to the terms of a contract or other
agreement or understanding (written or oral) that indicates or purports that any
Person other than such Borrower has or has had an ownership interest in such
goods, or which indicates any party other than such Borrower as payee or
remittance party; (x) which was created on cash on delivery terms; (y) unless
otherwise waived by the Administrative Agent in its sole discretion, Accounts
owned or generated by a target or business acquired in connection with an
Acquisition until the completion of an appraisal and field examination with
respect to such target or business, in each case reasonably satisfactory to the
Administrative Agent; or (z) which the Administrative Agent determines may not
be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines is unacceptable for any reason
whatsoever. In the event that an Account of a Borrower which was previously an
Eligible Account ceases to be an Eligible Account hereunder, such Borrower or
the Borrower Representative shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Borrower, the
face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance DB1/ 102580159.10 11



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd018.jpg]
charges or other allowances (including any amount that such Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrower to
reduce the amount of such Account. “Eligible Inventory” means, at any time, the
Inventory of a Borrower which the Administrative Agent determines in its
Permitted Discretion is eligible as the basis for the extension of Revolving
Loans and Swingline Loans and the issuance of Letters of Credit. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory of a Borrower shall not include any Inventory: (a) which is not
subject to a first priority perfected Lien in favor of the Administrative Agent;
(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent; (c) which is, in
the Administrative Agent’s opinion, slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity; (d) with respect to which any
covenant, representation or warranty contained in this Agreement or in the
Security Agreement has been breached or is not true and which does not conform
to all standards imposed by any Governmental Authority; (e) in which any Person
other than such Borrower shall (i) have any direct or indirect ownership,
interest or title or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein;
(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business; (g) which is not located in the U.S. or is in transit with a
common carrier from vendors and suppliers; provided that, up to $8,000,000 of
Inventory in transit from vendors and suppliers may be included as Eligible
Inventory in the aggregate in the calculation of clause (b) of the definition of
Borrowing Base despite the foregoing provision of this clause (g) so long as (i)
the Administrative Agent shall have received (1) a true and correct copy of the
bill of lading and other shipping documents for such Inventory and (2) evidence
of satisfactory casualty insurance naming the Administrative Agent as lender
loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (ii) if the bill of lading is non-negotiable, (A) the
inventory must be in transit within the U.S., and the Administrative Agent shall
have received, if requested, a duly executed Collateral Access Agreement, in
form and substance satisfactory to the Administrative Agent, from the applicable
customs broker, freight forwarder or carrier for such Inventory, and (B) the
Administrative Agent shall have received (1) evidence (in form DB1/ 102580159.10
12



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd019.jpg]
and substance reasonably satisfactory to the Administrative Agent) that the
Borrowers have prepaid all freight forwarder fees and expenses or (2) an
estimate from the Borrowers of the freight forwarder fees and expenses
associated with the Inventory in order to establish an appropriate Reserve;
(iii) if the bill of lading is negotiable, the inventory must be in transit from
outside the U.S., and the Administrative Agent shall have received (1)
confirmation that the bill is issued in the name of such Borrower and consigned
to the order of the Administrative Agent, and an acceptable agreement has been
executed with such Borrower’s customs broker, in which the customs broker agrees
that it holds the negotiable bill as agent for the Administrative Agent and has
granted the Administrative Agent access to the Inventory, (2) confirmation that
such Borrower has paid for the goods, and (3) an estimate from such Borrower of
the customs duties and customs fees associated with the Inventory in order to
establish an appropriate Reserve; (iv) the common carrier is not an Affiliate of
the applicable vendor or supplier; (v) the customs broker is not an Affiliate of
any Borrower; and (vi) such Inventory has been in transit for fifty (50) days or
less from the date of shipment of such Inventory; (h) which is located in any
location leased by such Borrower unless (i) (A) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (B) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion, and
(ii) at least $100,000 of Inventory of the Borrowers is located such location;
(i) (i) which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (A) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (B) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion, and (ii) at
least $100,000 of Inventory of the Borrowers is located at such third party
warehouse or in possession of such bailee; (j) which is being processed offsite
at a third party location or outside processor, or is in-transit to or from such
third party location or outside processor; (k) which is a discontinued product
or component thereof; (l) which is the subject of a consignment by such Borrower
as consignor; (m) which is perishable; (n) which contains or bears any
intellectual property rights licensed to such Borrower unless the Administrative
Agent is satisfied that it may sell or otherwise dispose of such Inventory
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement; DB1/ 102580159.10 13



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd020.jpg]
(o) which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory); (p) for which reclamation rights have been
asserted by the seller; (q) which has been acquired from a Sanctioned Person;
(r) unless otherwise waived by the Administrative Agent in its sole discretion,
Inventory owned or generated by a target or business acquired in connection with
a Permitted Acquisition until the completion of an appraisal and field
examination with respect to such target or business, in each case reasonably
satisfactory to the Administrative Agent; or (s) which the Administrative Agent
otherwise determines is unacceptable for any reason whatsoever. In the event
that Inventory of a Borrower which was previously Eligible Inventory ceases to
be Eligible Inventory hereunder, such Borrower or the Borrower Representative
shall notify the Administrative Agent thereof on and at the time of submission
to the Administrative Agent of the next Borrowing Base Certificate.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
(iv) health and safety matters. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of any Loan Party
or Subsidiary directly or indirectly resulting from or based upon (a) any
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing. “Equipment” has the meaning
assigned to such term in the Security Agreement. “Equity Interests” means shares
of capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing, but excluding any
debt securities convertible into any of the foregoing. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time,
and the rules and regulations promulgated thereunder. “ERISA Affiliate” means
any trade or business (whether or not incorporated) that, together with a Loan
Party, is treated as a single employer under Section 414(b) or (c) of the Code
or Section 4001(14) of ERISA or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code. “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder, with respect to a Plan
(other than an event for which the 30-day notice period DB1/ 102580159.10 14



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd021.jpg]
is waived); (b) the failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Loan Party or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from
any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition upon
any Loan Party or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in critical
status or in reorganization, within the meaning of Title IV of ERISA. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “Eurodollar”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bears interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII. “Excess
Availability” shall mean Availability minus the aggregate amount of all
outstanding trade payables of the Loan Parties which have been unpaid for more
than 30 days after the due date therefor (other than trade payables being
contested or disputed by the Loan Parties in good faith), as determined by the
Administrative Agent in its Permitted Discretion. “Excluded Swap Obligation”
means, with respect to any Loan Guarantor, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of such Loan Guarantor of, or the
grant by such Loan Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Guarantor’s failure for any reason to constitute an ECP at
the time the Guarantee of such Loan Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal. “Excluded Taxes” means any of the following Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the DB1/ 102580159.10 15



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd022.jpg]
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any withholding
Taxes imposed under FATCA. “Extenuating Circumstance” means any period during
which the Administrative Agent has determined in its sole discretion (i) that
due to unforeseen and/or nonrecurring circumstances, it is impractical and/or
not feasible to submit or receive a Borrowing Request or Interest Election
Request by email or fax or through Electronic System, and (ii) to accept a
Borrowing Request or Interest Election Request telephonically. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “Federal Funds Effective Rate” means, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate, provided that, if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. “Federal Reserve
Board” means the Board of Governors of the Federal Reserve System of the United
States of America. “Financial Covenant Testing Trigger Period” means, from and
after the Closing Date and until the receipt by Agent of the Borrowers’ audited
financial statements for the fiscal year ending December 31, 2019 (the “2019
Audited Financial Statements”) as required pursuant to Section 5.01(a), each
period (a) commencing on any day that Excess Availability is less than an amount
equal to 12.5% of the Aggregate Revolving Commitment and (b) continuing until
Excess Availability has been greater than or equal to an amount equal to 12.5%
of the Aggregate Revolving Commitment at all times for thirty (30) consecutive
Business Days. “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of a Borrower. “Financial
Statements” has the meaning assigned to it in Section 5.01(t). “Fixed Charge
Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus Unfinanced
Capital Expenditures to (b) Fixed Charges, all calculated for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date). “Fixed Charges” means, for any period,
without duplication, cash Interest Expense, plus prepayments and scheduled
principal payments on Indebtedness actually made, plus expenses for taxes paid
in cash (net receipt of tax refunds paid in cash), plus Restricted Payments paid
in cash, plus Capital Lease Obligation payments, all calculated for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP. DB1/
102580159.10 16



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd023.jpg]
“Fixtures” has the meaning assigned to such term in the Security Agreement.
“Flood Laws” has the meaning assigned to such term in Section 8.10. “Foreign
Lender” means (a) if a Borrower is a U.S. Person, a Lender, with respect to such
Borrower, that is not a U.S. Person, and (b) if a Borrower is not a U.S. Person,
a Lender, with respect to such Borrower, that is resident or organized under the
laws of a jurisdiction other than that in which such Borrower is resident for
tax purposes. “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary. “Funding Account” has the meaning assigned to such term in Section
4.01(h). “GAAP” means generally accepted accounting principles in the U.S.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantee”
of or by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. “Guaranteed
Obligations” has the meaning assigned to such term in Section 10.01. “Guarantor
Payment” has the meaning assigned to it in Section 10.11. “Hazardous Materials”
means: (a) any substance, material, or waste that is included within the
definitions of “hazardous substances,” “hazardous materials,” “hazardous waste,”
“toxic substances,” “toxic materials,” “toxic waste,” or words of similar import
in any Environmental Law; (b) those substances listed as hazardous substances by
the United States Department of Transportation (or any successor agency) (49
C.F.R. 172.101 and amendments thereto) or by the Environmental Protection Agency
(or any successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c)
any substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical. “IBA” has the meaning assigned to
such term in Section 1.05. “Impacted Interest Period” has the meaning assigned
to such term in the definition of “LIBO Rate”. DB1/ 102580159.10 17



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd024.jpg]
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any earn-out
(which for all purposes of this Agreement shall be valued at the maximum
potential amount payable with respect to such earn-out) (l) any other
Off-Balance Sheet Liability, and (m) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes. “Indemnitee” has the meaning
assigned to such term in Section 9.03(b). “Ineligible Institution” has the
meaning assigned to such term in Section 9.04(b). “Information” has the meaning
assigned to such term in Section 9.12. “Interest Election Request” means a
request by the Borrower Representative to convert or continue a Borrowing in
accordance with Section 2.08. “Interest Expense” means, for any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptances and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Company and its
Subsidiaries for such period in accordance with GAAP. “Interest Payment Date”
means (a) with respect to any CBFR Loan (other than a Swingline Loan), the first
Business Day of each calendar month and the Maturity Date, (b) with respect to
any Eurodollar Loan, the last day of each Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period) and the Maturity
Date, and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid and the Maturity Date. DB1/ 102580159.10 18



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd025.jpg]
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. “Inventory” has the meaning assigned to such term in the
Security Agreement. “IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Revolving
Lender from time to time designated by the Borrower Representative as an Issuing
Bank, with the consent of such Revolving Lender and the Administrative Agent,
and their respective successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.
“Issuing Bank Sublimit” means, as of the Effective Date, (i) $2,000,000, in the
case of JPMCB and (ii) such amount as shall be designated to the Administrative
Agent and the Borrower Representative in writing by an Issuing Bank; provided
that any Issuing Bank shall be permitted at any time to increase or reduce its
Issuing Bank Sublimit upon providing five (5) days’ prior written notice thereof
to the Administrative Agent and the Borrower Representative. “Joinder Agreement”
means a Joinder Agreement in substantially the form of Exhibit D. “JPMCB” means
JPMorgan Chase Bank, N.A., a national banking association, in its individual
capacity, and its successors. “JPMCB Parties” has the meaning assigned to it in
Section 9.19. DB1/ 102580159.10 19



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd026.jpg]
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j). “LC Disbursement” means any payment made by an Issuing Bank pursuant to
a Letter of Credit. “LC Exposure” means, at any time, the sum of the Commercial
LC Exposure and the Standby LC Exposure at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
LC Exposure at such time. “Lease Financing” means (i) a lease of specific
Equipment as defined in Article 2-A of the UCC, and (ii) a secured financing
transaction secured by specific Equipment, whether that transaction is called a
lease or a loan, entered into by any Loan Party or its Subsidiaries with any
Lender or any of its Affiliates (in this context, the “Lessor”). “Lease
Deficiency Obligation” means after default, repossession and disposition of the
Equipment which is the subject of or which secures a Lease Financing, the
amount, if any, by which (i) any and all obligations of the Loan Parties or
their Subsidiaries to a Lessor, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with a specific Lease Financing, exceeds (ii) the Net Proceeds
realized by the Lessor upon the disposition of the Equipment which is the
subject of or which secures the specific Lease Financing. “Lenders” means the
Persons listed on the Commitment Schedule and any other Person that shall have
become a Lender hereunder pursuant to Section 2.09 or an Assignment and
Assumption or otherwise, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption or otherwise. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Bank. “Letters of Credit” means the letters of credit issued
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require. “Letter of Credit
Agreement” has the meaning assigned to it in Section 2.06(b). “LIBO Rate” means,
with respect to any Eurodollar Borrowing for any applicable Interest Period or
for any CBFR Borrowing, LIBO Screen Rate at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period;
provided that, if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate, subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an CBFR Borrowing, such rate
shall be determined as modified by the definition of Adjusted One Month LIBOR
Rate. “LIBO Screen Rate” means, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period or for any CBFR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement. DB1/ 102580159.10 20



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd027.jpg]
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. “Loan Borrowing
Option” has the meaning assigned to such term in the DDA Access Product
Agreement. “Loan Documents” means, collectively, this Agreement, any promissory
notes issued pursuant to this Agreement, any Letter of Credit Agreement, the
Collateral Documents, the Loan Guaranty, the Pacific Direct Collateral
Assignment, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lender and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements between the
Borrower Representative and the Issuing Bank regarding the Issuing Bank’s
Issuing Bank Sublimit or the respective rights and obligations between the
Borrower and the Issuing Bank in connection with the issuance by the Issuing
Bank of Letters of Credit, and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative. “Loan Guarantor” means each Loan Party.
“Loan Guaranty” means Article X of this Agreement. “Loan Parties” means,
collectively, the Borrowers, the Borrowers’ Domestic Subsidiaries and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their respective successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require. “Loans”
means the loans and advances made by the Lenders pursuant to this Agreement,
including Swingline Loans, Overadvances and Protective Advances. “Margin Stock”
means margin stock within the meaning of Regulations T, U and X, as applicable.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries, or the Loan Parties and their Subsidiaries, in
each case taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on the Collateral or the priority of such Liens, or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Bank or
the Lenders under any of the Loan Documents. “Material Contracts” means,
collectively, (a) the Pacific Direct License Agreement, and (b) any other
contract or agreement, the loss of which could reasonably be expected to result
in a Material Adverse Effect. DB1/ 102580159.10 21



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd028.jpg]
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means March 29, 2022 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof. “Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Moody’s” means Moody’s Investors Service, Inc. “Mortgage” means any mortgage,
deed of trust or other agreement which conveys or evidences a Lien in favor of
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, on real property of a Loan Party, including any
amendment, restatement, modification or supplement thereto. “Multiemployer Plan”
means a multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Net
Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary. “Net Orderly Liquidation Value” means,
with respect to Inventory of any Person, the orderly liquidation value thereof
as determined in a manner acceptable to the Administrative Agent by an appraiser
acceptable to the Administrative Agent, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of- pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year DB1/
102580159.10 22



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd029.jpg]
and that are directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer of the Borrower Representative).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d). “NYFRB” means the Federal Reserve Bank of New York. “NYFRB Rate” means,
for any day, the greater of (a) the Federal Funds Effective Rate in effect on
such day and (b) the Overnight Bank Funding Rate in effect on such day(or for
any day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received by the Administrative Agent from a federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. “Obligated Party” has
the meaning assigned to such term in Section 10.02. “Obligations” means all
unpaid principal of and accrued and unpaid interest on the Loans, all LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Loan Parties to any of
the Lenders, the Administrative Agent, the Issuing Bank or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof. “OFAC” means the
Office of Foreign Assets Control of the United States Department of the
Treasury. “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases). “Original Indebtedness” has the meaning
assigned to it in Section 6.01(f). “Other Connection Taxes” means, with respect
to any Recipient, Taxes imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Taxes (other than a
connection arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced, any Loan Document, or sold or assigned an interest in any Loan,
Letter of Credit or any Loan Document). “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with DB1/ 102580159.10 23



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd030.jpg]
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19). “Overadvance” has the meaning assigned to such term
in Section 2.05(b). “Overnight Bank Funding Rate” means, for any day, the rate
comprised of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions (as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. “Pacific Direct” means Pacific Direct, LLC, a
Delaware limited liability company. “Pacific Direct Collateral Assignment” means
that certain Collateral Assignment (including any and all supplements thereto),
dated as of the date hereof, by and among the Company, Pacific Direct and the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time. “Pacific Direct License Agreement” means
that certain Trademark License Agreement, dated as of September 20, 2001, by and
among the Company, Pacific Direct and Schwinn Acquisition LLC, as the same may
be amended, restated, supplemented or otherwise modified from time to time as
permitted pursuant to the terms of the Pacific Direct Collateral Assignment.
“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 103% of the LC Exposure as of the date of such payment),
(iii) the indefeasible payment in full in cash of the accrued and unpaid fees,
(iv) the indefeasible payment in full in cash of all reimbursable expenses and
other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (v) the termination of all Commitments, and (vi) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations or entering into other arrangements satisfactory to the Secured
Parties counterparties thereto. “Payment Condition” shall be deemed to be
satisfied in connection with a Restricted Payment, Investment, or Permitted
Acquisition if: (a) no Default has occurred and is continuing or would result
immediately after giving effect to such Restricted Payment, Investment, or
Permitted Acquisition; (b) immediately after giving effect to and at all times
during the 30-day period immediately prior to such Restricted Payment,
Investment, Permitted Acquisition, the Borrowers shall have (i) Excess
Availability calculated on a pro forma basis after giving effect to such
Restricted Payment, Investment, or Permitted Acquisition of not less than the
greater of (A) 15.0% of the Aggregate Revolving Commitment or (B) $7,500,000,
and (ii) a Fixed Charge Coverage Ratio for the trailing four fiscal quarters
calculated on a pro forma basis after giving effect to such Restricted Payment,
Investment, or Permitted Acquisition of not less than 1.20 to 1.00; and DB1/
102580159.10 24



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd031.jpg]
(c) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in (a) and (b) above
and attaching calculations for clause (b). “Parent” means, with respect to any
Lender, any Person as to which such Lender is, directly or indirectly, a
subsidiary. “Participant” has the meaning assigned to such term in Section
9.04(c). “Participant Register” has the meaning assigned to such term in Section
9.04(c). “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements: (a) such Acquisition is not a
hostile or contested acquisition; (b) the business acquired in connection with
such Acquisition is (i) located in the U.S., (ii) organized under applicable
U.S. and state laws, and (iii) not engaged, directly or indirectly, in any line
of business other than the businesses in which the Loan Parties are engaged on
the Effective Date and any business activities that are substantially similar,
related, or incidental thereto; (c) both before and after giving effect to such
Acquisition and the Loans (if any) requested to be made in connection therewith,
each of the representations and warranties in the Loan Documents is true and
correct (except any such representation or warranty which relates to a specified
prior date) and no Default exists, will exist, or would result therefrom; (d) as
soon as available, but not less than thirty (30) days prior to such Acquisition,
the Borrower Representative has provided the Administrative Agent (i) notice of
such Acquisition and (ii) a copy of all business and financial information
reasonably requested by the Administrative Agent including pro forma financial
statements, statements of cash flow, and Availability projections; (e) if the
Accounts and Inventory acquired in connection with such Acquisition are proposed
to be included in the determination of the Borrowing Base, the Administrative
Agent shall have conducted an audit and field examination of such Accounts and
Inventory, the results of which shall be satisfactory to the Administrative
Agent; (f) the total consideration (including the maximum potential total amount
of all deferred payment obligations (including earn-outs) and Indebtedness
assumed or incurred) paid (i) in connection with any single Acquisition shall
not exceed $1,000,000 and (ii) for all Acquisitions made during the term of this
Agreement shall not exceed $5,000,000; (g) if such Acquisition is an acquisition
of the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person shall become a wholly-owned Subsidiary of a Borrower and a Loan
Party pursuant to the terms of this Agreement; (h) if such Acquisition is an
acquisition of assets, such Acquisition is structured so that a Borrower shall
acquire such assets; DB1/ 102580159.10 25



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd032.jpg]
(i) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U; (j) if such Acquisition
involves a merger or a consolidation involving a Borrower or any other Loan
Party, such Borrower or such Loan Party, as applicable, shall be the surviving
entity; (k) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect; (l) in connection with an Acquisition of the Equity
Interests of any Person, all Liens on property of such Person shall be
terminated unless the Administrative Agent and the Lenders in their sole
discretion consent otherwise, and in connection with an Acquisition of the
assets of any Person, all Liens on such assets shall be terminated (except for
Liens permitted under Section 6.02); (m) the Payment Conditions are satisfied
with respect to such Acquisition; (n) all actions required to be taken with
respect to any newly acquired or formed wholly-owned Subsidiary of a Borrower or
a Loan Party, as applicable, required under Section 5.14 shall have been taken;
and (o) the Borrower Representative shall have delivered to the Administrative
Agent (i) the substantially final form documentation relating to such
Acquisition within five (5) days prior to the consummation thereof, and (ii) the
final executed material documentation relating to such Acquisition within ten
(10) days following the consummation thereof. “Permitted Discretion” means a
determination made in good faith and in the exercise of reasonable (from the
perspective of a secured asset-based lender) business judgment. “Permitted
Encumbrances” means: (a) Liens imposed by law for Taxes that are not yet due or
are being contested in compliance with Section 5.04; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than forty-five (45) days or are being
contested in compliance with Section 5.04; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations; (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (e) judgment
Liens in respect of judgments that do not constitute an Event of Default under
clause (k) of Article VII; and (f) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any DB1/ 102580159.10 26



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd033.jpg]
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any Loan
Party or any Subsidiary; provided that the term “Permitted Encumbrances” shall
not include any Lien securing Indebtedness, except with respect to clause (e)
above. “Permitted Investments” means: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
U.S. (or by any agency thereof to the extent such obligations are backed by the
full faith and credit of the U.S.), in each case maturing within one year from
the date of acquisition thereof; (b) investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s; (c)
investments in certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; (e) money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (f) other investments permitted in accordance with the
Company’s investment policy delivered to the Administrative Agent prior to the
Effective Date and adopted by the Company’s board of directors as in effect as
of the Effective Date and otherwise reasonably satisfactory to the
Administrative Agent. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Plan Asset Regulations” means 29 CFR §
2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended from time
to time. “Prepayment Event” means: DB1/ 102580159.10 27



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd034.jpg]
(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in Section 6.05(a) or (b); or (b)
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party or any Subsidiary; or (c) the issuance by the Company of any Equity
Interests, or the receipt by the Company of any capital contribution; or (d) the
incurrence by any Loan Party or any Subsidiary of any Indebtedness, other than
Indebtedness permitted under Section 6.01. “Prime Rate” means the rate of
interest last quoted by The Wall Street Journal as the “Prime Rate” in the U.S.
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective. “Projections” has the
meaning assigned to such term in Section 5.01(f). “Protective Advance” has the
meaning assigned to such term in Section 2.04. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public-Sider” means a Lender whose
representatives may trade in securities of the Company or its Controlling Person
or any of its Subsidiaries while in possession of the financial statements
provided by the Company under the terms of this Agreement. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant Loan Guaranty or
grant of the relevant security interest becomes or would become effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Recipient” means, as
applicable, (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Bank, or any combination thereof (as the context requires). “Refinance
Indebtedness” has the meaning assigned to such term in Section 6.01(f).
“Register” has the meaning assigned to such term in Section 9.04(b). “Regulation
D” means Regulation D of the Federal Reserve Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof. DB1/
102580159.10 28



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd035.jpg]
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof. “Regulation U” means Regulation U of the Federal Reserve Board, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Regulation X” means Regulation X of the Federal Reserve Board, as
in effect from time to time and all official rulings and interpretations
thereunder or thereof. “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
partners, members, trustees, employees, agents, administrators, managers,
representatives and advisors of such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment. “Relevant Entities” has the
meaning assigned to it in Section 5.01(t). “Report” means reports prepared by
the Administrative Agent or another Person showing the results of appraisals,
field examinations or audits pertaining to the assets of the Loan Parties from
information furnished by or on behalf of the Borrowers, after the Administrative
Agent has exercised its rights of inspection pursuant to this Agreement, which
Reports may be distributed to the Lenders by the Administrative Agent.
“Reporting Trigger Period” means each period (a) commencing on any day that
Excess Availability is less than an amount equal to 12.5% of the Aggregate
Revolving Commitment and (b) continuing until Excess Availability has been
greater than or equal to an amount equal to 12.5% of the Aggregate Revolving
Commitment at all times for thirty (30) consecutive calendar days. “Required
Lenders” means, subject to Section 2.20, at any time, Lenders having Revolving
Exposure and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure and unused Commitments at such time; provided that,
as long as there are only two Lenders, Required Lenders shall mean both Lenders.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject. “Reserves” means any and all reserves which the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
(including, without limitation, an availability reserve, reserves for accrued
and unpaid interest on the Secured Obligations, Banking Services Reserves,
volatility reserves, reserves for rent at locations leased by any Loan Party and
for consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Agreement Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect DB1/ 102580159.10 29



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd036.jpg]
to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.
“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower Representative. “Restricted Payment” means any dividend
or other distribution (whether in cash, securities or other property) with
respect to any Equity Interests in the Company or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests. “REVLIBOR30
Rate” means the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a one (1) month period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion; in each case
the “REVLIBOR30 Screen Rate”) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the first (1st) Business Day of each month, adjusted
monthly on the first (1st) Business Day of each month; provided that, (x) if the
REVLIBOR30 Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement and (y) if the REVLIBOR30 Screen Rate shall
not be available at such time for such a period, then the REVLIBOR30 Rate shall
be equal to the CB Floating Rate. “REVLIBOR30 Screen Rate” has the meaning
assigned to it in the definition of “REVLIBOR30 Rate”. “Revolving Commitment”
means, with respect to each Lender, the commitment, if any, of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit,
Overadvances and Swingline Loans hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Commitment is
$40,000,000. “Revolving Exposure” means, with respect to any Lender at any time,
the sum of (a) the outstanding principal amount of such Lender’s Revolving
Loans, its LC Exposure and its Swingline Exposure at such time, plus (b) an
amount equal to its Applicable Percentage of the aggregate principal amount of
Protective Advances outstanding at such time, plus (c) an amount equal to its
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time. “Revolving Lender” means, as of any date of
determination, a Lender with a Revolving Commitment or, if the Revolving
Commitments have terminated or expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01. DB1/ 102580159.10
30



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd037.jpg]
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business. “Sale and Leaseback Transaction” has the meaning assigned
to such term in Section 6.06. “Sanctioned Country” means, at any time, a
country, region or territory which is itself the subject or target of any
Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North Korea and
Syria). “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses, (a) or (b), or (d) any Person
otherwise the subject of any Sanctions. “Sanctions” means all economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority. “SEC” means the Securities
and Exchange Commission of the U.S. “Secured Obligations” means all Obligations,
together with all (i) Banking Services Obligations and (ii) Swap Agreement
Obligations owing to one or more Lenders or their respective Affiliates;
provided, however, that the definition of “Secured Obligations” shall not create
any guarantee by any Loan Guarantor of (or grant of security interest by any
Loan Guarantor to support, as applicable) any Excluded Swap Obligations of such
Loan Guarantor for purposes of determining any obligations of any Guarantor.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing. “Security Agreement” means that
certain Pledge and Security Agreement (including any and all supplements
thereto), dated as of the date hereof, among the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, and any other pledge or security agreement entered into, after
the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time. “Settlement” has
the meaning assigned to such term in Section 2.05(d). “Settlement Date” has the
meaning assigned to such term in Section 2.05(d). “Standby LC Exposure” means,
at any time, the sum of (a) the aggregate undrawn amount of all standby Letters
of Credit outstanding at such time plus (b) the aggregate amount of all LC
Disbursements DB1/ 102580159.10 31



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd038.jpg]
relating to standby Letters of Credit that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The Standby LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate Standby
LC Exposure at such time. “Statements” has the meaning assigned to such term in
Section 2.18(f). “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentage
(including any marginal, special, emergency or supplemental reserves)
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subordinated
Indebtedness” of a Person means any Indebtedness of such Person the payment of
which is subordinated to payment of the Secured Obligations to the written
satisfaction of the Administrative Agent. “subsidiary” means, with respect to
any Person (the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent and/or one
or more subsidiaries of the parent. “Subsidiary” means any direct or indirect
subsidiary of the Company or a Loan Party, as applicable. “Swap Agreement” means
any agreement with respect to any swap, forward, spot, future, credit default or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement. “Swap Agreement Obligations” means any
and all obligations of the Loan Parties and their Subsidiaries, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with a Lender or an Affiliate of a
Lender. “Swap Obligation” means, with respect to any Loan Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder. DB1/
102580159.10 32



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd039.jpg]
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time. “Swingline Lender” means JPMCB, in its capacity
as lender of Swingline Loans hereunder. Any consent required of the
Administrative Agent or the Issuing Bank shall be deemed to be required of the
Swingline Lender and any consent given by JPMCB in its capacity as
Administrative Agent or Issuing Bank shall be deemed given by JPMCB in its
capacity as Swingline Lender. “Swingline Loan” has the meaning assigned to such
term in Section 2.05(a). “Target Balance” has the meaning assigned to such term
in the DDA Access Product Agreement. “Taxes” means any and all present or future
taxes, levies, imposts, duties, deductions, withholdings, (including backup
withholding), value added taxes, or any other goods and services, use or sales
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder. “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Adjusted LIBO Rate or the
CBFR. “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations. “U.S.” means the United States of America. “U.S. Person”
means a “United States person” within the meaning of Section 7701(a)(30) of the
Code. “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3). “USA PATRIOT Act” means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001. DB1/ 102580159.10 33



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd040.jpg]
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. SECTION
1.02 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”). SECTION 1.03 Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply) and all judgments, orders and decrees
of all Governmental Authorities. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. SECTION 1.04
Accounting Terms; GAAP. (a) Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if after the date hereof
there occurs any change in GAAP or in the application thereof on the operation
of any provision hereof and the Borrower Representative notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower Representative
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have DB1/ 102580159.10 34



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd041.jpg]
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. (b) Notwithstanding anything to the contrary contained in Section
1.04(a) or in the definition of “Capital Lease Obligations,” in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith. SECTION 1.05 Interest Rates; LIBOR
Notifications. The interest rate on Eurodollar Loans is determined by reference
to the LIBO Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(c), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. SECTION 1.06 Status of Obligations. In the event that any
Borrower or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, such Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated DB1/ 102580159.10 35



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd042.jpg]
as “senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. ARTICLE II The Credits SECTION 2.01 Commitments. Subject to the
terms and conditions set forth herein, each Lender severally (and not jointly)
agrees to make Revolving Loans in dollars to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the Aggregate Revolving Exposure exceeding the lesser of (x)
the Aggregate Revolving Commitment and (y) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. SECTION
2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05. (b) Subject
to Section 2.14, each Revolving Borrowing shall be comprised entirely of CBFR
Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as CBFR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be an CBFR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement. (c) At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. CBFR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six (6)
Eurodollar Borrowings outstanding. (d) Notwithstanding any other provision of
this Agreement, the Borrower Representative shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date. DB1/ 102580159.10 36



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd043.jpg]
SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request either in
writing (delivered by hand or fax) by delivering a Borrowing Request signed by a
Responsible Officer of the Borrower Representative or through Electronic System
if arrangements for doing so have been approved by the Administrative Agent (or
if an Extenuating Circumstance shall exist, by telephone) not later than (a) in
the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an CBFR
Borrowing, noon, Chicago time, on the date of the proposed Borrowing; provided
that any such notice of an CBFR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., Chicago time, on the date of such proposed Borrowing. Each such Borrowing
Request shall be irrevocable and each such telephonic Borrowing Request, if
permitted, shall be confirmed immediately upon the cessation of the Extenuating
Circumstance by hand delivery, facsimile or a communication through Electronic
System to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by a Responsible Officer of the
Borrower Representative. Each such written (or if permitted, telephonic)
Borrowing Request shall specify the following information in compliance with
Section 2.02: (i) the name of the applicable Borrower(s); (ii) the aggregate
amount of the requested Borrowing and a breakdown of the separate wires
comprising such Borrowing; (iii) the date of such Borrowing, which shall be a
Business Day; (iv) whether such Borrowing is to be an CBFR Borrowing or a
Eurodollar Borrowing; and (v) in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.” If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be a CBFR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the applicable Borrower(s) shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.04
Protective Advances. (a) Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion (but shall have absolutely
no obligation to), to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed the greater of (x) 10% of the Aggregate Revolving
Commitment and (y) $5,000,000; provided further that, the Aggregate Revolving
Exposure after giving effect to the Protective Advances being made shall not
exceed the Aggregate Revolving Commitment. Protective Advances may be made even
if the conditions precedent DB1/ 102580159.10 37



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd044.jpg]
set forth in Section 4.02 have not been satisfied. The Protective Advances shall
be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be CBFR Borrowings. The making of a Protective Advance on any one occasion
shall not obligate the Administrative Agent to make any Protective Advance on
any other occasion. The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time, the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b). (b) Upon the making of a Protective Advance by the
Administrative Agent (whether before or after the occurrence of a Default), each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance. SECTION 2.05 Swingline Loans and
Overadvances. (a) The Administrative Agent, the Swingline Lender and the
Revolving Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests an CBFR Borrowing, the Swingline Lender may elect to
have the terms of this Section 2.05(a) apply to such Borrowing Request by
advancing, on behalf of the Revolving Lenders and in the amount requested, same
day funds to the Borrowers, on the date of the applicable Borrowing to the
Funding Account(s) (each such Loan made solely by the Swingline Lender pursuant
to this Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”),
with settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other CBFR Loans funded by the
Revolving Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender may, subject to the
terms and conditions set forth herein (but without any further written notice
required), not later than 1:00 p.m., Chicago time, on each Business Day, make
available to the Borrowers by means of a credit to the Funding Account(s), the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn on
any Controlled Disbursement Account that Business Day; provided that, if on any
Business Day there is insufficient borrowing capacity to permit the Swingline
Lender to make available to the Borrowers a Swingline Loan in the amount
necessary to pay all items to be so drawn on any such Controlled Disbursement
Account on such Business Day, then the Borrowers shall be deemed to have
requested a CBFR Borrowing pursuant to Section 2.03 in the amount of such
deficiency to be made on such Business Day. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice required), to the extent that from time to time on any Business Day funds
are required under the DDA Access Product to reach the Target Balance (a
“Deficiency Funding Date”), make available to the applicable Borrower the
proceeds of a Swingline Loan in the amount of such deficiency up to the Target
Balance, by means of a credit to the applicable Funding Account on or before the
start of business on the next succeeding Business Day, and such Swingline Loan
shall be deemed made on such Deficiency Funding Date. The aggregate amount of
Swingline Loans outstanding at any time shall not exceed the greater of (i) 10%
of the Aggregate Revolving Commitment and (ii) $5,000,000. The Swingline Lender
shall not make any Swingline Loan DB1/ 102580159.10 38



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd045.jpg]
if the requested Swingline Loan exceeds Availability (before or after giving
effect to such Swingline Loan). All Swingline Loans shall be CBFR Borrowings.
(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), on behalf of the Revolving
Lenders, (x) make Revolving Loans to the Borrowers in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”) or (y) deem the amount of Revolving Loans
outstanding to the Borrowers that are in excess of Availability to be
Overadvances; provided that, no Overadvance shall result in a Default due to
Borrowers’ failure to comply with Section 2.01 for so long as such Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Overadvance. In addition, Overadvances may be
made even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Overadvances shall constitute CBFR Borrowings. The making of an
Overadvance on any one occasion shall not obligate the Administrative Agent to
make any Overadvance on any other occasion. The authority of the Administrative
Agent to make Overadvances is limited to an aggregate amount not to exceed the
greater of (i) 10% of the Aggregate Revolving Commitment and (ii) $5,000,000 at
any time, no Overadvance may remain outstanding for more than thirty days and no
Overadvance shall cause any Revolving Lender’s Revolving Exposure to exceed its
Revolving Commitment; provided that, the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. (c) Upon the making of a Swingline Loan
or an Overadvance (whether before or after the occurrence of a Default and
regardless of whether a Settlement has been requested with respect to such
Swingline Loan or Overadvance), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender or the Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan or Overadvance in proportion to its Applicable Percentage of
the Revolving Commitment. The Swingline Lender or the Administrative Agent may,
at any time, require the Revolving Lenders to fund their participations. From
and after the date, if any, on which any Revolving Lender is required to fund
its participation in any Swingline Loan or Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Swingline
Loan or Overadvance. (d) The Administrative Agent, on behalf of the Swingline
Lender, shall request settlement (a “Settlement”) with the Revolving Lenders on
at least a weekly basis or on any date that the Administrative Agent elects, by
notifying the Revolving Lenders of such requested Settlement by facsimile,
telephone, or e-mail no later than 12:00 noon Chicago time on the date of such
requested Settlement (the “Settlement Date”). Each Revolving Lender (other than
the Swingline Lender, in the case of the Swingline Loans) shall transfer the
amount of such Revolving Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 2:00 p.m.,
Chicago time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Revolving Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover from such Lender on demand such
amount, together with interest thereon, as specified in Section 2.07. DB1/
102580159.10 39



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd046.jpg]
SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower Representative may request the issuance of
Letters of Credit for its own account or for the account of another Borrower
denominated in dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. (b) Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower Representative shall deliver by hand or
facsimile (or transmit through Electronic System, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of, but in any event no less than
three (3) Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition to any such Letter of Credit issuance,
the applicable Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application in each case, as required by the Issuing
Bank and using such bank’s standard form (each, a “Letter of Credit Agreement”).
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed $2,000,000, (ii) no Revolving Lender’s Revolving Exposure shall
exceed its Revolving Commitment and (iii) the Aggregate Revolving Exposure shall
not exceed the lesser of the DB1/ 102580159.10 40



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd047.jpg]
Aggregate Revolving Commitment and the Borrowing Base. Notwithstanding the
foregoing or anything to the contrary contained herein, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding LC Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank’s
Issuing Bank Sublimit. Without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that the Borrower
Representative may from time to time request that an Issuing Bank issue Letters
of Credit in excess of its individual Issuing Bank Sublimit in effect at the
time of such request, and each Issuing Bank agrees to consider any such request
in good faith. Any Letter of Credit so issued by an Issuing Bank in excess of
its individual Issuing Bank Sublimit then in effect shall nonetheless constitute
a Letter of Credit for all purposes of the Credit Agreement, and shall not
affect the Issuing Bank Sublimit of any other Issuing Bank, subject to the
limitations on the aggregate LC Exposure set forth in clause (i) of this Section
2.06(b). (c) Expiration Date. Each Letter of Credit shall expire (or be subject
to termination or non- renewal by notice from the Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, including, without limitation,
any automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date. (d)
Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. (e) Reimbursement.
If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrowers shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
11:00 a.m., Chicago time, on (a) (i) the Business Day that the Borrower
Representative receives notice of such LC Disbursement, if such notice is
received prior to 9:00 a.m., Chicago time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is received after 9:00 a.m. Chicago time on
the day of receipt; provided that, the Borrowers may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with a CBFR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting CBFR Revolving Borrowing or Swingline Loan. If the Borrowers fail to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to DB1/ 102580159.10 41



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd048.jpg]
the Issuing Bank the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Revolving Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Revolving Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of CBFR Revolving Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrowers of their obligation to reimburse such LC Disbursement.
(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein or herein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. None of the Administrative
Agent, the Revolving Lenders, the Issuing Bank or any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. (g) Disbursement
Procedures. The Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The Issuing Bank shall promptly notify the Administrative
Agent and the applicable Borrower by telephone (confirmed by fax or through
Electronic Systems) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement. (h) Interim Interest. If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the DB1/
102580159.10 42



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd049.jpg]
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Borrowers
reimburse such LC Disbursement, at the rate per annum then applicable to CBFR
Revolving Loans and such interest shall be payable on the date when such
reimbursement is due; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to clause (e) of this Section, then Section
2.13(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment. (i) Replacement of the Issuing Bank. (i) The Issuing
Bank may be replaced at any time by written agreement among the Borrower
Representative, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (x) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. (ii) Subject to the appointment
and acceptance of a successor Issuing Bank, the Issuing Bank may resign as an
Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower Representative and the Lenders, in which
case, such Issuing Bank shall be replaced in accordance with Section 2.06(i)
above. (j) Cash Collateralization. If any Default shall occur and be continuing,
on the Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Sections 2.10(b), 2.11(b) or 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the DB1/ 102580159.10 43



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd050.jpg]
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Secured Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
a Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all such Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.
(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank (other than JPMCB) shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank. (l) LC Exposure Determination. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination. (m) Letters of Credit
Issued for Account of Subsidiaries. Notwithstanding that a Letter of Credit
issued or outstanding hereunder supports any obligations of, or is for the
account of, a Subsidiary, or states that a Subsidiary is the “account party,”
“applicant,” “customer,” “instructing party,” or the like of or for such Letter
of Credit, and without derogating from any rights of the Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Borrowers (i) shall reimburse, indemnify
and compensate the Issuing Bank hereunder for such Letter of Credit (including
to reimburse any and all drawings thereunder) as if such Letter of Credit had
been issued solely for the account of a Borrower and (ii) irrevocably waives any
and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. Each Borrower hereby acknowledges that the issuance of such
Letters of Credit for its Subsidiaries inures to the benefit of the Borrowers,
and that each Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries. SECTION 2.07 Funding of Borrowings. (a) Each
Lender shall make each Loan to be made by such Lender hereunder on the proposed
date thereof solely by wire transfer of immediately available funds by 2:00
p.m., Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to the Funding
Account; provided that CBFR Revolving Loans made to finance the DB1/
102580159.10 44



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd051.jpg]
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent. (b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers each severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of the Borrowers, the interest
rate applicable to CBFR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing, provided, that any interest received from a Borrower
by the Administrative Agent during the period beginning when Administrative
Agent funded the Borrowing until such Lender pays such amount shall be solely
for the account of the Administrative Agent. SECTION 2.08 Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued. (b) To make an election
pursuant to this Section, the Borrower Representative shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Responsible Officer
of the Borrower Representative or through Electronic System if arrangements for
doing so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and each such telephonic Interest Election Request, if permitted, shall be
confirmed immediately upon the cessation of the Extenuating Circumstance by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by a Responsible Officer of the Borrower Representative. (c) Each
written (or if permitted, telephonic) Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02: (i) the name of the applicable
Borrower and the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions DB1/
102580159.10 45



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd052.jpg]
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Interest Election Request, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a CBFR Borrowing
or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”. If any such Interest Election Request requests a
Eurodollar Borrowing but does not specify an Interest Period, then the Borrowers
shall be deemed to have selected an Interest Period of one month’s duration. (d)
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. (e) If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an CBFR Borrowing. Notwithstanding
any contrary provision hereof, if a Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, so notifies
the Borrower Representative, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an CBFR
Borrowing at the end of the Interest Period applicable thereto. SECTION 2.09
Termination and Reduction of Commitments; Increase in Revolving Commitments. (a)
Unless previously terminated, the Revolving Commitments shall terminate on the
Maturity Date. (b) The Borrowers may at any time terminate the Revolving
Commitments upon the Payment in Full of the Secured Obligations. (c) The
Borrowers may from time to time reduce the Revolving Commitments; provided that
(i) each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.11, the Aggregate Revolving Exposure would exceed the lesser of the Aggregate
Revolving Commitment and the Borrowing Base, and (iii) in no event shall the
Revolving Commitments be reduced to an amount less than $10,000,000. (d) The
Borrower Representative shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) or (c) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the DB1/ 102580159.10 46



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd053.jpg]
contents thereof. Each notice delivered by the Borrower Representative pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower Representative may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. (e) The
Borrowers shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000, (ii) the Borrower
Representative, on behalf of the Borrowers, may make a maximum of five (5) such
requests, (iii) after giving effect thereto, the sum of the total of the
additional Commitments does not exceed $25,000,000, (iv) the Administrative
Agent and the Issuing Bank have approved the identity of any such new Lender,
such approvals not to be unreasonably withheld, (v) any such new Lender assumes
all of the rights and obligations of a “Lender” hereunder, and (vi) the
procedure described in Section 2.09(f) have been satisfied. Nothing contained in
this Section 2.09 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment hereunder at any time. (f)
Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase or addition would cause the Revolving Commitments
to exceed $75,000,000. As a condition precedent to such an increase or addition,
the Borrowers shall deliver to the Administrative Agent (i) a certificate of
each Loan Party signed by an authorized officer of such Loan Party (A)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (B) in the case of the Borrowers, certifying
that, before and after giving effect to such increase or addition, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, (2) no Default exists and (3) the
Borrowers are in compliance (on a pro forma basis) with the covenant contained
in Section 6.12, and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent. (g) On the effective date of any such increase or addition, (i) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Revolving Commitment shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or addition and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its revised Applicable
Percentage of such outstanding Revolving Loans, and the Administrative Agent
shall make such other adjustments among the Lenders with respect to the
Revolving Loans then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation and (ii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase (or
addition) in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs DB1/ 102580159.10 47



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd054.jpg]
other than on the last day of the related Interest Periods. Within a reasonable
time after the effective date of any increase or addition, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Commitment
Schedule to reflect such increase or addition and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower Representative,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement. SECTION 2.10 Repayment of Loans;
Evidence of Debt. (a) The Borrowers hereby unconditionally promise to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent, and (iii)
to the Administrative Agent the then unpaid principal amount of each Overadvance
on the earlier of the Maturity Date and demand by the Administrative Agent. (b)
At all times that full cash dominion is in effect pursuant to Section 7.3 of the
Security Agreement, on each Business Day, the Administrative Agent shall apply
all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available), first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure. Notwithstanding the foregoing, to the extent any funds
credited to the Collection Account constitute Net Proceeds, the application of
such Net Proceeds shall be subject to Section 2.11(c). (c) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of the Borrowers to such Lender resulting from each Loan made
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. (d) The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. (e) The entries made in the
accounts maintained pursuant to clause (c) or (d) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement. (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form. SECTION 2.11 Prepayment of Loans. DB1/ 102580159.10 48



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd055.jpg]
(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with clause (f) of this Section and, if applicable, payment of any break funding
expenses under Section 2.16. (b) Except for Overadvances permitted under Section
2.05, in the event and on such occasion that the Aggregate Revolving Exposure
exceeds the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base, the Borrowers shall prepay the Revolving Loans, LC Exposure
and/or Swingline Loans or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
amount equal to such excess. (c) In the event and on each occasion that any Net
Proceeds are received by or on behalf of any Loan Party or any Subsidiary in
respect of any Prepayment Event, the Borrowers shall, immediately after such Net
Proceeds are received by such Loan Party or such Subsidiary, prepay the
Obligations and cash collateralize the LC Exposure as set forth in Section
2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds. (d) All
such amounts pursuant to Section 2.11(c) shall be applied, first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, and
second to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Revolving Commitments and to cash collateralize
outstanding LC Exposure. If the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to Equipment, Fixtures and real
property is not otherwise determined, the allocation and application of those
proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion. (e) The Borrower Representative shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by fax) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than 10:00 a.m., Chicago time, (i) in the case of prepayment
of a Eurodollar Revolving Borrowing, three (3) Business Days before the date of
prepayment, or (B) in the case of prepayment of a CBFR Revolving Borrowing, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (x) accrued interest
to the extent required by Section 2.13 and (y) break funding payments pursuant
to Section 2.16. SECTION 2.12 Fees. (a) The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment DB1/ 102580159.10 49



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd056.jpg]
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed, (including the first day but excluding
the last day). (b) Borrowers agree to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and charges with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first Business Day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). (c)
The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrowers and the Administrative Agent. (d) All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances. SECTION 2.13
Interest. (a) The Loans comprising CBFR Borrowings (including Swingline Loans)
shall bear interest at the CBFR plus the Applicable Rate. (b) The Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate. (c) Each Protective Advance and each Overadvance shall bear interest at
the CBFR plus the Applicable Rate for Revolving Loans plus 2%. (d)
Notwithstanding the foregoing, during the occurrence and continuance of an Event
of Default under clause (a), (b), (h) or (i) of Article VII, the Administrative
Agent or the Required Lenders may, at their option, by notice to the Borrower
Representative (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender affected thereby” for reductions in interest rates), declare that
(i) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section or DB1/
102580159.10 50



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd057.jpg]
(ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.. (e) Accrued interest on each Loan (for CBFR Loans, accrued
through the last day of the prior calendar month) shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to clause (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a CBFR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. (f) All interest hereunder
shall be computed on the basis of a year of 360 days, except that interest
computed by reference to the CB Floating Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable CB Floating Rate, Adjusted LIBO Rate,
REVLIBOR30 Rate, or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. SECTION 2.14
Alternate Rate of Interest; Illegality. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing: (i) the Administrative Agent
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable (including, without
limitation, by means of an Interpolated Rate or because the LIBO Screen Rate is
not available or published on a current basis) for such Interest Period; or (ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower Representative and the Lenders through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing. (b) If any Lender determines that
any Requirement of Law has made it unlawful, or if any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain, fund or continue any Eurodollar Borrowing, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower
Representative through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue Eurodollar Loans or to convert CBFR
Borrowings to Eurodollar Borrowings will be suspended until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to DB1/ 102580159.10 51



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd058.jpg]
such determination no longer exist. Upon receipt of such notice, the Borrowers
will upon demand from such Lender (with a copy to the Administrative Agent),
either convert or prepay all Eurodollar Borrowings of such Lender to CBFR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrowers will also pay accrued
interest on the amount so converted or prepaid. (c) If at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (a)(i) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(c), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. SECTION 2.15 Increased Costs. (a) If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
DB1/ 102580159.10 52



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd059.jpg]
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, upon the written
notice by such Lender to the Borrower Representative with a reasonably detailed
explanation thereof, the Borrowers will pay to such Lender, the Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs actually incurred or reduction actually
suffered. (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then, upon the written notice by such Lender to the
Borrower Representative with a reasonably detailed explanation thereof, from
time to time the Borrowers will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction actually suffered. (c) A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section, together with reasonably detailed
explanations as required in such clauses, shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof. (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof. DB1/ 102580159.10 53



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd060.jpg]
SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts (together with reasonably detailed explanations supporting such amount
or amounts) that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
SECTION 2.17 Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any and
all payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (b) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes. (c) Evidence of Payment. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (d) Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts DB1/
102580159.10 54



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd061.jpg]
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender (together with a copy of the statement issued by the relevant
Governmental Authority, if available), shall be conclusive absent manifest
error. (e) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) Business Days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e). (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower Representative and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; DB1/ 102580159.10 55



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd062.jpg]
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed copy of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) in the case
of a Foreign Lender claiming that its extension of credit will generate U.S.
effectively connected income, an executed copy of IRS Form W-8ECI; (3) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate in form and
substance satisfactory to the Administrative Agent to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or (4)
to the extent a Foreign Lender is not the beneficial owner, an executed copy of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form and substance
satisfactory to the Administrative Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in form and
substance satisfactory to the Administrative Agent on behalf of each such direct
and indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Representative or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the DB1/ 102580159.10 56



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd063.jpg]
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and (D) if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower Representative
and the Administrative Agent in writing of its legal inability to do so. (g)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This clause (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) Survival. Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document (including the Payment in
Full of the Secured Obligations). (i) Defined Terms. For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA. SECTION 2.18 Payments Generally; Allocation of
Proceeds; Sharing of Setoffs. DB1/ 102580159.10 57



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd064.jpg]
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without setoff, recoupment or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn Street, Floor L2,
Chicago, Illinois, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Unless otherwise provided for herein, if any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars. (b)
Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent and the Issuing Bank from
the Borrowers (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements and to pay any amounts owing in respect of Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, for which Reserves have been
established, ratably, seventh, to pay an amount to the Administrative Agent
equal to one hundred three percent (103%) of the aggregate LC Exposure, to be
held as cash collateral for such Obligations, eighth, to payment of any amounts
owing in respect of Banking Services Obligations and Swap Agreement Obligations
up to and including the amount most recently provided to the Administrative
Agent pursuant to Section 2.22 and to the extent not paid pursuant to clause
sixth above, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrowers. Notwithstanding the
foregoing amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent nor any Lender shall apply any payment which it receives to any Eurodollar
Loan of a Class, except (x) on the expiration date of the Interest Period
applicable thereto or (y) in the event, and only to the extent, that there are
no outstanding CBFR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations. (c) At the election of
the Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement DB1/ 102580159.10 58



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd065.jpg]
for fees, costs and expenses pursuant to Section 9.03), and other sums payable
under the Loan Documents, may be paid from the proceeds of Borrowings made
hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Administrative Agent. The Borrowers hereby irrevocably authorize (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03, 2.04 or 2.05,
as applicable, and (ii) the Administrative Agent to charge any deposit account
of any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents. (d) If, except as otherwise expressly provided herein,
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation. (e) Unless the Administrative Agent shall have received
notice from the Borrower Representative prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Bank hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. (f) The Administrative Agent may from time to time
provide the Borrowers with account statements or invoices with respect to any of
the Secured Obligations (the “Statements”). The Administrative Agent is under no
duty or obligation to provide Statements, which, if provided, will be DB1/
102580159.10 59



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd066.jpg]
solely for the Borrowers’ convenience. Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrowers pay the full amount
indicated on a Statement on or before the due date indicated on such Statement,
the Borrowers shall not be in default of payment with respect to the billing
period indicated on such Statement; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time. SECTION 2.19
Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) If any Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
2.17) and obligations under this Agreement and other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
in circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this clause may be effected pursuant to an
Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto. DB1/ 102580159.10 60



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd067.jpg]
SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: (a)
fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.12(a); (b) any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 2.18(b) or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower Representative may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Representative, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Bank’s future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with this Section; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto; (c) such Defaulting Lender shall not
have the right to vote on any issue on which voting is required (other than to
the extent expressly provided in Section 9.02(b)) and the Commitment and
Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02) or under any other Loan Document; provided, that,
except as otherwise provided in Section 9.02, this clause (c) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby; DB1/ 102580159.10 61



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd068.jpg]
(d) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then: (i) all or any part of the Swingline Exposure and LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that such reallocation does not, as to any non- Defaulting Lender,
cause such non-Defaulting Lender’s Revolving Exposure to exceed its Revolving
Commitment; (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding; (iii) if the Borrowers cash
collateralize any portion of such Defaulting Lender’s LC Exposure pursuant to
clause (ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (iv) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and (v) if all or any
portion of such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and (e) so long as such Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that such Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.20(d), and LC Exposure related to any newly issued or increased Letter
of Credit shall be allocated among non- Defaulting Lenders in a manner
consistent with Section 2.20(d)(i) (and such Defaulting Lender shall not
participate therein). (f) If (i) a Bankruptcy Event or a Bail-In Action with
respect to the Parent of any Lender shall occur following the date hereof and
for so long as such event shall continue or (ii) the Swingline Lender or the
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrowers or
such Lender, satisfactory to the Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder In
the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender DB1/ 102580159.10 62



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd069.jpg]
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage SECTION 2.21
Returned Payments. If after receipt of any payment which is applied to the
payment of all or any part of the Obligations (including a payment effected
through exercise of a right of setoff), the Administrative Agent or any Lender
is for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion), then the Obligations or part thereof intended
to be satisfied shall be revived and continued and this Agreement shall continue
in full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement. SECTION 2.22 Banking Services and Swap
Agreements. Each Lender or Affiliate thereof providing Banking Services
(excluding Lease Financing) for, or having Swap Agreements with, any Loan Party
or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed. ARTICLE III Representations and Warranties Each Loan
Party represents and warrants to the Lenders that: SECTION 3.01 Organization;
Powers. Each Loan Party and each Subsidiary is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required. SECTION 3.02 Authorization;
Enforceability. The Transactions are within each Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
DB1/ 102580159.10 63



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd070.jpg]
SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of, or the requirement to create, any Lien on any
asset of any Loan Party or any Subsidiary, except Liens created pursuant to the
Loan Documents. SECTION 3.04 Financial Condition; No Material Adverse Effect.
(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2018, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal month and the
portion of the fiscal year ended January 31, 2019, certified by its Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above. (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2018. SECTION 3.05 Properties. (a) As of the date of this Agreement, Schedule
3.05(a) sets forth the address of each parcel of real property that is owned or
leased by any Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists. Each of the Loan
Parties and each of its Subsidiaries has good and indefeasible title to, or
valid leasehold interests in, all of its real and personal property, free of all
Liens other than those permitted by Section 6.02. (b) Each Loan Party and each
Subsidiary owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, the use thereof by each Loan Party, each Subsidiary does not infringe
in any material respect upon the rights of any other Person, and each Loan
Party’s and each Subsidiary’s rights thereto are not subject to any licensing
agreement or similar arrangement, and a correct and complete list (other than
any intellectual property licensed by any Loan Party or its Subsidiaries) of all
trademarks, tradenames, copyrights, patents and other owned intellectual
property, as of the date of this Agreement, is set forth on Schedule 3.05(b).
SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a DB1/
102580159.10 64



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd071.jpg]
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions. (b) Except for the Disclosed Matters (i)
no Loan Party or any Subsidiary has received notice of any claim with respect to
any Environmental Liability or knows of any basis for any Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party or any Subsidiary (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
become subject to any Environmental Liability, (C) has received notice of any
claim with respect to any Environmental Liability or (D) knows of any basis for
any Environmental Liability. (c) Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect. SECTION 3.07 Compliance with Laws and Agreements; No
Default. Except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each Subsidiary is in compliance with (i) all Requirement of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property. No Default has occurred and is
continuing. SECTION 3.08 Investment Company Status. No Loan Party or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. SECTION 3.09 Taxes. Each Loan Party
and each Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes. SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan. SECTION 3.11 Disclosure. (a) The Loan
Parties have disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which any Loan Party or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time DB1/ 102580159.10 65



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd072.jpg]
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date. (b) As of the Effective Date, to
the best knowledge of any Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all respects. SECTION
3.12 Material Agreements. All material agreements and contracts (including,
without limitation, any Material Contract) to which any Loan Party or any
Subsidiary is a party or is bound as of the date of this Agreement are listed on
Schedule 3.12. No Loan Party or any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness. SECTION 3.13
Solvency. (a) Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date. (b) No Loan Party intends to, nor will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary. SECTION 3.14 Insurance. Schedule 3.14 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties and their Subsidiaries as of the Effective Date. As of the Effective
Date, all premiums in respect of such insurance have been paid. Each Loan Party
maintains, and has caused each Subsidiary to maintain, with financially sound
and reputable insurance companies, insurance on all their real and personal
property in such amounts, subject to such deductibles and self-insurance
retentions and covering such properties and risks as are adequate and
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. SECTION 3.15 Capitalization and
Subsidiaries. Schedule 3.15 sets forth (a) a correct and complete list of the
name and relationship to the Company and the other Loan Parties of each and all
of the Company’s Subsidiaries and the Loan Parties, (b) a true and complete
listing of each class of each Loan Party’s (other than the Company’s) authorized
Equity Interests, all of which issued Equity Interests are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of the
Company, each of its Subsidiaries, and each other Loan Party. All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable. There are no
outstanding commitments or other obligations of any Loan Party to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Loan Party. DB1/
102580159.10 66



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd073.jpg]
SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement permitted
hereunder and (b) Liens perfected only by possession (including possession of
any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral. SECTION 3.17
Employment Matters. As of the Effective Date, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened. The hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from any Loan Party or
any Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary. SECTION 3.18 Margin Regulations. No Loan Party is
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no part of the proceeds
of any Borrowing or Letter of Credit hereunder will be used to buy or carry any
Margin Stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of any Loan Party only or of the Loan Parties and their
Subsidiaries on a consolidated basis) will be Margin Stock. SECTION 3.19 Use of
Proceeds. The proceeds of the Loans have been used and will be used, whether
directly or indirectly as set forth in Section 5.08. SECTION 3.20 No Burdensome
Restrictions. No Loan Party is subject to any Burdensome Restrictions except
Burdensome Restrictions permitted under Section 6.10. SECTION 3.21
Anti-Corruption Laws and Sanctions. Each Loan Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and directors
and, to the knowledge of such Loan Party, its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party, any Subsidiary or any of their respective
directors, officers or, to the actual knowledge of any such Loan Party or
Subsidiary, employees, or (b) to the actual knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti- Corruption Laws or applicable Sanctions.
SECTION 3.22 [Intentionally Omitted]. SECTION 3.23 Common Enterprise. The
successful operation and condition of each of the Loan Parties is dependent on
the continued successful performance of the functions of the group of the Loan
DB1/ 102580159.10 67



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd074.jpg]
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party.
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Party, and is in its best interest. SECTION 3.24 EEA Financial
Institutions. No Loan Party is an EEA Financial Institution. SECTION 3.25 Plan
Assets; Prohibited Transactions. No Loan Party or any of its Subsidiaries is an
entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations), and neither the execution, delivery or performance of the
transactions contemplated under this Agreement, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code. ARTICLE IV Conditions SECTION 4.01 Effective Date. The obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or (B)
written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and (iii)
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders and the other Secured Parties, all in form and substance
satisfactory to the Administrative Agent and its counsel. (b) Financial
Statements and Projections. The Lenders shall have received (i) audited
consolidated financial statements of the Company for the 2018 fiscal year, (ii)
unaudited interim consolidated financial statements of the Company for each
fiscal month and quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of the Company and its
Subsidiaries, as reflected in the audited, consolidated financial statements
described in clause (i) above and (iii) satisfactory projections from 2019 and
through and including 2021 (prepared on a monthly basis for the first eighteen
(18) months and quarterly thereafter). (c) Closing Certificates; Certified
Certificate of Incorporation; Good Standing Certificates. The Administrative
Agent shall have received (i) a certificate of each Loan Party, dated the
Effective Date DB1/ 102580159.10 68



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd075.jpg]
and executed by its Secretary or Assistant Secretary, which shall (A) certify
the resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the officers of
such Loan Party authorized to sign the Loan Documents to which it is a party
and, in the case of the Borrower, its Financial Officers, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction. (d) No Default
Certificate. The Administrative Agent shall have received a certificate, signed
by a Financial Officer of each Borrower and each other Loan Party, dated as of
the Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date, and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent. (e) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower Representative to the Administrative Agent on or before
the Effective Date. (f) Lien Searches. The Administrative Agent shall have
received the results of a recent lien search in each jurisdiction where the Loan
Parties are organized and where the assets of the Loan Parties are located, and
such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent. (g) Pay-Off Letter. The Administrative Agent shall
have received satisfactory pay-off letters for all existing Indebtedness to be
repaid from the proceeds of the initial Borrowing, confirming that all Liens
upon any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized or
supported by a Letter of Credit. (h) Funding Account. The Administrative Agent
shall have received a notice setting forth the deposit account(s) of the
Borrowers (the “Funding Account”) to which the Administrative Agent is
authorized by the Borrowers to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement. (i) Customer List. The Administrative
Agent shall have received a true and complete customer list for each Borrower
and its Subsidiaries, which list shall state the customer’s name, mailing
address and phone number and shall be certified as true and correct by a
Financial Officer of the Borrower Representative. (j) Collateral Access and
Control Agreements. The Administrative Agent shall have received (i) each
Collateral Access Agreement required to be provided pursuant to Section 4.13 of
the Security Agreement and (ii) each Deposit Account Control Agreement and
Securities Account Control Agreement (each such term as defined in the Security
Agreement) required to be provided pursuant to Section 4.14 of the Security
Agreement. DB1/ 102580159.10 69



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd076.jpg]
(k) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of each of the Borrowers dated the
Effective Date (l) Borrowing Base Certificate. The Administrative Agent shall
have received a Borrowing Base Certificate (together with supporting
documentation and supplemental reporting required by the Administrative Agent)
which calculates the Borrowing Base as of a date specified by the Administrative
Agent. (m) Closing Excess Availability. After giving effect to all Borrowings to
be made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and the payment of all fees and expenses due hereunder, and with
all of the Loan Parties’ indebtedness, liabilities, and obligations current,
Excess Availability shall not be less than $10,000,000. (n) Pledged Equity
Interests; Stock Powers; Pledged Notes. The Administrative Agent shall have
received (i) the certificates representing the Equity Interests pledged pursuant
to the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(p) [Reserved.] (q) [Reserved.] (r) Insurance. The Administrative Agent shall
have received evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of Section 5.10 hereof and Section 4.12 of the Security
Agreement. (s) Letter of Credit Application. If a Letter of Credit is requested
to be issued on the Effective Date, the Administrative Agent shall have received
a properly completed letter of credit application (whether standalone or
pursuant to a master agreement, as applicable). (t) Tax Withholding. The
Administrative Agent shall have received a properly completed and signed IRS
Form W-8 or W-9, as applicable, for each Loan Party. (u) Corporate Structure.
The corporate structure, capital structure and other material debt instruments,
material accounts and governing documents of the Borrowers and their Affiliates
shall be acceptable to the Administrative Agent in its sole discretion. (v)
Field Examination. The Administrative Agent or its designee shall have conducted
a field examination of the Loan Parties’ Accounts, Inventory and related working
capital matters and of the Loan Parties’ related data processing and other
systems, the results of which shall be satisfactory to the Administrative Agent
in its sole discretion. DB1/ 102580159.10 70



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd077.jpg]
(w) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion. All legal (including tax
implications) and regulatory matters shall be satisfactory to the Administrative
Agent and the Lenders, including but not limited to compliance with all
applicable requirements of Regulation U, T and X of the Federal Reserve Board
and any other relevant Governmental Authority. (x) Appraisal(s). The
Administrative Agent shall have received an appraisal of the Borrowers’
Inventory from one or more firms satisfactory to the Administrative Agent, which
appraisal shall be satisfactory to the Administrative Agent in its sole
discretion. (y) USA PATRIOT Act, Etc. (i) The Administrative Agent shall have
received, at least five (5) days prior to the Effective Date, all documentation
and other information regarding the Loan Parties requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, to the extent requested in writing of the Loan
Parties at least ten (10) days prior to the Effective Date, and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five (5) days prior to the Effective Date, any
Lender that has requested, in a written notice to the Borrowers at least ten
(10) days prior to the Effective Date, a Beneficial Ownership Certification in
relation to each Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied). (z) Approvals. All government and third
party approvals necessary in connection with the transactions contemplated
hereby and the continuing operations of the Loan Parties and their Subsidiaries
(including shareholder approvals, if any) shall have been obtained on terms
satisfactory to the Administrative Agent and shall be in full force and effect.
(aa) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested. The Administrative Agent shall
notify the Borrowers, the Lenders and the Issuing Bank of the Effective Date,
and such notice shall be conclusive and binding. SECTION 4.02 Each Credit Event.
The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions: (a) The
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects). (b) At the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, (i) no
Default shall have occurred and be continuing and (ii) no Protective Advance
shall be outstanding. (c) After giving effect to any Borrowing or the issuance,
amendment, renewal or extension of any Letter of Credit, Availability shall not
be less than zero. DB1/ 102580159.10 71



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd078.jpg]
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (a), (b),
and (c) of this Section. ARTICLE V Affirmative Covenants Until all of the
Secured Obligations have been Paid in Full, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that: SECTION 5.01 Financial Statements; Borrowing
Base and Other Information. The Borrowers will furnish to the Administrative
Agent and each Lender: (a) within ninety (90) days after the end of each fiscal
year of the Company, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
acceptable to the Administrative Agent (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants; (b)
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; (c) within twenty (20) days after the end of each fiscal
month of the Company, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of the Borrower Representative
as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; (d) concurrently
with any delivery of financial statements under clause (a), (b) or (c) above, a
certificate of a Financial Officer of the Borrower Representative in
substantially the form of Exhibit C (i) certifying, in the case of the financial
statements delivered under clause (b) or (c), as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year- end audit adjustments
and the absence of footnotes, (ii) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date DB1/ 102580159.10 72



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd079.jpg]
of the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; (e) concurrently with any delivery of
financial statements under clause (a) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines); (f) as soon as available but in any event no
later than thirty (30) days after the end of each fiscal year of the Company, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and cash flow statement) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent; (g) as soon as available
but in any event within twenty (20) days of the end of each calendar month (and
within three (3) Business Days of the end of each calendar week which ends
during a Reporting Trigger Period or at any time that an Event of Default has
occurred and is continuing), and at such other times as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate,
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; (h) as soon as available but in any event within twenty (20)
days of the end of each calendar month (and within three (3) Business Days of
the end of each calendar week which ends during a Reporting Trigger Period or at
any time that an Event of Default has occurred and is continuing) and at such
other times as may be requested by the Administrative Agent, as of the period
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent; (i) a detailed aging of the Borrowers’ Accounts,
including all invoices aged by invoice date and due date (with an explanation of
the terms offered), prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor; (ii) a schedule detailing the Borrowers’
Inventory, in form satisfactory to the Administrative Agent, (1) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, and (2) including a report
of any variances or other results of Inventory counts performed by the Borrowers
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by Borrowers and complaints
and claims made against the Borrowers); (iii) a worksheet of calculations
prepared by the Borrowers to determine Eligible Accounts and Eligible Inventory,
such worksheets detailing the Accounts and Inventory excluded from Eligible
Accounts and Eligible Inventory and the reason for such exclusion; (iv) a
reconciliation of the Borrowers’ Accounts and Inventory between (A) the amounts
shown in the Borrowers’ general ledger and financial statements and the reports
delivered pursuant to clauses (i) and (ii) above and (B) the amounts and dates
shown in the reports delivered pursuant to clauses (i) and (ii) above and the
Borrowing Base Certificate delivered pursuant to clause (g) above as of such
date; and DB1/ 102580159.10 73



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd080.jpg]
(v) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement; (i) as soon as available but in any event
within twenty (20) days of the end of each calendar month and at such other
times as may be requested by the Administrative Agent upon no less than five (5)
days’ prior written notice, as of the month then ended, a schedule and aging of
the Borrowers’ accounts payable, delivered electronically in a text formatted
file acceptable to the Administrative Agent; (j) [reserved]; (k) promptly upon
the Administrative Agent’s written request: (i) copies of invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto; (ii) copies of purchase
orders, invoices, and shipping and delivery documents in connection with any
Inventory or Equipment purchased by any Loan Party; (iii) a schedule detailing
the balance of all intercompany accounts of the Loan Parties; (iv) an updated
customer list for each Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number, delivered electronically in a
text formatted file acceptable to the Administrative Agent and certified as true
and correct by a Financial Officer of the Borrower Representative; and (v) as of
the period then ended, the Borrowers’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal; (l) [reserved]; (m) as soon as possible and in any event within twenty
(20) days of filing thereof, copies of all tax returns filed by any Loan Party
with the U.S. Internal Revenue Service; (n) within twenty (20) days after the
end of each fiscal year of the Company, a certificate of good standing or the
substantive equivalent available in the jurisdiction of incorporation, formation
or organization for each Loan Party from the appropriate governmental officer in
such jurisdiction; (o) as soon as possible and in any event within twenty (20)
days after the end of each calendar month, a detailed listing of all advances of
proceeds of Loans requested by the Borrower Representative for each Borrower
during the immediately preceding calendar month and a detailed listing of all
intercompany loans made by the Borrowers during such calendar month; (p)
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;
(q) promptly after any written request therefor by the Administrative Agent or
any Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section DB1/ 102580159.10
74



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd081.jpg]
101(l)(1) of ERISA that any Loan Party or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if a Loan Party or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable Loan Party or the
applicable ERISA Affiliate shall promptly make a request for such documents and
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; (r) promptly following any
written request therefor, (x) such other information regarding the operations,
changes in ownership of Equity Interests, business affairs and financial
condition of any Loan Party or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request, and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation; (s) promptly after
receipt thereof by any Loan Party or any Subsidiary, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by the SEC or such other agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof; (t) promptly following any request therefor, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request; and (u)
the Loan Parties acknowledge that the Administrative Agent may order once per
annum, at the Borrowers’ expense, certificates of good standing or the
substantive equivalent in the jurisdiction of incorporation, formation or
organization for each Loan Party from the appropriate government office or
officer in such jurisdiction; Documents required to be delivered pursuant to
Section 5.01(a), (b) or (o) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (ii) on which such
documents are posted on a Borrower’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether made available by the Administrative
Agent); provided that: (A) upon written request by the Administrative Agent (or
any Lender through the Administrative Agent) to the Borrower Representative, the
Borrower Representative shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower Representative shall notify the Administrative Agent and each Lender
(by fax or through Electronic Systems) of the posting of any such documents and
provide to the Administrative Agent through Electronic Systems electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents. DB1/ 102580159.10 75



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd082.jpg]
The Company represents and warrants that each of it, and its Controlling and
Controlled entities, in each case, if any (collectively with the Borrowers, the
“Relevant Entities”), either (i) has no SEC registered or unregistered, publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
securities, and, accordingly, the Company hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a), (b) and (c) above (collectively or individually, as the context
requires, the “Financial Statements”), along with the Loan Documents, available
to Public-Siders and (ii) agree that at the time such Financial Statements are
provided hereunder, they shall already have been made available to holders of
any such securities. The Company will not request that any other material be
posted to Public- Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Relevant Entities have no outstanding SEC registered or unregistered,
publicly traded securities. Notwithstanding anything herein to the contrary, in
no event shall the Company request that the Administrative Agent make available
to Public-Siders budgets or any certificates, reports or calculations with
respect to the Borrowers’ compliance with the covenants contained herein or with
respect to the Borrowing Base. SECTION 5.02 Notices of Material Events. The
Borrowers will furnish to the Administrative Agent and each Lender prompt (but
in any event within any time period that may be specified below) written notice
of the following: (a) the occurrence of any Default; (b) receipt of any notice
of any investigation by a Governmental Authority or any litigation or proceeding
commenced or threatened against any Loan Party or any Subsidiary that (i) seeks
damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party or any Subsidiary, (v) alleges the
violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability, (vi)
asserts liability on the part of any Loan Party or any Subsidiary in excess of
$250,000 in respect of any tax, fee, assessment, or other governmental charge,
or (vii) involves any product recall; (c) any Lien (other than Permitted
Encumbrances) or claim made or asserted against any of the Collateral; (d) any
loss, damage, or destruction to the Collateral in the amount of $500,000 or
more, whether or not covered by insurance; (e) within two (2) Business Days of
receipt thereof, any and all default notices received under or with respect to
any leased location or public warehouse where Collateral is located; (f) all
material amendments to any documents, agreements and/or instruments executed
and/or delivered in connection with any Material Indebtedness or Subordinated
Indebtedness, together with a copy of each such amendment; (g) within two (2)
Business Days after the occurrence thereof, any Loan Party entering into a Swap
Agreement or an amendment thereto, together with copies of all agreements
evidencing such Swap Agreement or amendment; DB1/ 102580159.10 76



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd083.jpg]
(h) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $500,000; (i) any material change in accounting or financial reporting
practices by any Loan Party or any Subsidiary; (j) [reserved]; (k) any other
development that results, or could reasonably be expected to result in, a
Material Adverse Effect; and (l) any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification. Each
notice delivered under this Section shall be accompanied by a statement of a
Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. SECTION 5.03
Existence; Conduct of Business. Each Loan Party will, and will cause each
Subsidiary to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted. SECTION 5.04 Payment of Obligations.
Each Loan Party will, and will cause each Subsidiary to, pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c)
such liabilities would not result in aggregate liabilities in excess of $250,000
and none of the Collateral would become subject to forfeiture or loss as a
result of the contest; provided, however, that each Loan Party will, and will
cause each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions. SECTION 5.05 Maintenance of
Properties. Each Loan Party will, and will cause each Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted. SECTION 5.06 Books and
Records; Inspection Rights. Each Loan Party will, and will cause each Subsidiary
to, (a) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (b) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, to conduct at such Loan Party’s premises
field examinations of such Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and DB1/ 102580159.10 77



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd084.jpg]
independent accountants, all at such reasonable times and as often as reasonably
requested. Each Loan Party acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to such Loan Party’s assets for internal use by the
Administrative Agent and the Lenders. The Loan Parties shall be responsible for
the costs of expenses of one (1) field examination during any 12-month period
and one (1) additional field examination (for the total of two (2) such field
examinations during any 12-month period) conducted at any time after Excess
Availability falls below 12.5% of the Aggregate Revolving Commitment at any time
in such 12-month period; provided that the Loan Parties shall be responsible for
the costs and expenses of all field examinations conducted while an Event of
Default has occurred and is continuing. SECTION 5.07 Compliance with Laws and
Material Contractual Obligations. Each Loan Party will, and will cause each
Subsidiary to, (i) comply with each Requirement of Law applicable to it or its
property (including without limitation Environmental Laws) and (ii) perform in
all material respects its obligations under material agreements (including,
without limitation, any Material Contract) to which it is a party. Each Loan
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. SECTION 5.08 Use of Proceeds. (a) The proceeds of the
Loans and the Letters of Credit will be used only for financing the working
capital needs of the Loan Parties in the ordinary course of business, to
refinance certain existing Indebtedness, and for other general corporate
purposes of the Loan Parties permitted hereunder. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U and X. (b) No Borrower will request
any Borrowing or Letter of Credit, and no Borrower shall use, and each Borrower
shall procure that its Subsidiaries and its and their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto. SECTION 5.09 Accuracy of Information. The Loan Parties will ensure that
any information, including financial statements or other documents, furnished to
the Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section; provided that, with respect to projected financial information,
the Loan Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time. SECTION 5.10
Insurance. Each Loan Party will, and will cause each Subsidiary to, maintain
with financially sound and reputable carriers having a financial strength rating
of at least A- by A.M. Best Company (a) insurance in such amounts (with no
greater risk retention) and against such risks (including, without limitation:
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other DB1/ 102580159.10 78



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd085.jpg]
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents. The Borrowers
will furnish to the Lenders, upon request of the Administrative Agent, but no
less frequently than annually, information in reasonable detail as to the
insurance so maintained. SECTION 5.11 Casualty and Condemnation. The Borrowers
will (a) furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.
SECTION 5.12 Appraisals. At any time that the Administrative Agent requests,
each Loan Party will provide the Administrative Agent with appraisals or updates
thereof of its Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by any applicable Requirement of Law. The Loan Parties shall be
responsible for the costs of expenses of one (1) Inventory appraisal during any
12-month period and one (1) additional field examination (for the total of two
(2) such Inventory appraisals during any 12-month period) conducted at any time
after Excess Availability falls below 12.5% of the Aggregate Revolving
Commitment at any time in such 12-month period. Additionally, there shall be no
limitation on the number or frequency of Inventory appraisals if an Event of
Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any such appraisals conducted while an
Event of Default has occurred and is continuing. SECTION 5.13 Depository Banks.
Within ninety (90) days after the Effective Date (or such longer period as the
Administrative Agent may agree to in its sole discretion), each Borrower and
each Subsidiary will maintain the Administrative Agent as its principal
depository bank, including for the maintenance of operating, administrative,
cash management (including, without limitation, changes to Loan Parties’ cash
management systems in accordance with standard asset-based lending account
practices in a manner reasonably acceptable to Agent), collection activity and
other deposit accounts for the conduct of its business. SECTION 5.14 Additional
Collateral; Further Assurances. (a) Subject to applicable Requirement of Law,
each Loan Party will cause each Domestic Subsidiary formed or acquired after the
date of this Agreement to become a Loan Party by executing a Joinder Agreement.
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral, including any parcel of real property
located in the U.S. owned by any Loan Party. (b) Each Loan Party will cause (i)
100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries and (ii) 65% (or such greater percentage that could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) in
each Foreign Subsidiary directly owned by such Borrower or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the Administrative DB1/
102580159.10 79



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd086.jpg]
Agent and the other Secured Parties, pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request. (c) Without limiting the foregoing, each Loan Party will,
and will cause each Subsidiary to, execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties. Notwithstanding the foregoing, at any time after an
Event of Default, each Loan Party will, upon the request of the Administrative
Agent, cause each Foreign Subsidiary to become a Loan Party and a Loan Guarantor
and to grant Liens to the Administrative Agent on its assets and have the
balance of its Equity Interests pledged to the Administrative Agent. (d) If any
assets (including any real property or improvements thereto or any interest
therein) are acquired by any Loan Party after the Effective Date (other than
assets constituting Collateral under the Security Agreement that become subject
to the Lien under the Security Agreement upon acquisition thereof), the Borrower
Representative will (i) notify the Administrative Agent and the Lenders thereof
and, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing the Secured Obligations and (ii)
take, and cause each applicable Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties. SECTION 5.15 Good Standing.
Each Loan Party shall remain in good standing under the laws of the jurisdiction
of its organization. SECTION 5.16 Post-Closing Matters. Each Loan Party, as
applicable, shall execute and deliver and complete the tasks set forth on
Schedule 5.16 attached hereto (unless otherwise waived by the Administrative
Agent in its sole discretion), in each case within time limits specified on such
schedule (or such later times as the Administrative Agent may agree to in its
sole discretion). ARTICLE VI Negative Covenants Until all of the Secured
Obligations have been Paid in Full, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the other Loan Parties,
with the Lenders that: SECTION 6.01 Indebtedness. No Loan Party will, nor will
it permit any Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except: (a) the Secured Obligations; (b) Indebtedness existing on
the date hereof and set forth in Schedule 6.01 and any extensions, renewals,
refinancings and replacements of any such Indebtedness in accordance with clause
(f) hereof; (c) Indebtedness of any Loan Party to any Subsidiary or any other
Loan Party and of any Subsidiary to any Loan Party or any other Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of any Loan
DB1/ 102580159.10 80



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd087.jpg]
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; (d) Guarantees by any Loan Party of Indebtedness of any Subsidiary or
another Loan Party and by any Subsidiary of Indebtedness of any Loan Party or
any other Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall, in each case, be
subject to the limitations set forth in Section 6.04 and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Secured Obligations
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations; (e) Indebtedness of any Borrower or any Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) below; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) together
with any Refinance Indebtedness in respect thereof permitted by clause (f)
below, shall not exceed $1,000,000 at any time outstanding; (f) Indebtedness
which represents extensions, renewals, refinancing or replacements (such
Indebtedness being so extended, renewed, refinanced or replaced being referred
to herein as the “Refinance Indebtedness”) of any of the Indebtedness described
in clauses (b), (e), and (i) hereof (such Indebtedness being referred to herein
as the “Original Indebtedness”); provided that (i) such Refinance Indebtedness
does not increase the principal amount or interest rate of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary, (iii)
no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness other than fees and
interest are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness; (g)
Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business; (h)
Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business; (i) Indebtedness of any Person that becomes a
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (i), together with any
Refinance Indebtedness in respect thereof permitted by clause (f) above, shall
not exceed $500,000 at any time outstanding; (j) [reserved]; and DB1/
102580159.10 81



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd088.jpg]
(k) other unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding. SECTION 6.02 Liens. No Loan Party will, nor
will it permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including Accounts) or rights in respect of any
thereof, except: (a) Liens created pursuant to any Loan Document; (b) Permitted
Encumbrances; (c) any Lien on any property or asset of any Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary or any other Borrower or Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; (d) Liens on fixed or capital assets
acquired, constructed or improved by any Borrower or any Subsidiary; provided
that (i) such Liens secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any other property or
assets of such Borrower or Subsidiary or any other Borrower or Subsidiary; (e)
any Lien existing on any property or asset (other than Accounts and Inventory)
prior to the acquisition thereof by any Borrower or any Subsidiary or existing
on any property or asset (other than Accounts and Inventory) of any Person that
becomes a Loan Party after the date hereof prior to the time such Person becomes
a Loan Party; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be; (f) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon; (g) Liens
arising out of Sale and Leaseback Transactions permitted by Section 6.06; and
(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary. Notwithstanding the foregoing, none of the Liens permitted pursuant
to this Section 6.02 may at any time attach to any Loan Party’s (1) Accounts,
other than those permitted under clause (a) of the definition of Permitted
Encumbrances and clause (a) above and (2) Inventory, other than those permitted
under clauses (a) and (b) of the definition of Permitted Encumbrances and clause
(a) above SECTION 6.03 Fundamental Changes. DB1/ 102580159.10 82



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd089.jpg]
(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of any Borrower may merge
into a Borrower in a transaction in which such Borrower (or the Company if
multiple Borrowers are involved) is the surviving entity, (ii) any Loan Party
(other than a Borrower) may merge into any other Loan Party in a transaction in
which the surviving entity is a Loan Party and (iii) any Subsidiary that is not
a Loan Party may liquidate or dissolve if the Loan Party which owns such
Subsidiary determines in good faith that such liquidation or dissolution is in
the best interests of such Loan Party and is not materially disadvantageous to
the Lenders; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04. (b) No Loan Party will, nor will it
permit any Subsidiary to, engage to any material extent in any business other
than businesses of the type conducted by the Borrowers and their Subsidiaries on
the date hereof and businesses reasonably related thereto. (c) No Loan Party
will, nor will it permit any Subsidiary to, change its fiscal year from the
basis in effect on the Effective Date. (d) No Loan Party will change the
accounting basis upon which its financial statements are prepared. (e) No Loan
Party will change the tax filing elections it has made under the Code. SECTION
6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party
will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except: (a)
Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties; (b) investments in existence on the date hereof
and described in Schedule 6.04; (c) investments by the Loan Parties and their
Subsidiaries in Equity Interests in their respective Subsidiaries, provided
that, in each case (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Security Agreement (subject to the limitations
applicable to Equity Interests of a Foreign Subsidiary referred to in Section
5.14) (ii) the aggregate amount of investments by Loan Parties in Subsidiaries
that are not Loan Parties (together, in each case, with outstanding intercompany
loans permitted under clause (B) to the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed $500,000 at any time outstanding (in each case determined without regard
to any write-downs or write-offs), and (iii) no such investments into a
Subsidiary that is not a Loan Party may be made while a Default is continuing or
would result therefrom; DB1/ 102580159.10 83



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd090.jpg]
(d) loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary; provided that (A) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Security Agreement; (B) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together, in each case with outstanding investments permitted under clause (ii)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $500,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs); and
(C) no such loans or advances may be made to a Subsidiary that is not a Loan
Party while any Default is continuing or would result therefrom; (e) Guarantees
constituting Indebtedness permitted by Section 6.01, provided that the aggregate
principal amount of Indebtedness of Subsidiaries that are not Loan Parties that
is Guaranteed by any Loan Party (together, in each case with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d)) shall not exceed $500,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs); (f) loans or
advances made by a Loan Party to its employees on an arms-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$250,000 in the aggregate at any one time outstanding; (g) notes payable, or
stock or other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices; (h)
investments in the form of Swap Agreements permitted by Section 6.07; (i)
investments of any Person existing at the time such Person becomes a Subsidiary
of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger; (j) investments received in connection with the
disposition of assets permitted by Section 6.05; (k) Permitted Acquisitions; (l)
investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”; and (m) in addition to
investments otherwise expressly permitted by this Section 6.04, other
investments by Loan Parties or Subsidiaries in an aggregate amount not to exceed
(i) $1,500,000 per Fiscal Year and (ii) $3,000,000 in the aggregate during the
term of this Agreement; provided that, in each case the Payment Conditions are
satisfied with respect to such investment. SECTION 6.05 Asset Sales. No Loan
Party will, nor will it permit any Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will any Borrower permit any Subsidiary to issue any additional Equity Interest
in such Subsidiary (other than to another Borrower or another Subsidiary in
compliance with Section 6.04), except: DB1/ 102580159.10 84



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd091.jpg]
(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business; (b) sales, transfers and dispositions of assets
that are solely among: (i) Borrowers, (ii) Loan Parties (other than Borrowers),
or (iii) Subsidiaries that are not Loan Parties; provided that any such sales,
transfers or dispositions shall be made in compliance with Section 6.09; (c)
sales, transfers and dispositions of Accounts in connection with the compromise,
settlement or collection thereof (including, without limitation, sales,
transfers and dispositions of Accounts not in excess of $500,000, in the
aggregate, in connection with supply chain financing, open account services and
similar trade finance services); (d) sales, transfers and dispositions of
Permitted Investments; (e) Sale and Leaseback Transactions permitted by Section
6.06; (f) dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and (g)
sales, transfers and other dispositions of assets (other than Equity Interests
in a Subsidiary, Accounts, Inventory or intellectual property) that are not
permitted by any other clause of this Section, provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (g) shall not exceed $500,000 during any fiscal
year of the Company; provided that all sales, transfers, leases and other
dispositions permitted hereby (other than those permitted by clauses (b) and (f)
above) shall be made for fair value and for at least 75% cash consideration.
SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within ninety (90) days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset. SECTION
6.07 Swap Agreements. No Loan Party will, nor will it permit any Subsidiary to,
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which any Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of any Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary.
SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. DB1/
102580159.10 85



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd092.jpg]
(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except: (i) each of the
Borrowers may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock, (ii) any Subsidiary may make a Restricted Payment
to a Borrower and any Subsidiary which is not a Loan Party may make a Restricted
Payment to another Subsidiary, (iii) the Borrowers may make Restricted Payments,
not exceeding $250,000 during any fiscal year of the Company, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrowers and their Subsidiaries and (iv) the Borrowers may
make other Restricted Payments subject to the satisfaction of the Payment
Conditions so long as such Restricted Payments are permitted by applicable law.
(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except: (i) payment of
Indebtedness created under the Loan Documents; (ii) payment of regularly
scheduled interest and principal payments as and when due in respect of any
Indebtedness permitted under Section 6.01, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and
(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.
SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s- length basis from
unrelated third parties, (b) transactions between or among (i) any Borrowers not
involving any other Affiliate or (ii) Loan Parties (other than any Borrower) not
involving any other Affiliate, (c) any investment permitted by Section 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04, (g) the payment of reasonable fees to directors of
any Borrower or any Subsidiary who are not employees of such Borrower or
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors.
DB1/ 102580159.10 86



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd093.jpg]
SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof. SECTION 6.11 Amendment of Material
Documents. No Loan Party will, nor will it permit any Subsidiary to, amend,
modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness, (b) its charter, articles or certificate of
incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational or governing documents, (c) any Material
Contract (other than the Pacific Direct License Agreement), to the extent any
such amendment, modification or waiver would be adverse to the Lenders, and (d)
the Pacific Direct License Agreement unless such amendment, modification or
waiver is permitted pursuant to the terms of the Pacific Direct Collateral
Assignment. SECTION 6.12 Fixed Charge Coverage Ratio. Upon the occurrence of and
during the continuation of the Financial Covenant Testing Trigger Period, the
Loan Parties will not permit the Fixed Charge Coverage Ratio to be less than
1.10 to 1.00 at all times when measured on any trailing four quarter basis. At
all times after the Administrative Agent’s receipt of the 2019 Audited Financial
Statements, the Loan Parties will not permit the Fixed Charge Coverage Ratio, as
of the last day of any fiscal quarter of the Company, to be less than 1.10 to
1.00 when measured on any trailing four quarter basis. ARTICLE VII Events of
Default If any of the following events (“Events of Default”) shall occur: (a)
the Borrowers shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise; (b) the Borrowers shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable; (c) any
representation or warranty made or deemed made by or on behalf of any Loan Party
or any Subsidiary in, or in connection with, this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan DB1/ 102580159.10 87



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd094.jpg]
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made; (d) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI; (e) any Loan Party shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those which constitute a default under another Section of
this Article), and such failure shall continue unremedied for a period of (i)
five (5) days after the earlier of any Loan Party’s knowledge of such breach or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of Section
5.01, 5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.13
of this Agreement or (ii) fifteen (15) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement; (f) any Loan
Party or Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable; (g) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such sale or transfer is permitted by Section 6.05; (h) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of a Loan Party or
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; (i)
any Loan Party or Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing; (j) any Loan Party or Subsidiary shall become unable, admit in
writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due; (k) (i) one or more judgments for
the payment of money in an aggregate amount in excess of $500,000 shall be
rendered against any Loan Party, any Subsidiary or any combination thereof and
the same DB1/ 102580159.10 88



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd095.jpg]
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or Subsidiary to enforce any such judgment; or (ii) any Loan Party or Subsidiary
shall fail within thirty (30) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued; (l) an ERISA Event shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Loan Parties and their Subsidiaries in an aggregate
amount exceeding (i) $500,000 in any year or (ii) $1,500,000 for all periods;
(m) a Change in Control shall occur; (n) the occurrence of any “default”, as
defined in any Loan Document (other than this Agreement) or the breach of any of
the terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided; (o) the
Loan Guaranty shall fail to remain in full force or effect or any action shall
be taken to discontinue or to assert the invalidity or unenforceability of the
Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the terms
or provisions of the Loan Guaranty to which it is a party, or any Loan Guarantor
shall deny that it has any further liability under the Loan Guaranty to which it
is a party, or shall give notice to such effect, including, but not limited to
notice of termination delivered pursuant to Section 10.08; (p) except as
permitted by the terms of any Collateral Document, (i) any Collateral Document
shall for any reason fail to create a valid security interest in any Collateral
purported to be covered thereby, or (ii) any Lien securing any Secured
Obligation shall cease to be a perfected, first priority Lien; (q) any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document; (r) any material provision of any Loan Document for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or any Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction that evidences its
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or (s) any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $500,000; then, and in every such
event (other than an event with respect to the Borrowers described in clause (h)
or (i) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower Representative, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, but
ratably as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, DB1/ 102580159.10 89



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd096.jpg]
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers, and (iii) require cash collateral for
the LC Exposure in accordance with Section 2.06(j) hereof; and in the case of
any event with respect to the Borrowers described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.
ARTICLE VIII The Administrative Agent SECTION 8.01 Authorization and Action. (a)
Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and the Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and the Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents. (b) As to any matters not expressly provided for
herein and in the other Loan Documents (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, pursuant to the terms in the Loan
Documents), and, unless and until revoked in writing, such instructions shall be
binding upon each Lender and the Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the DB1/ 102580159.10 90



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd097.jpg]
Borrower, any other Loan Party, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. (c) In
performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing: (i) the Administrative Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank or Secured Party or
holder of any other obligation other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and (ii) nothing in this Agreement or any
Loan Document shall require the Administrative Agent to account to any Lender
for any sum or the profit element of any sum received by the Administrative
Agent for its own account; (d) The Administrative Agent may perform any of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent. (e) In case of the
pendency of any proceeding with respect to any Loan Party under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, the Administrative Agent (irrespective of whether the
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (i) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Disbursements and all other Obligations that
are owing and DB1/ 102580159.10 91



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd098.jpg]
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Bank and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03)
allowed in such judicial proceeding; and (ii) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender, the Issuing Bank and each other Secured Party to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Bank or the other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and, except solely to the extent of the Borrowers’ right to consent
pursuant to and subject to the conditions set forth in this Article, no Borrower
nor any Subsidiary, or any of their respective Affiliates, shall have any rights
as a third party beneficiary under any such provisions. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.
SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder. (b) The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower Representative, a Lender or
the Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth DB1/ 102580159.10 92



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd099.jpg]
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the Collateral. (c) Without
limiting the foregoing, the Administrative Agent (i) may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 9.04, (ii) may rely on the Register to the extent set
forth in Section 9.04(b), (iii) may consult with legal counsel (including
counsel to the Borrowers), independent public accountants and other experts
selected by it, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof). SECTION 8.03 Posting of Communications. (a) The Borrowers agree that
the Administrative Agent may, but shall not be obligated to, make any
Communications available to the Lenders and the Issuing Bank by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic system chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). (b) Although the
Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuing Bank and each Borrower acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, the Issuing Bank and
each Borrower hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A DB1/ 102580159.10 93



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd100.jpg]
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION
WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or Issuing Bank by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform. (d) Each Lender and Issuing Bank agrees that notice to it
(as provided in the next sentence) specifying that Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender and Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address. (e) Each of the Lenders,
Issuing Bank and each Borrower agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies. (f) Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. SECTION 8.04 Reliance. With respect to its Commitment, Loans and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Loan Party, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank. SECTION 8.05 Successor Administrative Agent. (a) The Administrative Agent
may resign at any time by giving thirty (30) days’ prior written notice thereof
to the Lenders, the Issuing Bank and the Borrower Representative, whether or not
a successor DB1/ 102580159.10 94



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd101.jpg]
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right, to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. (b) Notwithstanding clause (a) of
this Section, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and continue to be
entitled to the rights set forth in such Collateral Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and Issuing Bank. Following the effectiveness of
the Administrative Agent’s resignation from its capacity as such, the provisions
of this Article, Section 2.17(d) and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above. SECTION 8.06
Acknowledgements of Lenders and Issuing Bank. (a) Each Lender represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, any arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans DB1/ 102580159.10 95



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd102.jpg]
hereunder. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any arranger or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. (b) Each Lender, by delivering its signature page to
this Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date or the effective date of any such
Assignment and Assumption or any other Loan Document pursuant to which it shall
have become a Lender hereunder. (c) Each Lender hereby agrees that (i) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent; (ii) the Administrative Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any Report or any of
the information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender. SECTION 8.07
Collateral Matters. (a) Except with respect to the exercise of setoff rights in
accordance with Section 9.08 or with respect to a Secured Party’s right to file
a proof of claim in an insolvency proceeding, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Secured Obligations, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In its capacity, the Administrative Agent is a “representative”
of the Secured Parties within the meaning of the term “secured party” as defined
in the UCC. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. DB1/ 102580159.10 96



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd103.jpg]
(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph. (c)
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral. SECTION 8.08 Credit Bidding. The Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
DB1/ 102580159.10 97



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd104.jpg]
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid. SECTION 8.09 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. DB1/
102580159.10 98



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd105.jpg]
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, any arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that: (i) none of the Administrative Agent, or any arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto), (ii) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21, as amended from time to time) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR §2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making
the investment decision on behalf of such Lender with respect to the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations), (iv) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Administrative Agent, any arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement. (c) The Administrative
Agent and each arranger hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. DB1/ 102580159.10 99



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd106.jpg]
SECTION 8.10 Flood Laws. JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
JPMCB, as administrative agent or collateral agent on a syndicated facility,
will post on the applicable electronic platform (or otherwise distribute to each
Lender in the syndicate) documents that it receives in connection with the Flood
Laws. However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements. ARTICLE IX Miscellaneous
SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or Electronic Systems (and subject
in each case to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows: (i) if to any Loan Party, to the Borrower Representative
at: Nautilus, Inc. 17750 SE 6th Way Vancouver, WA 98683 Attention: Sidharth
Nayar, Chief Financial Officer Facsimile No: (360) 859-2515 E-mail:
snayar@nautilus.com With a copy to (which shall not constitute notice): Garvey
Schubert Barer, P.C. Second & Seneca Building 1191 Second Avenue, 18th Floor
Seattle, WA 98101 Attention: Chelsea Anderson, Esq. Facsimile No: (206) 464-0125
E-mail: canderson@gsblaw.com (ii) if to the Administrative Agent, JPMCB in its
capacity as an Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank,
N.A. at: 3 Park Plaza, Suite 900 Irvine, CA 92614 Attention: Account Executive
Facsimile No: (949) 471-9872 With a copy to (which shall not constitute notice):
Morgan, Lewis & Bockius LLP 300 South Grand Avenue, 22nd Floor Los Angeles, CA
90071 Attention: Marshall Stoddard, Jr., Esq. DB1/ 102580159.10 100



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd107.jpg]
Facsimile No.: (213) 612-2501 E-mail: marshall.stoddard@morganlewis.com (iii) if
to any other Lender or Issuing Bank, to it at its address or facsimile number
set forth in its Administrative Questionnaire. All such notices and other
communications (i) sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received,
(ii) sent by facsimile shall be deemed to have been given when sent, provided
that if not given during normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day of the recipient, or (iii) delivered through Electronic
Systems or Approved Electronic Platforms, as applicable, to the extent provided
in clause (b) below shall be effective as provided in such paragraph. (b)
Notices and other communications to the Lenders and the Administrative Agent
hereunder may be delivered or furnished by using Electronic Systems or Approved
Electronic Platforms, as applicable, or pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems or
Approved Electronic Platforms, as applicable, pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise proscribes,
all such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient. (c) Any party hereto may change its address, facsimile number
or e-mail address for notices and other communications hereunder by notice to
the other parties hereto. SECTION 9.02 Waivers; Amendments. (a) No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver DB1/ 102580159.10 101



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd108.jpg]
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.
(b) Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase) and subject to Section 2.14(c) and Section 9.02(e)
below, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (provided
that any amendment or modification of the financial covenants in this Agreement
(or any defined term used therein) shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (ii)), (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.09(d),
Section 2.18(b) or (d) in a manner that would alter the ratable reduction of
Commitments or the manner in which payments are shared, without the written
consent of each Lender (other than any Defaulting Lender), (v) increase the
advance rates set forth in the definition of Borrowing Base or add new
categories of eligible assets, without the written consent of each Revolving
Lender (other than any Defaulting Lender), (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (vii)
change Section 2.20 without the consent of each Lender (other than any
Defaulting Lender), (viii) release any Loan Guarantor from its obligation under
its Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (ix) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any amendment to Section 2.20 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender);
provided further that no such agreement shall amend or modify the provisions of
Section 2.07 or any letter of credit application and any bilateral agreement
between the Borrower Representative and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04. Any amendment, waiver or other modification of this Agreement or any other
Loan Document that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. DB1/ 102580159.10 102



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd109.jpg]
(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $5,000,000
during any calendar year without the prior written authorization of the Required
Lenders(it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrowers as to the value of any Collateral to
be so released, without further inquiry). Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent. (d) If, in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers, the Administrative Agent and the
Issuing Bank shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non- Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrowers shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non- Consenting Lender by the Borrowers hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (b) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto. DB1/ 102580159.10 103



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd110.jpg]
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency. SECTION 9.03 Expenses;
Indemnity; Damage Waiver. (a) The Loan Parties shall, jointly and severally, pay
all (i) reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through any
Electronic System or Approved Electronic Platform) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers of the provisions of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) reasonable out- of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with: (A) appraisals and insurance reviews; (B) field examinations and the
preparation of Reports based on the fees charged by a third party retained by
the Administrative Agent or the internally allocated fees for each Person
employed by the Administrative Agent with respect to each field examination
(subject to the limitations set forth in Section 5.06); (C) background checks
regarding senior management and/or key investors, as deemed necessary or
appropriate in the sole discretion of the Administrative Agent; (D) Taxes, fees
and other charges for (1) lien and title searches and title insurance and (2)
recording the Mortgages, filing financing statements and continuations, and
other actions to perfect, protect, and continue the Administrative Agent’s
Liens; (E) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and (F)
forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral. All of the foregoing fees, costs
and expenses may be charged to the Borrowers as Revolving Loans or to another
deposit account, all as described in Section 2.18(c). (b) The Loan Parties
shall, jointly and severally, indemnify the Administrative Agent, any arranger,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all DB1/ 102580159.10 104



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd111.jpg]
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation, arbitration or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation, arbitration
or proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. (c) Each Lender severally agrees to pay
any amount required to be paid by any Loan Party under clause (a) or (b) of this
Section 9.03 to the Administrative Agent, each Issuing Bank and the Swingline
Lender, and each Related Party of any of the foregoing Persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by a Loan Party and without limiting
the obligation of any Loan Party to do so), ratably according to their
respective Applicable Percentage in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentage immediately
prior to such date), from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Agent Indemnitee in its capacity as such;
provided, further, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the Payment in Full of the Secured Obligations. (d) To the extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee (i) for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds DB1/ 102580159.10 105



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd112.jpg]
thereof; provided that, nothing in this paragraph (d) shall relieve any Loan
Party of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party. (e) All amounts due under this Section shall be payable promptly
after written demand therefor. SECTION 9.04 Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement. (b)
(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of: (A) the Borrower Representative, provided that the
Borrower Representative shall be deemed to have consented to any such assignment
of all or a portion of the Revolving Loans and Commitments unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof and provided further that no
consent of the Borrower Representative shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee; (B) the Administrative
Agent; (C) the Issuing Bank; and (D) the Swingline Lender. (ii) Assignments
shall be subject to the following additional conditions: (A) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such DB1/ 102580159.10 106



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd113.jpg]
consent of the Borrower Representative shall be required if an Event of Default
has occurred and is continuing; (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; (C) the parties to each assignment shall
execute and deliver to the Administrative Agent (x) an Assignment and Assumption
or (y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500; and (D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws. For
the purposes of this Section 9.04(b), the terms “Approved Fund” and “Ineligible
Institution” have the following meanings: “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Ineligible Institution” means a (a) natural
person, (b) a Defaulting Lender or its Parent, (c) company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof; provided that, with respect to clause (c), such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business or (d) a Loan Party or a Subsidiary or other Affiliate of
a Loan Party. (iii) Subject to acceptance and recording thereof pursuant to
clause (b)(iv) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for DB1/ 102580159.10 107



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd114.jpg]
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. (v) Upon
its receipt of (x) a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph. (c) Any Lender may, without the consent
of, or notice to, the Borrowers, the Administrative Agent, the Issuing Bank or
the Swingline Lender, sell participations to one or more banks or other entities
(a “Participant”) other than an Ineligible Institution in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under DB1/
102580159.10 108



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd115.jpg]
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof. SECTION
9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) increases or reductions of the
Issuing DB1/ 102580159.10 109



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd116.jpg]
Bank Sublimit of the Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. (b) Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf, or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. SECTION 9.07 Severability. Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time owing, by such Lender, the Issuing Bank or any such Affiliate, to or for
the credit or the account of any Loan Party against any and all of the Secured
Obligations held by such Lender, the Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, the Issuing Bank or
their respective Affiliates shall have made any demand under the Loan Documents
and although such obligations may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or the Issuing Bank different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT
ANY OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, DB1/ 102580159.10 110



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd117.jpg]
LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN
DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION
9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR
THE ENFORCEABILITY OF THE SECURED OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS. SECTION 9.09 Governing Law;
Jurisdiction; Consent to Service of Process. (a) The Loan Documents (other than
those containing a contrary express choice of law provision) shall be governed
by and construed in accordance with the internal laws of the State of New York,
but giving effect to federal laws applicable to national banks. (b) Each of the
Lenders and the Administrative Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Administrative Agent by any Secured
Party relating to this Agreement, any other Loan Document, the Collateral or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York. (c) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any U.S. federal or New York state court sitting in New York,
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Documents, the transactions relating
hereto or thereto, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction. (d) Each Loan
Party hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (c) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (e)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. DB1/ 102580159.10 111



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd118.jpg]
SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11 Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. SECTION 9.12
Confidentiality. Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by any Requirement of Law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) to holders of Equity
Interests in any Borrower, (h) to any Person providing a Guarantee of all or any
portion of the Secured Obligations, (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers, or
(j) on a confidential basis to (1) an rating agency in connection with rating
any Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein. For the purposes of this Section, “Information”
means all information received from the Borrowers relating to the Borrowers or
their business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers and other than information pertaining to
this Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. DB1/ 102580159.10 112



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd119.jpg]
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS. ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE- LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS. SECTION 9.13 Several Obligations; Nonreliance; Violation of
Law. The respective obligations of the Lenders hereunder are several and not
joint and the failure of any Lender to make any Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board) for the
repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law. SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to
the requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act. SECTION 9.15 Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates. SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the other Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions. DB1/ 102580159.10 113



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd120.jpg]
SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender. SECTION 9.18 Marketing Consent. The Borrowers
hereby authorize JPMCB and its affiliates (collectively, the “JPMCB Parties”),
at their respective sole expense, but without any prior approval by the
Borrowers, to publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion. The
foregoing authorization shall remain in effect unless and until the Borrower
Representative notifies JPMCB in writing that such authorization is revoked.
SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 9.20 No Fiduciary Duty, etc. Each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Borrower or any
other person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and DB1/ 102580159.10 114



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd121.jpg]
agrees that no Credit Party is advising any Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto. Each Borrower
further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, any
Borrower and other companies with which any Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. In addition, each
Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which a Borrower may have conflicting
interests regarding the transactions described herein and otherwise. No Credit
Party will use confidential information obtained from any Borrower by virtue of
the transactions contemplated by the Loan Documents or its other relationships
with such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Borrower, confidential information
obtained from other companies. ARTICLE X Loan Guaranty SECTION 10.01 Guaranty.
Each Loan Guarantor (other than those that have delivered a separate Guaranty)
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely, unconditionally and irrevocably
guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses, including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”; provided, however, that the definition of “Guaranteed Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations. SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require the Administrative Agent, the Issuing Bank or any Lender to sue any
Borrower, any Loan Guarantor, any other guarantor of, or any other Person
obligated for, all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations. DB1/ 102580159.10 115



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd122.jpg]
SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of any Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions. (b) The
obligations of each Loan Guarantor hereunder are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof. (c) Further, the obligations of any Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
Payment in Full of the Guaranteed Obligations). SECTION 10.04 Defenses Waived.
To the fullest extent permitted by applicable law, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of any Borrower or any
Loan Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower, any Loan Guarantor or any other Obligated Party, other than
Payment in Full of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been Paid in Full. To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election DB1/ 102580159.10 116



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd123.jpg]
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security. SECTION 10.05 Rights of
Subrogation. No Loan Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification, that it has against any Obligated Party or any collateral,
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Administrative Agent, the Issuing Bank and the Lenders.
SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent. SECTION 10.07
Information. Each Loan Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Loan
Guarantor assumes and incurs under this Loan Guaranty, and agrees that none of
the Administrative Agent, the Issuing Bank or any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks. SECTION 10.08 Termination. Each of the Lenders and the
Issuing Bank may continue to make loans or extend credit to the Borrowers based
on this Loan Guaranty until five (5) days after it receives written notice of
termination from any Loan Guarantor. Notwithstanding receipt of any such notice,
each Loan Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination. SECTION 10.09 Taxes. Each payment of
the Guaranteed Obligations will be made by each Loan Guarantor without
withholding for any Taxes, unless such withholding is required by law. If any
Loan Guarantor determines, in its sole discretion exercised in good faith, that
it is so required to withhold Taxes, then such Loan Guarantor may so withhold
and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives the
amount it would have received had no such withholding been made. SECTION 10.10
Maximum Liability. Notwithstanding any other provision of this Loan Guaranty,
the amount guaranteed by each Loan Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the DB1/ 102580159.10 117



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd124.jpg]
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account. SECTION 10.11 Contribution. (a) To the extent that any Loan Guarantor
shall make a payment under this Loan Guaranty (a “Guarantor Payment”) which,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Loan Guarantor, exceeds the amount which otherwise would have
been paid by or attributable to such Loan Guarantor if each Loan Guarantor had
paid the aggregate Guaranteed Obligations satisfied by such Guarantor Payment in
the same proportion as such Loan Guarantor’s “Allocable Amount” (as defined
below) (as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Payment in
Full of the Guaranteed Obligations and the termination of this Agreement, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. (b) As of any date of
determination, the “Allocable Amount” of any Loan Guarantor shall be equal to
the excess of the fair saleable value of the property of such Loan Guarantor
over the total liabilities of such Loan Guarantor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Loan Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Loan Guarantors as of such date in a manner
to maximize the amount of such contributions. (c) This Section 10.11 is intended
only to define the relative rights of the Loan Guarantors, and nothing set forth
in this Section 10.11 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty. (d)
The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing. (e) The
rights of the indemnifying Loan Guarantors against other Loan Guarantors under
this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement. SECTION 10.12
Liability Cumulative. The liability of each Loan Party as a Loan Guarantor under
this Article X is in addition to and shall be cumulative with all liabilities of
each Loan Party to the Administrative Agent, the Issuing Bank and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary. SECTION 10.13 Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be DB1/ 102580159.10 118



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd125.jpg]
needed from time to time by each other Loan Party to honor all of its
obligations under this Guarantee in respect of a Swap Obligation (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until the termination
of all Swap Obligations. Each Qualified ECP Guarantor intends that this Section
10.13 constitute, and this Section 10.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE XI The Borrower Representative SECTION 11.01 Appointment; Nature of
Relationship. The Company is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower(s), provided that, in the case
of a Revolving Loan, such amount shall not exceed Availability. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01. SECTION 11.02
Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative. SECTION 11.03 Employment of Agents. The
Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
authorized officers. SECTION 11.04 Notices. Each Borrower shall immediately
notify the Borrower Representative of the occurrence of any Default hereunder
referring to this Agreement describing such Default and stating that such notice
is a “notice of default”. In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative. SECTION 11.05 Successor Borrower
Representative. Upon the prior written consent of the Administrative Agent, the
Borrower Representative may resign at any time, such resignation to be effective
upon the appointment of a successor Borrower Representative. The Administrative
Agent shall give prompt written notice of such resignation to the Lenders.
SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and DB1/ 102580159.10 119



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd126.jpg]
deliver to the Administrative Agent and the Lenders the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Borrowing Base Certificate and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.
SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificate and
Compliance Certificate required pursuant to the provisions of this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow.] DB1/
102580159.10 120



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd127.jpg]




--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd128.jpg]




--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd129.jpg]
COMMITMENT SCHEDULE Revolving Lender Commitment Commitment JPMorgan Chase Bank,
N.A. $40,000,000 $40,000,000 Total $40,000,000 $40,000,000 DB1/ 102580159.10



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd130.jpg]
SCHEDULE 3.05 to Credit Agreement 3.05(a) OWNED AND LEASED PROPERTIES Company
Address Primary Function(s) Owned or Leased Nautilus 17750 S.E. 6th Way
Corporate headquarters, customer call center, retail Leased Vancouver, WA 98683
store and R&D facility Octane 7601 Northland Drive Design, sales, service and
R&D facility Leased North, Brooklyn Park, MN 55428 Nautilus 18225 NE Riverside
Warehouse and distribution facility Leased Parkway, Portland, OR 97230 Nautilus
5415 Centerpoint Warehouse and distribution facility Leased Parkway, Obetz, OH
43207 Nautilus 17711 Southeast 6th Quality assurance and software engineering
offices Leased Way, Vancouver, WA 98683 3.05(b) INTELLECTUAL PROPERTY Company
Type of Registration Date of Country Owned or Intellectual Number Registration
Licensed Property (M/D/Y) Nautilus, Inc. Design 349768 7/12/2013 Australia Owned
Nautilus, Inc. Design 349769 7/12/2013 Australia Owned Nautilus, Inc. Design
349770 7/12/2013 Australia Owned Nautilus, Inc. Design 349785 7/15/2013
Australia Owned Nautilus, Inc. Design 359599 12/17/2014 Australia Owned
Nautilus, Inc. Design 359602 12/17/2014 Australia Owned Nautilus, Inc. Design
359642 12/18/2014 Australia Owned Nautilus, Inc. Design 360289 2/13/2015
Australia Owned Nautilus, Inc. Design 363534 8/18/2015 Australia Owned Nautilus,
Inc. Design 201710854 3/1/2017 Australia Owned Nautilus, Inc. Design
302014006304-9 7/19/2016 Brazil Owned Nautilus, Inc. Design 124,359 6/22/2009
Canada Owned Nautilus, Inc. Design 124,360 6/22/2009 Canada Owned Nautilus, Inc.
Design 124,361 6/22/2009 Canada Owned Nautilus, Inc. Design 124,362 6/22/2009
Canada Owned Nautilus, Inc. Design 159,973 7/28/2015 Canada Owned Nautilus, Inc.
Design 159,976 7/28/2015 Canada Owned Nautilus, Inc. Design 159,974 10/15/2015
Canada Owned Nautilus, Inc. Design 159,975 10/15/2015 Canada Owned Nautilus,
Inc. Design 163,539 2/22/2016 Canada Owned Nautilus, Inc. Design 172,949
9/14/2017 Canada Owned Nautilus, Inc. Design ZL 201330230850.7 1/29/2014 China
Owned Nautilus, Inc. Design ZL 201330230628.7 3/19/2014 China Owned Nautilus,
Inc. Design ZL 201330230525.0 3/19/2014 China Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd131.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Design ZL 201430520076.8
8/19/2015 China Owned Nautilus, Inc. Design ZL 201430520019.X 8/19/2015 China
Owned Nautilus, Inc. Design ZL 201430520055.6 8/19/2015 China Owned Nautilus,
Inc. Design ZL 201530282959.4 1/20/2016 China Owned Nautilus, Inc. Design ZL
201530282941.4 1/20/2016 China Owned Nautilus, Inc. Design ZL 201530282791.7
1/20/2016 China Owned Nautilus, Inc. Design ZL 201630336947.X 2/8/2017 China
Owned Nautilus, Inc. Design ZL 201630336946.5 2/8/2017 China Owned Nautilus,
Inc. Design ZL 201630338232.8 2/8/2017 China Owned Nautilus, Inc. Design ZL
201730035818.1 8/11/2017 China Owned Nautilus, Inc. Design ZL 201730342241.9
2/23/2018 China Owned Nautilus, Inc. Design ZL 201830261162.X 11/27/2018 China
Owned Nautilus, Inc. Design 000384706-0001 8/2/2005 European Owned Union
Nautilus, Inc. Design 000403357-0001 9/14/2005 European Owned Union Nautilus,
Inc. Design 000403357-0002 9/14/2005 European Owned Union Nautilus, Inc. Design
000403357-0003 9/14/2005 European Owned Union Nautilus, Inc. Design
000403357-0004 9/14/2005 European Owned Union Nautilus, Inc. Design
000403357-0005 9/14/2005 European Owned Union Nautilus, Inc. Design
004128163-0001 7/31/2007 European Owned Union Nautilus, Inc. Design
001145031-0001 7/3/2009 European Owned Union Nautilus, Inc. Design
001844598-0001 4/1/2011 European Owned Union Nautilus, Inc. Design
002248963-0002 6/4/2013 European Owned Union Nautilus, Inc. Design
002248963-0004 6/4/2013 European Owned Union Nautilus, Inc. Design
002248963-0001 6/4/2013 European Owned Union Nautilus, Inc. Design
002248963-0003 6/4/2013 European Owned Union Nautilus, Inc. Design
002596544-0003 12/12/2014 European Owned Union Nautilus, Inc. Design
002596544-0002 12/12/2014 European Owned Union Nautilus, Inc. Design
002596544-0005 12/12/2014 European Owned Union Nautilus, Inc. Design
002596544-0001 12/12/2014 European Owned Union Nautilus, Inc. Design
002596544-0004 12/12/2014 European Owned Union Nautilus, Inc. Design
002746099-0002 7/30/2015 European Owned Union Nautilus, Inc. Design
002746099-0001 7/30/2015 European Owned Union Nautilus, Inc. Design
002746099-0003 7/30/2015 European Owned Union



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd132.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Design 003039635-0001
3/23/2016 European Owned Union Nautilus, Inc. Design 003311919-0002 7/19/2016
European Owned Union Nautilus, Inc. Design 003311919-0003 7/19/2016 European
Owned Union Nautilus, Inc. Design 003311919-0001 7/19/2016 European Owned Union
Nautilus, Inc. Design 003747385-0001 2/10/2017 European Owned Union Nautilus,
Inc. Design 005282837-0001 5/25/2018 European Owned Union Nautilus, Inc. Design
1402313.1 12/12/2014 Hong Kong Owned Nautilus, Inc. Design 268143 2/7/2015 India
Owned Nautilus, Inc. Design 1584840 8/4/2017 Japan Owned Nautilus, Inc. Design
45366 10/21/2015 Mexico Owned Nautilus, Inc. Design 45365 10/21/2015 Mexico
Owned Nautilus, Inc. Design 45367 10/21/2015 Mexico Owned Nautilus, Inc. Design
46097 1/19/2016 Mexico Owned Nautilus, Inc. Design 419654 6/13/2014 New Zealand
Owned Nautilus, Inc. Design 420489 10/2/2015 New Zealand Owned Nautilus, Inc.
Design 422688 5/16/2017 New Zealand Owned Nautilus, Inc. Design 141755 9/10/2015
Switzerland Owned Nautilus, Inc. Design 143042 3/10/2017 Switzerland Owned
Nautilus, Inc. Design D177754 8/21/2016 Taiwan Owned Nautilus, Inc. Design
D177753 8/21/2016 Taiwan Owned Nautilus, Inc. Design D178454 9/21/2016 Taiwan
Owned Nautilus, Inc. Design 4005973 5/2/2008 United Owned Kingdom Nautilus, Inc.
Design 4005970 5/2/2008 United Owned Kingdom Nautilus, Inc. Design 4005974
5/2/2008 United Owned Kingdom Nautilus, Inc. Design 4005972 5/2/2008 United
Owned Kingdom Nautilus, Inc. Design 4005971 5/2/2008 United Owned Kingdom
Nautilus, Inc. Design 4005975 5/2/2008 United Owned Kingdom Nautilus, Inc.
Design 4005976 5/2/2008 United Owned Kingdom Nautilus, Inc. Design D508,628
8/23/2005 United States Owned Nautilus, Inc. Design D527,060 8/22/2006 United
States Owned Nautilus, Inc. Design D528,173 9/12/2006 United States Owned
Nautilus, Inc. Design D528,611 9/19/2006 United States Owned Nautilus, Inc.
Design D533,910 12/19/2006 United States Owned Nautilus, Inc. Design D534,973
1/9/2007 United States Owned Nautilus, Inc. Design D536,752 2/13/2007 United
States Owned Nautilus, Inc. Design D540,405 4/10/2007 United States Owned
Nautilus, Inc. Design D540,894 4/17/2007 United States Owned Nautilus, Inc.
Design D546,909 7/17/2007 United States Owned Nautilus, Inc. Design D550,789
9/11/2007 United States Owned Nautilus, Inc. Design D566,798 4/15/2008 United
States Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd133.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Design D584,086 1/6/2009
United States Owned Nautilus, Inc. Design D585,098 1/20/2009 United States Owned
Nautilus, Inc. Design D603,002 10/27/2009 United States Owned Nautilus, Inc.
Design D603,469 11/3/2009 United States Owned Nautilus, Inc. Design D603,915
11/10/2009 United States Owned Nautilus, Inc. Design D610,636 2/23/2010 United
States Owned Nautilus, Inc. Design D616,050 5/18/2010 United States Owned
Nautilus, Inc. Design D617,854 6/15/2010 United States Owned Nautilus, Inc.
Design D624,612 9/28/2010 United States Owned Nautilus, Inc. Design D624,975
10/5/2010 United States Owned Nautilus, Inc. Design D630,686 1/11/2011 United
States Owned Nautilus, Inc. Design D639,358 6/7/2011 United States Owned
Nautilus, Inc. Design D639,359 6/7/2011 United States Owned Nautilus, Inc.
Design D643,481 8/16/2011 United States Owned Nautilus, Inc. Design D699,305
2/11/2014 United States Owned Nautilus, Inc. Design D699,795 2/18/2014 United
States Owned Nautilus, Inc. Design D699,796 2/18/2014 United States Owned
Nautilus, Inc. Design D700,668 3/4/2014 United States Owned Nautilus, Inc.
Design D725,937 4/7/2015 United States Owned Nautilus, Inc. Design D725,938
4/7/2015 United States Owned Nautilus, Inc. Design D737,907 9/1/2015 United
States Owned Nautilus, Inc. Design D743,713 11/24/2015 United States Owned
Nautilus, Inc. Design D753,247 4/5/2016 United States Owned Nautilus, Inc.
Design D767,049 9/20/2016 United States Owned Nautilus, Inc. Design D767,050
9/20/2016 United States Owned Nautilus, Inc. Design D767,051 9/20/2016 United
States Owned Nautilus, Inc. Design D781,385 3/14/2017 United States Owned
Nautilus, Inc. Design D792,530 7/18/2017 United States Owned Nautilus, Inc.
Design D792,533 7/18/2017 United States Owned Nautilus, Inc. Design D795,974
8/29/2017 United States Owned Nautilus, Inc. Design D795,975 8/29/2017 United
States Owned Nautilus, Inc. Design D795,973 8/29/2017 United States Owned
Nautilus, Inc. Design D797,212 9/12/2017 United States Owned Nautilus, Inc.
Design D807,445 1/9/2018 United States Owned Nautilus, Inc. Design D815,702
4/17/2018 United States Owned Nautilus, Inc. Design D837,560 1/8/2019 United
States Owned Nautilus, Inc. Patent 2014232303 6/8/2017 Australia Owned Nautilus,
Inc. Patent 2014397779 7/4/2018 Australia Owned Nautilus, Inc. Patent 2014396794
12/13/2018 Australia Owned Nautilus, Inc. Patent 2,482,267 10/7/2008 Canada
Owned Nautilus, Inc. Patent 2,907,435 1/16/2018 Canada Owned Nautilus, Inc.
Patent 2,907,352 11/13/2018 Canada Owned Nautilus, Inc. Patent ZL 02811068.4
5/3/2006 China Owned Nautilus, Inc. Patent ZL 03818865.1 9/19/2007 China Owned
Nautilus, Inc. Patent ZL 03813698.8 8/19/2009 China Owned Nautilus, Inc. Patent
ZL 200710007778.5 6/23/2010 China Owned Nautilus, Inc. Patent ZL 200480023706.4
11/10/2010 China Owned Nautilus, Inc. Patent ZL 200580040878.7 1/26/2011 China
Owned Nautilus, Inc. Patent ZL 200580028040.6 12/21/2011 China Owned Nautilus,
Inc. Patent ZL 200580013319.7 12/12/2012 China Owned Nautilus, Inc. Patent ZL
201480024359.0 1/30/2018 China Owned Nautilus, Inc. Patent 1539304 5/4/2011
European Owned Patent Office



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd134.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Patent 1501612 8/15/2012
European Owned Patent Office Nautilus, Inc. Patent 1804928 4/24/2013 European
Owned Patent Office Nautilus, Inc. Patent 1648570 4/22/2015 European Owned
Patent Office Nautilus, Inc. Patent 1768754 7/22/2015 European Owned Patent
Office Nautilus, Inc. Patent 1606025 4/6/2016 European Owned Patent Office
Nautilus, Inc. Patent 1660197 6/15/2016 European Owned Patent Office Nautilus,
Inc. Patent 2969066 10/4/2017 European Owned Patent Office Nautilus, Inc. Patent
2815792 10/18/2017 European Owned Patent Office Nautilus, Inc. Patent 2986350
2/28/2018 European Owned Patent Office Nautilus, Inc. Patent 60337014.4
6/16/2011 Germany Owned Nautilus, Inc. Patent 1205476 7/6/2018 Hong Kong Owned
Nautilus, Inc. Patent 1220658 7/6/2018 Hong Kong Owned Nautilus, Inc. Patent
4113531 4/18/2008 Japan Owned Nautilus, Inc. Patent 6343396 5/25/2018 Japan
Owned Nautilus, Inc. Patent 6383871 8/10/2018 Japan Owned Nautilus, Inc. Patent
288,283 7/12/2011 Mexico Owned Nautilus, Inc. Patent 713154 8/29/2017 New
Zealand Owned Nautilus, Inc. Patent 725485 7/31/2018 New Zealand Owned Nautilus,
Inc. Patent I250883 3/11/2006 Taiwan Owned Nautilus, Inc. Patent I251497
3/21/2006 Taiwan Owned Nautilus, Inc. Patent I277433 4/1/2007 Taiwan Owned
Nautilus, Inc. Patent I304347 12/21/2008 Taiwan Owned Nautilus, Inc. Patent
I304348 12/21/2008 Taiwan Owned Nautilus, Inc. Patent I304349 12/21/2008 Taiwan
Owned Nautilus, Inc. Patent I304352 12/21/2008 Taiwan Owned Nautilus, Inc.
Patent I313615 8/21/2009 Taiwan Owned Nautilus, Inc. Patent I325787 6/11/2010
Taiwan Owned Nautilus, Inc. Patent I355952 1/11/2012 Taiwan Owned Nautilus, Inc.
Patent I363641 5/11/2012 Taiwan Owned Nautilus, Inc. Patent I363642 5/11/2012
Taiwan Owned Nautilus, Inc. Patent I371296 9/1/2012 Taiwan Owned Nautilus, Inc.
Patent I381864 1/11/2013 Taiwan Owned Nautilus, Inc. Patent I391161 4/1/2013
Taiwan Owned Nautilus, Inc. Patent 6,447,430 9/10/2002 United States Owned
Nautilus, Inc. Patent 6,540,650 4/1/2003 United States Owned Nautilus, Inc.
Patent 6,689,019 2/10/2004 United States Owned Nautilus, Inc. Patent 6,746,378
6/8/2004 United States Owned Nautilus, Inc. Patent 6,830,542 12/14/2004 United
States Owned Nautilus, Inc. Patent 6,910,994 6/28/2005 United States Owned
Nautilus, Inc. Patent 6,913,565 7/5/2005 United States Owned Nautilus, Inc.
Patent 7,004,891 2/28/2006 United States Owned Nautilus, Inc. Patent 7,004,890
2/28/2006 United States Owned Nautilus, Inc. Patent 7,029,427 4/18/2006 United
States Owned Nautilus, Inc. Patent 7,052,446 5/30/2006 United States Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd135.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Patent 7,070,545 7/4/2006
United States Owned Nautilus, Inc. Patent 7,097,593 8/29/2006 United States
Owned Nautilus, Inc. Patent 7,115,080 10/3/2006 United States Owned Nautilus,
Inc. Patent 7,121,988 10/17/2006 United States Owned Nautilus, Inc. Patent
7,150,702 12/19/2006 United States Owned Nautilus, Inc. Patent 7,223,213
5/29/2007 United States Owned Nautilus, Inc. Patent 7,261,678 8/28/2007 United
States Owned Nautilus, Inc. Patent 7,338,416 3/4/2008 United States Owned
Nautilus, Inc. Patent 7,341,542 3/11/2008 United States Owned Nautilus, Inc.
Patent 7,364,533 4/29/2008 United States Owned Nautilus, Inc. Patent 7,455,626
11/25/2008 United States Owned Nautilus, Inc. Patent 7,462,134 12/9/2008 United
States Owned Nautilus, Inc. Patent 7,544,153 6/9/2009 United States Owned
Nautilus, Inc. Patent 7,553,263 6/30/2009 United States Owned Nautilus, Inc.
Patent 7,608,028 10/27/2009 United States Owned Nautilus, Inc. Patent 7,608,022
10/27/2009 United States Owned Nautilus, Inc. Patent 7,614,982 11/10/2009 United
States Owned Nautilus, Inc. Patent 7,614,985 11/10/2009 United States Owned
Nautilus, Inc. Patent 7,618,346 11/17/2009 United States Owned Nautilus, Inc.
Patent 7,632,219 12/15/2009 United States Owned Nautilus, Inc. Patent 7,645,214
1/12/2010 United States Owned Nautilus, Inc. Patent 7,658,701 2/9/2010 United
States Owned Nautilus, Inc. Patent 7,662,074 2/16/2010 United States Owned
Nautilus, Inc. Patent 7,704,191 4/27/2010 United States Owned Nautilus, Inc.
Patent 7,708,251 5/4/2010 United States Owned Nautilus, Inc. Patent 7,731,636
6/8/2010 United States Owned Nautilus, Inc. Patent 7,736,283 6/15/2010 United
States Owned Nautilus, Inc. Patent 7,736,278 6/15/2010 United States Owned
Nautilus, Inc. Patent 7,736,280 6/15/2010 United States Owned Nautilus, Inc.
Patent 7,740,568 6/22/2010 United States Owned Nautilus, Inc. Patent 7,749,137
7/6/2010 United States Owned Nautilus, Inc. Patent 7,758,473 7/20/2010 United
States Owned Nautilus, Inc. Patent 7,771,325 8/10/2010 United States Owned
Nautilus, Inc. Patent 7,785,235 8/31/2010 United States Owned Nautilus, Inc.
Patent 7,794,373 9/14/2010 United States Owned Nautilus, Inc. Patent 7,811,209
10/12/2010 United States Owned Nautilus, Inc. Patent 7,815,549 10/19/2010 United
States Owned Nautilus, Inc. Patent 7,815,552 10/19/2010 United States Owned
Nautilus, Inc. Patent 7,819,779 10/26/2010 United States Owned Nautilus, Inc.
Patent 7,854,690 12/21/2010 United States Owned Nautilus, Inc. Patent 7,914,421
3/29/2011 United States Owned Nautilus, Inc. Patent 7,922,635 4/12/2011 United
States Owned Nautilus, Inc. Patent 7,967,730 6/28/2011 United States Owned
Nautilus, Inc. Patent 8,002,680 8/23/2011 United States Owned Nautilus, Inc.
Patent 8,002,677 8/23/2011 United States Owned Nautilus, Inc. Patent 8,016,729
9/13/2011 United States Owned Nautilus, Inc. Patent RE42,698 9/13/2011 United
States Owned Nautilus, Inc. Patent 8,062,187 11/22/2011 United States Owned
Nautilus, Inc. Patent 8,113,994 2/14/2012 United States Owned Nautilus, Inc.
Patent 8,147,385 4/3/2012 United States Owned Nautilus, Inc. Patent 8,272,996
9/25/2012 United States Owned Nautilus, Inc. Patent 8,323,155 12/4/2012 United
States Owned Nautilus, Inc. Patent 8,550,962 10/8/2013 United States Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd136.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Patent 8,568,279
10/29/2013 United States Owned Nautilus, Inc. Patent 8,585,561 11/19/2013 United
States Owned Nautilus, Inc. Patent 8,597,161 12/3/2013 United States Owned
Nautilus, Inc. Patent 8,696,524 4/15/2014 United States Owned Nautilus, Inc.
Patent 8,734,299 5/27/2014 United States Owned Nautilus, Inc. Patent 8,845,498
9/30/2014 United States Owned Nautilus, Inc. Patent 8,858,403 10/14/2014 United
States Owned Nautilus, Inc. Patent 8,876,674 11/4/2014 United States Owned
Nautilus, Inc. Patent 9,072,932 7/7/2015 United States Owned Nautilus, Inc.
Patent 9,131,202 9/8/2015 United States Owned Nautilus, Inc. Patent 9,199,115
12/1/2015 United States Owned Nautilus, Inc. Patent 9,272,182 3/1/2016 United
States Owned Nautilus, Inc. Patent 9,308,415 4/12/2016 United States Owned
Nautilus, Inc. Patent 9,352,187 5/31/2016 United States Owned Nautilus, Inc.
Patent 9,375,602 6/28/2016 United States Owned Nautilus, Inc. Patent 9,387,363
7/12/2016 United States Owned Nautilus, Inc. Patent 9,440,107 9/13/2016 United
States Owned Nautilus, Inc. Patent 9,566,517 2/14/2017 United States Owned
Nautilus, Inc. Patent 9,586,141 3/7/2017 United States Owned Nautilus, Inc.
Patent 9,604,092 3/28/2017 United States Owned Nautilus, Inc. Patent 9,659,596
5/23/2017 United States Owned Nautilus, Inc. Patent 9,704,298 7/11/2017 United
States Owned Nautilus, Inc. Patent 9,776,032 10/3/2017 United States Owned
Nautilus, Inc. Patent 9,814,922 11/14/2017 United States Owned Nautilus, Inc.
Patent 9,950,209 4/24/2018 United States Owned Nautilus, Inc. Patent 9,987,513
6/5/2018 United States Owned Nautilus, Inc. Patent 10,099,084 10/16/2018 United
States Owned Nautilus, Inc. Patent 10,099,086 10/16/2018 United States Owned
Nautilus, Inc. Patent 10,195,477 2/5/2019 United States Owned Nautilus, Inc.
Patent 10,201,727 2/12/2019 United States Owned Nautilus, Inc. Patent 10,226,657
3/12/2019 United States Owned Nautilus, Inc. Utility ZL 201490000669.4
12/14/2016 China Owned Model Nautilus, Inc. Utility 202014010682 4/13/2016
Germany Owned Model Octane Fitness, LLC Design ZL 201430036785.9 2/28/2014 China
Owned Octane Fitness, LLC Design 002408724-0001 2/20/2014 European Owned Union
Octane Fitness, LLC Design D168635 6/21/2015 Taiwan Owned Octane Fitness, LLC
Design D518,701 4/11/2006 United States Owned Octane Fitness, LLC Design
D547,159 7/24/2007 United States Owned Octane Fitness, LLC Design D742,977
11/10/2015 United States Owned Octane Fitness, LLC Patent ZL 201480027322.3
9/12/2017 China Owned Octane Fitness, LLC Patent ZL 201410858331.9 8/17/2018
China Owned Octane Fitness, LLC Patent 2842610 9/19/2018 European Owned Union
Octane Fitness, LLC Patent I649109 2/1/2019 Taiwan Owned Octane Fitness, LLC
Patent 2442168 6/28/2006 United Owned Kingdom Octane Fitness, LLC Patent
7,244,218 7/17/2007 United States Owned Octane Fitness, LLC Patent 7,270,626
9/18/2007 United States Owned Octane Fitness, LLC Patent 7,361,122 4/22/2008
United States Owned Octane Fitness, LLC Patent 7,448,986 11/11/2008 United
States Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd137.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Octane Fitness, LLC Patent 9,364,707
6/24/2016 United States Owned Octane Fitness, LLC Patent 9,364,708 6/14/2016
United States Owned Octane Fitness, LLC Patent 10,220,250 3/5/2019 United States
Owned Nautilus, Inc. Trademark 2727947 5/26/2015 Argentina Owned Nautilus, Inc.
Trademark 5837 3/26/1908 Australia Owned Nautilus, Inc. Trademark 264502
12/19/1972 Australia Owned Nautilus, Inc. Trademark 328698 2/13/1979 Australia
Owned Nautilus, Inc. Trademark 550850 1/24/1994 Australia Owned Nautilus, Inc.
Trademark 717889 8/15/1997 Australia Owned Nautilus, Inc. Trademark 1024390
2/14/2005 Australia Owned Nautilus, Inc. Trademark WO846373 9/26/2005 Australia
Owned Nautilus, Inc. Trademark 1066821 3/6/2006 Australia Owned Nautilus, Inc.
Trademark WO868251 5/22/2006 Australia Owned Nautilus, Inc. Trademark WO847338
4/23/2007 Australia Owned Nautilus, Inc. Trademark WO898353 4/30/2007 Australia
Owned Nautilus, Inc. Trademark WO934771 2/4/2008 Australia Owned Nautilus, Inc.
Trademark 1213145 7/18/2008 Australia Owned Nautilus, Inc. Trademark 1213143
2/23/2009 Australia Owned Nautilus, Inc. Trademark WO1217131 1/12/2015 Australia
Owned Nautilus, Inc. Trademark 1642055 3/23/2015 Australia Owned Nautilus, Inc.
Trademark WO1366838 1/24/2018 Australia Owned Nautilus, Inc. Trademark 136154
6/17/1991 Austria Owned Nautilus, Inc. Trademark WO988179 7/8/2010 Bahrain Owned
Nautilus, Inc. Trademark 0491594 2/12/1991 Benelux Owned Nautilus, Inc.
Trademark 0498194 2/1/1992 Benelux Owned Nautilus, Inc. Trademark 0509228
2/10/1992 Benelux Owned Nautilus, Inc. Trademark 810753146 8/23/1988 Brazil
Owned Nautilus, Inc. Trademark 816090726 5/19/1992 Brazil Owned Nautilus, Inc.
Trademark 817288112 6/6/1995 Brazil Owned Nautilus, Inc. Trademark 829753400
8/9/2011 Brazil Owned Nautilus, Inc. Trademark 829753427 8/9/2011 Brazil Owned
Nautilus, Inc. Trademark 829753419 8/9/2011 Brazil Owned Nautilus, Inc.
Trademark 829753435 8/9/2011 Brazil Owned Nautilus, Inc. Trademark 828967083
8/21/2012 Brazil Owned Nautilus, Inc. Trademark 829247149 8/19/2014 Brazil Owned
Nautilus, Inc. Trademark 13556 8/14/1984 Brunei Owned Nautilus, Inc. Trademark
TMA195,579 11/23/1973 Canada Owned Nautilus, Inc. Trademark TMA325,920 4/10/1987
Canada Owned Nautilus, Inc. Trademark TMA334,211 11/13/1987 Canada Owned
Nautilus, Inc. Trademark TMA360,467 9/15/1989 Canada Owned Nautilus, Inc.
Trademark TMA363,263 11/10/1989 Canada Owned Nautilus, Inc. Trademark TMA368,939
5/25/1990 Canada Owned Nautilus, Inc. Trademark TMA380,135 2/15/1991 Canada
Owned Nautilus, Inc. Trademark TMA383,083 4/19/1991 Canada Owned Nautilus, Inc.
Trademark TMA454,482 2/23/1996 Canada Owned Nautilus, Inc. Trademark TMA539110
1/3/2001 Canada Owned Nautilus, Inc. Trademark TMA606,034 3/23/2004 Canada Owned
Nautilus, Inc. Trademark TMA619,442 9/14/2004 Canada Owned Nautilus, Inc.
Trademark TMA619,578 9/15/2004 Canada Owned Nautilus, Inc. Trademark TMA676,583
11/8/2006 Canada Owned Nautilus, Inc. Trademark TMA681,099 2/5/2007 Canada Owned
Nautilus, Inc. Trademark TMA682,784 3/2/2007 Canada Owned Nautilus, Inc.
Trademark TMA686,969 5/4/2007 Canada Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd138.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Trademark TMA694,375
8/20/2007 Canada Owned Nautilus, Inc. Trademark TMA700,780 11/14/2007 Canada
Owned Nautilus, Inc. Trademark TMA703,754 12/21/2007 Canada Owned Nautilus, Inc.
Trademark TMA724,462 9/25/2008 Canada Owned Nautilus, Inc. Trademark TMA785,605
12/21/2010 Canada Owned Nautilus, Inc. Trademark TMA805,407 8/29/2011 Canada
Owned Nautilus, Inc. Trademark TMA809,795 10/21/2011 Canada Owned Nautilus, Inc.
Trademark TMA932,869 3/29/2016 Canada Owned Nautilus, Inc. Trademark 948715
8/11/1997 Chile Owned Nautilus, Inc. Trademark 853114 6/18/2009 Chile Owned
Nautilus, Inc. Trademark 647759 6/28/1993 China Owned Nautilus, Inc. Trademark
1751833 4/7/2002 China Owned Nautilus, Inc. Trademark 1747968 4/14/2002 China
Owned Nautilus, Inc. Trademark 1747969 4/14/2002 China Owned Nautilus, Inc.
Trademark 1751832 4/21/2002 China Owned Nautilus, Inc. Trademark 1941531
8/28/2002 China Owned Nautilus, Inc. Trademark 1941534 8/28/2002 China Owned
Nautilus, Inc. Trademark 1941533 11/7/2002 China Owned Nautilus, Inc. Trademark
1949890 11/21/2002 China Owned Nautilus, Inc. Trademark 1949896 11/21/2002 China
Owned Nautilus, Inc. Trademark 1949893 11/21/2002 China Owned Nautilus, Inc.
Trademark 2015466 11/28/2002 China Owned Nautilus, Inc. Trademark 3238947
11/28/2003 China Owned Nautilus, Inc. Trademark 3238946 11/28/2003 China Owned
Nautilus, Inc. Trademark WO846373 11/5/2006 China Owned Nautilus, Inc. Trademark
WO847338 11/12/2006 China Owned Nautilus, Inc. Trademark 3814461 12/14/2006
China Owned Nautilus, Inc. Trademark 3900046 2/28/2007 China Owned Nautilus,
Inc. Trademark 4304800 5/28/2008 China Owned Nautilus, Inc. Trademark 4113402
12/7/2008 China Owned Nautilus, Inc. Trademark 4614953 12/7/2008 China Owned
Nautilus, Inc. Trademark 4614954 12/7/2008 China Owned Nautilus, Inc. Trademark
5064507 6/21/2009 China Owned Nautilus, Inc. Trademark 5064508 6/21/2009 China
Owned Nautilus, Inc. Trademark 6509940 2/7/2012 China Owned Nautilus, Inc.
Trademark 1766910 5/14/2012 China Owned Nautilus, Inc. Trademark 15676439
12/28/2015 China Owned Nautilus, Inc. Trademark 15676440 7/7/2016 China Owned
Nautilus, Inc. Trademark 17272414 8/28/2016 China Owned Nautilus, Inc. Trademark
17272415 8/28/2016 China Owned Nautilus, Inc. Trademark 17272416 8/28/2016 China
Owned Nautilus, Inc. Trademark 17272417 10/28/2016 China Owned Nautilus, Inc.
Trademark 129598 9/19/1990 Colombia Owned Nautilus, Inc. Trademark 141220
6/28/2003 Colombia Owned Nautilus, Inc. Trademark 367111 11/19/2008 Colombia
Owned Nautilus, Inc. Trademark 405471 4/14/2010 Colombia Owned Nautilus, Inc.
Trademark 400785 4/14/2010 Colombia Owned Nautilus, Inc. Trademark 400787
4/14/2010 Colombia Owned Nautilus, Inc. Trademark 170840 11/21/2014 Colombia
Owned Nautilus, Inc. Trademark VR198004234 11/14/1980 Denmark Owned Nautilus,
Inc. Trademark VR198402841 8/10/1984 Denmark Owned Nautilus, Inc. Trademark
VR199003013 5/11/1990 Denmark Owned Nautilus, Inc. Trademark VR199108364
11/22/1991 Denmark Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd139.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Trademark 148844 2/6/2002
Egypt Owned Nautilus, Inc. Trademark 000377689 6/16/1998 European Owned Union
Nautilus, Inc. Trademark 000473561 6/17/1999 European Owned Union Nautilus, Inc.
Trademark 001756774 2/28/2003 European Owned Union Nautilus, Inc. Trademark
003901808 10/21/2005 European Owned Union Nautilus, Inc. Trademark 004070686
1/18/2006 European Owned Union Nautilus, Inc. Trademark 004151262 2/3/2006
European Owned Union Nautilus, Inc. Trademark WO847338 4/4/2006 European Owned
Union Nautilus, Inc. Trademark WO846373 4/4/2006 European Owned Union Nautilus,
Inc. Trademark WO868251 11/29/2006 European Owned Union Nautilus, Inc. Trademark
WO922675 4/21/2008 European Owned Union Nautilus, Inc. Trademark WO934771
8/1/2008 European Owned Union Nautilus, Inc. Trademark 006959084 2/4/2009
European Owned Union Nautilus, Inc. Trademark 006965859 2/4/2009 European Owned
Union Nautilus, Inc. Trademark 009094913 10/26/2010 European Owned Union
Nautilus, Inc. Trademark WO1217131 8/4/2015 European Owned Union Nautilus, Inc.
Trademark 014799175 3/10/2016 European Owned Union Nautilus, Inc. Trademark
013183447 5/3/2016 European Owned Union Nautilus, Inc. Trademark WO1366838
3/2/2018 European Owned Union Nautilus, Inc. Trademark 110474 1/21/1991 Finland
Owned Nautilus, Inc. Trademark 119755 6/5/1992 Finland Owned Nautilus, Inc.
Trademark 1353894 5/7/1986 France Owned Nautilus, Inc. Trademark 1645369
2/20/1991 France Owned Nautilus, Inc. Trademark 1688501 8/22/1991 France Owned
Nautilus, Inc. Trademark 1029288 2/12/1982 Germany Owned Nautilus, Inc.
Trademark 1089597 3/24/1986 Germany Owned Nautilus, Inc. Trademark 1133915
1/30/1989 Germany Owned Nautilus, Inc. Trademark 2017663 7/23/1992 Germany Owned
Nautilus, Inc. Trademark 302016005125 3/21/2016 Germany Owned Nautilus, Inc.
Trademark 164736 7/22/2009 Guatemala Owned Nautilus, Inc. Trademark 19820589
3/5/1982 Hong Kong Owned Nautilus, Inc. Trademark 19820590 3/5/1982 Hong Kong
Owned Nautilus, Inc. Trademark 200111377AA 10/4/2001 Hong Kong Owned Nautilus,
Inc. Trademark 200112858AA 11/13/2001 Hong Kong Owned Nautilus, Inc. Trademark
300299917 2/21/2005 Hong Kong Owned Nautilus, Inc. Trademark 300590139 6/23/2006
Hong Kong Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd140.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Trademark 301147220
10/17/2008 Hong Kong Owned Nautilus, Inc. Trademark 301147239 12/12/2008 Hong
Kong Owned Nautilus, Inc. Trademark 301147211 4/14/2009 Hong Kong Owned
Nautilus, Inc. Trademark WO988179 12/3/2008 Iceland Owned Nautilus, Inc.
Trademark 649408 12/21/1994 India Owned Nautilus, Inc. Trademark 649412
5/11/2005 India Owned Nautilus, Inc. Trademark 1456928 10/24/2008 India Owned
Nautilus, Inc. Trademark 1456927 3/31/2010 India Owned Nautilus, Inc. Trademark
1456926 1/4/2011 India Owned Nautilus, Inc. Trademark 1426233 1/12/2011 India
Owned Nautilus, Inc. Trademark 1456924 12/27/2013 India Owned Nautilus, Inc.
Trademark WO1217131 4/2/2016 India Owned Nautilus, Inc. Trademark IDM000151054
1/3/2008 Indonesia Owned Nautilus, Inc. Trademark IDM000151870 1/3/2008
Indonesia Owned Nautilus, Inc. Trademark IDM000151053 1/3/2008 Indonesia Owned
Nautilus, Inc. Trademark 100631 12/14/1983 Ireland Owned Nautilus, Inc.
Trademark 116960 10/9/1985 Ireland Owned Nautilus, Inc. Trademark 277490
12/2/2015 Israel Owned Nautilus, Inc. Trademark 302005901350313 9/9/2008 Italy
Owned Nautilus, Inc. Trademark 0001461574 9/22/2011 Italy Owned Nautilus, Inc.
Trademark 302016000034266 12/7/2018 Italy Owned Nautilus, Inc. Trademark 475764
1/25/1956 Japan Owned Nautilus, Inc. Trademark 2036329 4/26/1988 Japan Owned
Nautilus, Inc. Trademark 4207921 11/6/1998 Japan Owned Nautilus, Inc. Trademark
4304339 8/13/1999 Japan Owned Nautilus, Inc. Trademark 4436487 12/1/2000 Japan
Owned Nautilus, Inc. Trademark 4476594 5/25/2001 Japan Owned Nautilus, Inc.
Trademark 4878801 7/8/2005 Japan Owned Nautilus, Inc. Trademark 4887451
8/12/2005 Japan Owned Nautilus, Inc. Trademark 4887453 8/12/2005 Japan Owned
Nautilus, Inc. Trademark WO846373 2/24/2006 Japan Owned Nautilus, Inc. Trademark
WO868251 11/17/2006 Japan Owned Nautilus, Inc. Trademark WO850666 6/15/2007
Japan Owned Nautilus, Inc. Trademark WO934771 1/30/2009 Japan Owned Nautilus,
Inc. Trademark M91862 8/24/1981 Malaysia Owned Nautilus, Inc. Trademark 84003912
1/6/1990 Malaysia Owned Nautilus, Inc. Trademark 85000139 8/3/1995 Malaysia
Owned Nautilus, Inc. Trademark 06009058 5/29/2006 Malaysia Owned Nautilus, Inc.
Trademark 06009055 5/29/2006 Malaysia Owned Nautilus, Inc. Trademark 06009057
5/29/2006 Malaysia Owned Nautilus, Inc. Trademark 06009059 5/29/2006 Malaysia
Owned Nautilus, Inc. Trademark 06009060 5/29/2006 Malaysia Owned Nautilus, Inc.
Trademark 407074 3/2/1992 Mexico Owned Nautilus, Inc. Trademark 495699 6/28/1995
Mexico Owned Nautilus, Inc. Trademark 864402 12/16/2004 Mexico Owned Nautilus,
Inc. Trademark 886764 6/20/2005 Mexico Owned Nautilus, Inc. Trademark 888613
6/27/2005 Mexico Owned Nautilus, Inc. Trademark 1000891 9/11/2007 Mexico Owned
Nautilus, Inc. Trademark 1043275 5/29/2008 Mexico Owned Nautilus, Inc. Trademark
1225511 6/30/2011 Mexico Owned Nautilus, Inc. Trademark WO988179 1/8/2010
Moldova Owned Nautilus, Inc. Trademark WO988179 1/8/2010 Montenegro Owned
Nautilus, Inc. Trademark WO988179 1/8/2010 Morocco Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd141.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Trademark 136174 2/24/1987
New Zealand Owned Nautilus, Inc. Trademark 137828 12/20/1990 New Zealand Owned
Nautilus, Inc. Trademark 137829 12/21/1990 New Zealand Owned Nautilus, Inc.
Trademark 137830 12/21/1990 New Zealand Owned Nautilus, Inc. Trademark 137831
12/21/1990 New Zealand Owned Nautilus, Inc. Trademark 743740 9/7/2006 New
Zealand Owned Nautilus, Inc. Trademark 774214 2/21/2008 New Zealand Owned
Nautilus, Inc. Trademark WO1217131 2/3/2015 New Zealand Owned Nautilus, Inc.
Trademark 1003635 2/24/2015 New Zealand Owned Nautilus, Inc. Trademark 129689
8/13/1987 Norway Owned Nautilus, Inc. Trademark 235194 9/28/2006 Norway Owned
Nautilus, Inc. Trademark WO922675 4/26/2007 Norway Owned Nautilus, Inc.
Trademark WO1217131 4/10/2015 Norway Owned Nautilus, Inc. Trademark 293006
6/29/2017 Norway Owned Nautilus, Inc. Trademark 141834 11/20/2007 Peru Owned
Nautilus, Inc. Trademark P00144236 9/5/2008 Peru Owned Nautilus, Inc. Trademark
145159 11/19/2008 Peru Owned Nautilus, Inc. Trademark WO934771 8/17/2007 Russia
Owned Nautilus, Inc. Trademark 386823 8/14/2009 Russia Owned Nautilus, Inc.
Trademark 425784 12/16/2010 Russia Owned Nautilus, Inc. Trademark WO988179
1/8/2010 Serbia Owned Nautilus, Inc. Trademark T8103142I 8/17/1983 Singapore
Owned Nautilus, Inc. Trademark T8103141J 8/24/1983 Singapore Owned Nautilus,
Inc. Trademark T8103140B 2/6/1985 Singapore Owned Nautilus, Inc. Trademark
T8103143G 8/13/1988 Singapore Owned Nautilus, Inc. Trademark WO1217131 7/13/2015
Singapore Owned Nautilus, Inc. Trademark 910709 2/5/1991 South Africa Owned
Nautilus, Inc. Trademark 200628472 11/22/2006 South Africa Owned Nautilus, Inc.
Trademark 200718721 8/20/2007 South Africa Owned Nautilus, Inc. Trademark
2008/23426 10/3/2008 South Africa Owned Nautilus, Inc. Trademark 4000996410000
3/27/2004 South Korea Owned Nautilus, Inc. Trademark WO868251 11/9/2006 South
Korea Owned Nautilus, Inc. Trademark 40-712738 6/8/2007 South Korea Owned
Nautilus, Inc. Trademark 40-735791 1/29/2008 South Korea Owned Nautilus, Inc.
Trademark 982034 9/6/1982 Spain Owned Nautilus, Inc. Trademark 1618914 3/5/1992
Spain Owned Nautilus, Inc. Trademark 182052 3/22/2017 Sri Lanka Owned Nautilus,
Inc. Trademark 0183915 11/12/1982 Sweden Owned Nautilus, Inc. Trademark 0184446
12/17/1982 Sweden Owned Nautilus, Inc. Trademark 221129 2/15/1991 Sweden Owned
Nautilus, Inc. Trademark 2P-318660 10/11/1982 Switzerland Owned Nautilus, Inc.
Trademark P-348265 9/9/1986 Switzerland Owned Nautilus, Inc. Trademark P-387866
11/11/1991 Switzerland Owned Nautilus, Inc. Trademark 530293 2/3/2005
Switzerland Owned Nautilus, Inc. Trademark 530295 2/3/2005 Switzerland Owned
Nautilus, Inc. Trademark WO846373 11/5/2006 Switzerland Owned Nautilus, Inc.
Trademark WO934771 3/27/2009 Switzerland Owned Nautilus, Inc. Trademark
WO1217131 8/24/2015 Switzerland Owned Nautilus, Inc. Trademark 688736 6/7/2016
Switzerland Owned Nautilus, Inc. Trademark 689055 6/15/2016 Switzerland Owned
Nautilus, Inc. Trademark WO1366838 8/28/2018 Switzerland Owned Nautilus, Inc.
Trademark 00443421 5/16/1989 Taiwan Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd142.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Trademark 00985962
2/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00161634 3/16/2002 Taiwan Owned
Nautilus, Inc. Trademark 00991050 3/16/2002 Taiwan Owned Nautilus, Inc.
Trademark 00161632 3/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00161633
3/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00991845 4/1/2002 Taiwan Owned
Nautilus, Inc. Trademark 00991846 4/1/2002 Taiwan Owned Nautilus, Inc. Trademark
00163074 4/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00994024 4/16/2002
Taiwan Owned Nautilus, Inc. Trademark 00163072 4/16/2002 Taiwan Owned Nautilus,
Inc. Trademark 00994557 4/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00163073
4/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00996532 5/1/2002 Taiwan Owned
Nautilus, Inc. Trademark 00996914 5/1/2002 Taiwan Owned Nautilus, Inc. Trademark
00999740 5/16/2002 Taiwan Owned Nautilus, Inc. Trademark 00999112 5/16/2002
Taiwan Owned Nautilus, Inc. Trademark 01002343 6/16/2002 Taiwan Owned Nautilus,
Inc. Trademark 01002544 6/16/2002 Taiwan Owned Nautilus, Inc. Trademark 01002446
6/16/2002 Taiwan Owned Nautilus, Inc. Trademark 01002447 6/16/2002 Taiwan Owned
Nautilus, Inc. Trademark 01006821 7/16/2002 Taiwan Owned Nautilus, Inc.
Trademark 01008715 7/16/2002 Taiwan Owned Nautilus, Inc. Trademark 01007722
7/16/2002 Taiwan Owned Nautilus, Inc. Trademark 01015771 9/16/2002 Taiwan Owned
Nautilus, Inc. Trademark 01019657 10/16/2002 Taiwan Owned Nautilus, Inc.
Trademark 01112024 7/16/2004 Taiwan Owned Nautilus, Inc. Trademark 01129684
12/1/2004 Taiwan Owned Nautilus, Inc. Trademark 01169949 8/16/2005 Taiwan Owned
Nautilus, Inc. Trademark 01181764 11/16/2005 Taiwan Owned Nautilus, Inc.
Trademark 01186954 12/16/2005 Taiwan Owned Nautilus, Inc. Trademark 01293026
12/16/2007 Taiwan Owned Nautilus, Inc. Trademark 01386072 11/16/2009 Taiwan
Owned Nautilus, Inc. Trademark TM277593 3/12/2008 Thailand Owned Nautilus, Inc.
Trademark TM278487 3/31/2008 Thailand Owned Nautilus, Inc. Trademark TM278489
3/31/2008 Thailand Owned Nautilus, Inc. Trademark TM303899 7/11/2008 Thailand
Owned Nautilus, Inc. Trademark TM303900 7/11/2008 Thailand Owned Nautilus, Inc.
Trademark WO868251 7/10/2007 Turkey Owned Nautilus, Inc. Trademark WO1217131
10/10/2015 Turkey Owned Nautilus, Inc. Trademark 34014 10/19/2002 United Arab
Owned Emirates Nautilus, Inc. Trademark 37066 4/12/2003 United Arab Owned
Emirates Nautilus, Inc. Trademark 94696 5/5/2009 United Arab Owned Emirates
Nautilus, Inc. Trademark 1158220 7/23/1981 United Owned Kingdom Nautilus, Inc.
Trademark 1454118 10/16/1992 United Owned Kingdom Nautilus, Inc. Trademark
991897 8/27/1974 United States Owned Nautilus, Inc. Trademark 1084853 2/7/1978
United States Owned Nautilus, Inc. Trademark 1172257 10/6/1981 United States
Owned Nautilus, Inc. Trademark 1331025 4/16/1985 United States Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd143.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Trademark 1350575
7/23/1985 United States Owned Nautilus, Inc. Trademark 1391673 4/29/1986 United
States Owned Nautilus, Inc. Trademark 1416128 11/4/1986 United States Owned
Nautilus, Inc. Trademark 1473346 1/19/1988 United States Owned Nautilus, Inc.
Trademark 1523651 2/7/1989 United States Owned Nautilus, Inc. Trademark 1601104
6/12/1990 United States Owned Nautilus, Inc. Trademark 2219198 1/19/1999 United
States Owned Nautilus, Inc. Trademark 2762687 9/9/2003 United States Owned
Nautilus, Inc. Trademark 2884481 9/14/2004 United States Owned Nautilus, Inc.
Trademark 2970870 7/19/2005 United States Owned Nautilus, Inc. Trademark 3008430
10/25/2005 United States Owned Nautilus, Inc. Trademark 3089399 5/9/2006 United
States Owned Nautilus, Inc. Trademark 3099981 6/6/2006 United States Owned
Nautilus, Inc. Trademark 3105096 6/13/2006 United States Owned Nautilus, Inc.
Trademark 3122558 8/1/2006 United States Owned Nautilus, Inc. Trademark 3127405
8/8/2006 United States Owned Nautilus, Inc. Trademark 3199718 1/16/2007 United
States Owned Nautilus, Inc. Trademark 3246040 5/29/2007 United States Owned
Nautilus, Inc. Trademark 3337049 11/13/2007 United States Owned Nautilus, Inc.
Trademark 3381152 2/12/2008 United States Owned Nautilus, Inc. Trademark 3415999
4/22/2008 United States Owned Nautilus, Inc. Trademark 3432235 5/20/2008 United
States Owned Nautilus, Inc. Trademark 3486408 8/12/2008 United States Owned
Nautilus, Inc. Trademark 3755126 3/2/2010 United States Owned Nautilus, Inc.
Trademark 3781649 4/27/2010 United States Owned Nautilus, Inc. Trademark 3783324
5/4/2010 United States Owned Nautilus, Inc. Trademark 4000363 7/26/2011 United
States Owned Nautilus, Inc. Trademark 4190134 8/14/2012 United States Owned
Nautilus, Inc. Trademark 4226523 10/16/2012 United States Owned Nautilus, Inc.
Trademark 4534863 5/20/2014 United States Owned Nautilus, Inc. Trademark 4534862
5/20/2014 United States Owned Nautilus, Inc. Trademark 4534919 5/20/2014 United
States Owned Nautilus, Inc. Trademark 4552214 6/17/2014 United States Owned
Nautilus, Inc. Trademark 4559635 7/1/2014 United States Owned Nautilus, Inc.
Trademark 4667760 1/6/2015 United States Owned Nautilus, Inc. Trademark 4719566
4/14/2015 United States Owned Nautilus, Inc. Trademark 4835831 10/20/2015 United
States Owned Nautilus, Inc. Trademark 5103964 12/20/2016 United States Owned
Nautilus, Inc. Trademark 5297028 9/26/2017 United States Owned Nautilus, Inc.
Trademark 5347804 11/28/2017 United States Owned Nautilus, Inc. Trademark
P291193 12/30/2008 Venezuela Owned Nautilus, Inc. Trademark WO868251 1/27/2005
WIPO Owned Nautilus, Inc. Trademark WO847338 3/2/2005 WIPO Owned Nautilus, Inc.
Trademark WO850666 3/2/2005 WIPO Owned Nautilus, Inc. Trademark WO846373
3/3/2005 WIPO Owned Nautilus, Inc. Trademark WO898353 9/14/2006 WIPO Owned
Nautilus, Inc. Trademark WO922675 4/26/2007 WIPO Owned Nautilus, Inc. Trademark
WO934771 8/17/2007 WIPO Owned Nautilus, Inc. Trademark WO988179 12/3/2008 WIPO
Owned Nautilus, Inc. Trademark WO1217131 1/2/2014 WIPO Owned Nautilus, Inc.
Trademark WO1366838 8/3/2017 WIPO Owned Octane Fitness, LLC Trademark 962130
6/14/2005 Australia Owned Octane Fitness, LLC Trademark 1259275 7/16/2010
Australia Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd144.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Octane Fitness, LLC Trademark WO1186228
6/18/2014 Australia Owned Octane Fitness, LLC Trademark WO1206193 9/25/2014
Australia Owned Octane Fitness, LLC Trademark 829948120 1/17/2012 Brazil Owned
Octane Fitness, LLC Trademark 840761635 8/30/2016 Brazil Owned Octane Fitness,
LLC Trademark 907700586 3/13/2018 Brazil Owned Octane Fitness, LLC Trademark
TMA623,958 10/29/2004 Canada Owned Octane Fitness, LLC Trademark TMA759,998
2/22/2010 Canada Owned Octane Fitness, LLC Trademark TMA893,996 1/14/2015 Canada
Owned Octane Fitness, LLC Trademark TMA925,524 1/11/2016 Canada Owned Octane
Fitness, LLC Trademark 4822994 6/14/2009 China Owned Octane Fitness, LLC
Trademark 6923735 8/21/2010 China Owned Octane Fitness, LLC Trademark 9965131
11/21/2012 China Owned Octane Fitness, LLC Trademark WO1186228 10/16/2014 China
Owned Octane Fitness, LLC Trademark WO1206193 1/30/2018 China Owned Octane
Fitness, LLC Trademark 24267624 5/28/2018 China Owned Octane Fitness, LLC
Trademark 3278322 12/7/2004 European Owned Union Octane Fitness, LLC Trademark
7173214 5/18/2009 European Owned Union Octane Fitness, LLC Trademark WO1186228
10/21/2014 European Owned Union Octane Fitness, LLC Trademark WO1206193
4/21/2015 European Owned Union Octane Fitness, LLC Trademark WO1186228 10/6/2018
India Owned Octane Fitness, LLC Trademark 2537682 11/14/2018 India Owned Octane
Fitness, LLC Trademark WO1206193 1/14/2019 India Owned Octane Fitness, LLC
Trademark 5112159 2/22/2008 Japan Owned Octane Fitness, LLC Trademark 5284595
12/4/2009 Japan Owned Octane Fitness, LLC Trademark WO1186228 9/19/2014 Japan
Owned Octane Fitness, LLC Trademark WO1206193 2/13/2015 Japan Owned Octane
Fitness, LLC Trademark 1089063 3/10/2009 Mexico Owned Octane Fitness, LLC
Trademark 1571669 5/8/2015 Mexico Owned Octane Fitness, LLC Trademark 1571670
9/10/2015 Mexico Owned Octane Fitness, LLC Trademark 331974 8/17/2007 Russia
Owned Octane Fitness, LLC Trademark 396376 12/14/2009 Russia Owned Octane
Fitness, LLC Trademark WO1186228 11/17/2014 Russia Owned Octane Fitness, LLC
Trademark 2005/15459 2/16/2009 South Africa Owned Octane Fitness, LLC Trademark
2013/33746 7/30/2015 South Africa Owned Octane Fitness, LLC Trademark 01211951
6/1/2006 Taiwan Owned Octane Fitness, LLC Trademark 01366369 6/16/2009 Taiwan
Owned Octane Fitness, LLC Trademark 01522646 6/16/2012 Taiwan Owned Octane
Fitness, LLC Trademark 01649308 6/16/2014 Taiwan Owned Octane Fitness, LLC
Trademark 1684498 1/1/2015 Taiwan Owned Octane Fitness, LLC Trademark 2796083
12/16/2003 United States Owned Octane Fitness, LLC Trademark 2961333 6/7/2005
United States Owned Octane Fitness, LLC Trademark 3592728 3/17/2009 United
States Owned Octane Fitness, LLC Trademark 4052327 11/8/2011 United States Owned
Octane Fitness, LLC Trademark 4230098 10/23/2012 United States Owned Octane
Fitness, LLC Trademark 4577631 7/29/2014 United States Owned Octane Fitness, LLC
Trademark 4676523 1/20/2015 United States Owned Octane Fitness, LLC Trademark
WO1186228 11/19/2013 WIPO Owned Octane Fitness, LLC Trademark WO1206193 5/8/2014
WIPO Owned Nautilus, Inc. Patent 20190054348A1 2/21/2019 United States Owned



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd145.jpg]
Company Type of Registration Date of Country Owned or Intellectual Number
Registration Licensed Property (M/D/Y) Nautilus, Inc. Patent 20180369633A1
12/27/2018 United States Owned Nautilus, Inc. Patent 20180304117A1 10/25/2018
United States Owned Nautilus, Inc. Patent 20180250550A1 9/6/2018 United States
Owned Nautilus, Inc. Patent 20180185698A1 7/5/2018 United States Owned Nautilus,
Inc. Patent 20180126216A1 5/10/2018 United States Owned Nautilus, Inc. Patent
20180044052A1 2/15/2018 United States Owned Nautilus, Inc. Patent 20180036578A1
2/8/2018 United States Owned Nautilus, Inc. Patent 20170372523A1 12/28/2017
United States Owned Nautilus, Inc. Patent 20170361150A1 12/21/2017 United States
Owned Nautilus, Inc. Patent 20170319941A1 11/9/2017 United States Owned
Nautilus, Inc. Patent 20170189745A1 7/6/2017 United States Owned Nautilus, Inc.
Patent 20170189744A1 7/6/2017 United States Owned Nautilus, Inc. Patent
20170189743A1 7/6/2017 United States Owned Nautilus, Inc. Patent 20170173472A1
6/22/2017 United States Owned Nautilus, Inc. Patent 20150360073A1 12/17/2015
United States Owned Nautilus, Inc. Patent 6749547B2 6/15/2004 United States
Owned Nautilus, Inc. Patent 6349786B1 2/26/2002 United States Owned Octane
Fitness, LLC Patent 20180339189A1 11/29/2018 United States Owned Nautilus, Inc.
Trademark 88129844 9/24/18 United States Owned Borrower and Subsidiaries have
granted the following licenses: a. Patent Settlement and License Agreement dated
as of June 28, 2018 between Nautilus, Inc. and Peloton Interactive Inc. b.
Settlement Agreement dated on or about May 2006 between Nautilus, Inc. and
Arbortech USA, L.L.C. c. Technology License Agreement dated December 10, 2018
between Nautilus, Inc. and Paofit Holdings Pte. Ltd. d. Trademark License
Agreement dated July 1, 2002 between Nautilus, Inc. and Footwear Specialties
International LLC, as extended by License Renewals effective July 1, 2011; July
1, 2014; and July 1, 2017. e. Patent Assignment and License Agreement dated July
31, 2015 between Nautilus, Inc. and Core Health & Fitness, LLC.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd146.jpg]
SCHEDULE 3.06 to Credit Agreement DISCLOSED MATTERS None.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd147.jpg]
SCHEDULE 3.12 to Credit Agreement MATERIAL AGREEMENTS 1. Trademark License
Agreement, dated September 20, 2001, by and between Pacific Direct, LLC and
Nautilus, Inc. 2. License Agreement dated as of December 29, 2009 between
Nautilus, Inc. and Fit Dragon International, Inc. 3. Technology Transfer and
License Agreement dated as of December 29, 2009 between Nautilus, Inc. and Fit
Dragon International, Inc. 4. Office Lease Agreement dated as of July 25, 2011,
by and between Nautilus, Inc. and Columbia Tech Center, L.L.C., as amended by
that First Lease Modification Agreement, dated as of June 19, 2014. 5. Severance
and Employment Agreement, dated September 21, 2007, between the Company and
Wayne M. Bolio. 6. Executive Employment Agreement dated as of February 10, 2014,
by and between Nautilus, Inc. and Sidharth Nayar. 7. Offer Letter, dated July
26, 2013, between the Company and Jeffery Collins. 8. Employment Agreement dated
January 1, 2017, by and between Nautilus, Inc. and Ryan Simat. 9. Offer of
employment letter dated November 8, 2017, between the Company and Christopher K.
Quatrochi. 10. Offer of employment letter dated April 10, 2018, between the
Company and Jay E. McGregor. 11. Employment Agreement dated January 14, 2019, by
and between Nautilus, Inc. and Carlos Navarro. 12. Offer Letter, dated March 2,
2019, by and between Nautilus, Inc. and M. Carl Johnson III.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd148.jpg]
SCHEDULE 3.14 to Credit Agreement INSURANCE See attached.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd149.jpg]
Nautilus, Inc. Exhibit B Policy Schedule 2019-2020 Policy Term Coverage Policy
Description Policy Term Carrier Policy Number Limits Deductibles / Retention
Premium Bill Type Special Contingency Special Contingency 1/1/2018 - Federal
Insurance Company 68027916 Special Contingency Nil $5,218.00 Agency (Kidnap &
Ransom) 8/31/2020 $3,000,000 - Policy Aggregate Bill Directors & Officers -
Public Directors & Officers Primary $10M 8/31/2018 - HCC Global Financial
14MGU18A44740 Directors & Officers Directors & Officers $105,000.00 Agency
8/31/2019 Products $10,000,000 Aggregate for all Insuring Agreements combined
(inclusive $0 - Insurance Agreement A Bill of Defense Costs) $500,000 - Insuring
Agreement B(1) $1,000,000 Employed Lawyer $500,000 - Insuring Agreement B(2)
$1,000,000 - each Claim alleging that the price or consideration paid or
proposed to be paid for the acquisition or completion of the acquisition of all
or substantially all the ownership interest in or assets of an entity is
inadequate $250,000 Employed Lawyer Directors & Officers Excess - Public D&O 1st
Excess $10M x $10M 8/31/2018 - Allied World Assurance 03049191 Directors &
Officers Nil $56,180.00 Agency 8/31/2019 Company (U.S.) Inc. $10,000,000 -
Excess $10,000,000 Bill Directors & Officers Excess - Public D&O 2nd Excess $10M
x $20M 8/31/2018 - American International Group 018348843 Directors & Officers
Nil $32,330.00 Agency 8/31/2019 $10,000,000 - Excess $20,000,000 Bill Directors
& Officers Excess - Public D&O 3rd Excess $5M x $30M 8/31/2018 - St. Paul
Travelers 106365020 Directors & Officers Nil $14,425.00 Agency 8/31/2019
$5,000,000 - Excess $30,000,000 Bill Directors & Officers Excess Side A DIC -
D&O 4th Excess Side A DIC $10M x 8/31/2018 - ACE American Insurance G23635926011
Directors & Officers Nil $29,100.00 Agency Public $35M 8/31/2019 Company
$10,000,000 - Excess $35,000,000 Bill Employment Practices Liability Employment
Practices Liability $5M 8/31/2018 - American International Group 018348845
Employment Practices Liability Employment Practices Liability $19,598.00 Agency
8/31/2019 $5,000,000 - Limit of Liability $100,000 - Retention: Class Action
Bill $100,000 - Retention: Third Party $100,000 - Retention: All Other Loss
Fiduciary Liability Fiduciary Liability $5M 8/31/2018 - Chubb Group 82502695
Fiduciary Liability Fiduciary Liability $8,515.00 Agency 8/31/2019 $5,000,000 -
Each Claim $25,000 - Insuring Clause 1: Fiduciary Liability Bill $5,000,000 -
Per Policy Period Coverage $250,000 - HIPAA Penalties $25,000 - Insuring Clause
2: Voluntary Settlement $250,000 - PPACA Penalties Program Coverage $250,000 -
Section 4975 Tax Penalty $250,000 - Section 502(c) Penalties $250,000 - PPA
Penalties $250,000 - Voluntary Settlement Program Coverage Insuring Clause
Excess Liability Punitive Damages EPL Excess 8/31/2018 - Paragon International
18330529 Punitive Damages Nil $3,529.00 Agency Liability 8/31/2019 Insurance
Brokers Ltd. $5,000,000 - Each Occurrence Bill $5,000,000 - Aggregate Cyber
(Media, Privacy, Network, BI) Cyber (Media, Privacy, Network, BI) 8/31/2018 -
Beazley USA Services, Inc. W15412180501 Cyber Cyber $35,437.89 Agency 8/31/2019
$5,000,000 - Policy Aggregate $25,000- Retention Bill $5,000,000 - Cyber
Extortion Loss 04/02/2014 - Retro Date $5,000,000 - Business Interruption Loss
$1,000,000 - Breach Response General Liability General Liability 1/1/2019 -
Admiral Insurance Company CA00002056205 General Liability General Liability
$527,448.60 Agency (Including Stop Gap and Employee Benfits 1/1/2020 $1,000,000
- Per Occurrence $150,000 - SIR: Products/Completed Operations Bill Liability)
$2,000,000 - General Aggregate $10,000 - SIR: Other than Products/Completed Stop
Gap Operations $1,000,000 - Each Employee $1,000,000 - Each Accident $1,000,000
- Policy Limit Employee Benefits Liability $1,000,000 - Each Offense $1,000,000
- Aggregate Note: This document was prepared for your convenience, but in no way
does it alter the actual contracts of insurance. For complete coverage details,
refer to policies. In the event of conflicting statements, the policy supersedes
this



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd150.jpg]
Nautilus, Inc. Exhibit B Policy Schedule 2019-2020 Policy Term Coverage Policy
Description Policy Term Carrier Policy Number Limits Deductibles / Retention
Premium Bill Type Commercial Property Commercial Property 1/1/2019 - Affiliated
FM Insurance PC457 Property Property $183,682.02 Agency 1/1/2020 Company
$100,000,000 - Total Limit of Liability $25,000 - Per Occurrence Bill
$50,000,000 Earth Movement annual aggregate, not to exceed: $100,000 -
Earthquake Per Schedule; except; $10,000,000 Earth Movement annual aggregate for
Oregon and 3%/$100,000 for Oregon & Washington Washington $100,000 - Flood Per
Schedule; expect, $500,000 $50,000 Earth Movement annual aggregate Unnamed
Property and for 18225 Northeast Riverside Parkway, Portland, OR Supply Chain
combined. 97230 $50,000,000 Flood annual aggregate, not to exceed: $50,000 Flood
annual aggregate Unnamed Property and Supply Chain combined. Business
Interruption Coverage $25,000,000 Gross Earnings not to exceed 30 days for
ordinary payroll $25,000,000 Gross Profits for 12 months Period of Liability not
to exceed 30 days for ordinary payroll $10,000,000 Extra Expense Automobile
Automobile 1/1/2019 - American Fire and Casualty BAA2057644901 Automobile
Automobile $6,846.00 Agency 1/1/2020 Company $1,000,000 - Limit of Liability
$500 - Comprehensive Bill $1,000 - Collision Excess Liability Excess Liability
1/1/2019 - R-T Specialty Insurance BEX0961475305 Excess Liability Nil
$201,890.00 Agency (Primary) 1/1/2020 Services, LLC $5,000,000 - Per Occurrence
Bill $5,000,000 - Aggregate Excess Liability Excess Liability - $10m xs $5m
1/1/2019 - R-T Specialty Insurance SF19EXC755931IV Excess Liability Nil
$79,149.00 Agency 1/1/2020 Services, LLC $10,000,000 excess $5,000,000 Bill
Excess Liability Excess Liability - $25m xs $15m 1/1/2019 - Great American
Insurance TUE064884005 Excess Liability Nil $43,092.00 Agency 1/1/2020 Company
$25,000,000 excess $15,000,000 Bill Excess Liability Excess Liability - $10m xs
$40m 1/1/2019 - Endurance Risk Solutions XSC30000231302 Excess Liability Nil
$16,200.00 Agency 1/1/2020 $10,000,000 excess $40,000,000 Bill Workers
Compensation Workers Compensation 1/1/2019 - Ohio Security Insurance
XWS2057644901 Workers Compenation Nil $17,266.37 Agency (All Other States)
1/1/2020 Company Statutory Limits Bill Employers Liability $1,000,000 - Each
Accident $1,000,000 - Each Employee $1,000,000 - Policy Limit Workers
Compensation Workers Compensation 1/1/2019 - SAIF Corporation 776090 Workers
Compenation Nil $5,580.56 Direct Bill (Oregon) 1/1/2020 Statutory Limits
Employers Liability $1,000,000 - Each Accident $1,000,000 - Each Employee
$1,000,000 - Policy Limit Crime Crime 1/1/2019 - National Union Fire Ins Co
064856207 Crime Crime $14,474.00 Agency 8/31/2019 Pittsburgh, PA $3,000,000 -
Loss of Assets $50,000 - Per Loss Bill Cargo Cargo 1/1/2019 - Federal Insurance
Company 07893644 Cargo Cargo $32,918.00 Agency 1/1/2020 $2,500,000 - Any One
Conveyance $1,000 - Retention for Additional Coverages Only Bill Additional
Coverages $2,500,000 - Consolidation $25,000 - Exhibition $250,000 - Extra
Expense $5,000 - Salespersons Samples Note: This document was prepared for your
convenience, but in no way does it alter the actual contracts of insurance. For
complete coverage details, refer to policies. In the event of conflicting
statements, the policy supersedes this



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd151.jpg]
Nautilus, Inc. Exhibit B Policy Schedule 2019-2020 Policy Term Coverage Policy
Description Policy Term Carrier Policy Number Limits Deductibles / Retention
Premium Bill Type Foreign Package Foreign Package 1/1/2019 - ACE American
Insurance PHFD37539910007 General Liability Employee Benefits Liability
$6,546.00 Agency (General Liability, Employee Benefits 1/1/2020 Company
$2,000,000 - Aggregate $1,000 - Per Claim Bill Liability, Automobile Liability,
Foreign Employee Benefits Liability Automobile Liability Voluntary Workers
Compensation, $1,000,000 $50,000 - Hired Auto Physical Damage Per Accdeint
Contingent Employers Liability) Automobile Liability $50,000 - Hired Auto
Physical Damage Any One $1,000,000 - Per Occurrence Policy Period Foreign
Voluntary Workers Compensation State of Hired - North Americans Country of
Origin - Thrid Country Nationals / Local Nationals Contingent Employers
Liability $1,000,000 - Policy Limit Foreign Employers Liability Foreign
Employers Liability 1/1/2019 - ACE European Group Limited UKCANC83546 Foreign
Employers Liability Nil $2,800.00 Agency (United Kingdom) 1/1/2020 10,000,000
GBP - Limit Per Person / Accident Bill Note: This document was prepared for your
convenience, but in no way does it alter the actual contracts of insurance. For
complete coverage details, refer to policies. In the event of conflicting
statements, the policy supersedes this



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd152.jpg]
SCHEDULE 3.15 to Credit Agreement CAPITALIZATION AND SUBSIDIARIES NAME
INCORPORATION OWNERSHIP PERCENTAGE SHARE AMOUNTS LOCATION OF Holdings, Inc.
Delaware, USA 100% owned by Nautilus, 249,376 shares of Inc. Common Stock Octane
Fitness, LLC Minnesota, USA 100% owned by OF 3,028,063 shares of Holdings, Inc.
Common Interests Nautilus Fitness British Columbia, Canada 100% owned by
Nautilus, 100 shares Canada, Inc. Inc. Nautilus (Shanghai) Shanghai, China 100%
owned by Nautilus, N/A Fitness Equipments Inc. Co Ltd Octane Fitness Netherlands
100% owned by Nautilus, EUR 75,000 International B.V. Inc. Octane Fitness UK
United Kingdom 100% owned by Nautilus, 1 ordinary share of GBP 1 Limited Inc. US
Octane Fitness Hong Kong 100% owned by Nautilus, 100 ordinary shares of Limited
Inc. HKD 1 each Feed Media Inc. Delaware, USA Minority equity interest of
1,538,461 Series Seed Strategic Shares Vi Technologies Inc. Israel Minority
equity interest of 178,535 A-1 Ordinary Shares, with an option for an additional
178,535 shares



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd153.jpg]
Schedule 5.16 Post-Closing Matters 1. Within five (5) Business Days after the
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion), the Loan Parties shall deliver, or shall cause to be
delivered, to the Administrative Agent evidence (in form and substance
reasonably satisfactory to the Administrative Agent) that each Loan Party is
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification; 2. Within fifteen (15) Business Days after the Effective Date (or
such longer period as the Administrative Agent may agree in its sole
discretion), the Loan Parties shall deliver, or shall cause to be delivered, to
the Administrative Agent the following stock or membership certificates together
with executed transfer powers in blank (each in form and substance reasonably
satisfactory to the Administrative Agent): a. A stock certificate representing
100% of the Equity Interests of OF Holdings, Inc. owned by Nautilus, Inc.; b. A
membership certificate representing 100% of the Equity Interests of Octane
Fitness, LLC owned by OF Holdings, Inc.; c. A membership certificate
representing 100% of the Equity Interests of Pacific Direct LLC owned by
Nautilus, Inc.; d. A stock certificate representing 65% of the Equity Interests
of Nautilus (Shanghai) Fitness, Co., Ltd. owned by Nautilus, Inc.; e. A stock
certificate representing 65% of the Equity Interests of Nautilus (Shanghai)
Fitness Equipments, Co., Ltd. owned by Nautilus, Inc.; f. A stock certificate
representing 65% of the Equity Interests of U.S. Octane Fitness Limited owned by
Octane Fitness, LLC; and g. A stock certificate representing 65% of the Equity
Interests of Octane Fitness International B.V. owned by Octane Fitness, LLC; 3.
Within fifteen (15) Business Days after the Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion), the Loan
Parties shall deliver, or shall cause to be delivered, to the Administrative
Agent executed transfer powers in blank (in form and substance reasonably
satisfactory to the Administrative Agent) in respect of Certificate # R3
representing 65 shares of Nautilus Fitness Canada, Inc. owned by Nautilus, Inc.;
4. Within thirty (30) days after the Effective Date (or such longer period as
the Administrative Agent may agree in its sole discretion), the Loan Parties
shall deliver, or shall cause to be delivered, to the Administrative Agent
Collateral Access Agreements with respect to each of the locations of the Loan
Parties set forth below (each in form and substance reasonably satisfactory to
the Administrative Agent):



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd154.jpg]
LESSEE PROPERTY ADDRESS LANDLORD Nautilus, Inc. 17750 SE 6th Way, PacTrust
Vancouver, WA 98683 15350 SW Sequoia Pkwy, suite 300, Portland, OR 97224
Nautilus, Inc. 17711 SE 6th Way, PacTrust Vancouver, WA 98683 15350 SW Sequoia
Pkwy, suite 300, Portland, OR 97224 Nautilus, Inc. 18225 NE Riverside Parkway,
PLDAB LLC Portland, OR 97230 4380 SW Macadam Avenue, Suite 285, Portland, OR
97239 Octane Fitness, LLC 7601 Northland Drive N, Altus Northland, LLC #100,
Brooklyn Park, MN 1610 Des Peres Road, Suite 55428 320, St. Louis, MO 63131
Octane Fitness, LLC 5415 Centerpoint Parkway, GPT Obetz Owner LLC Obetz, OH
43207 220 Commerce Drive, Suite 400, Fort Washington, PA 19034 5. Within thirty
(30) days after the Effective Date (or such longer period as the Administrative
Agent may agree in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent such endorsements in respect of insurance naming the Agent
as lender’s loss payee, additional insured and notice of cancellation
endorsements as are required to be delivered pursuant to Section 5.10 of the
Credit Agreement; 6. Within thirty (30) days after the Effective Date (or such
longer period as the Administrative Agent may agree in its sole discretion), the
Loan Parties shall deliver to the Administrative Agent a Securities Account
Control Agreement (as defined in the Security Agreement) in respect of each
Securities Account (as defined in the Security Agreement) maintained by the Loan
Parties, duly executed by the relevant Loan Party, the Administrative Agent and
the relevant securities intermediary; and 7. Within ninety (90) days after the
Effective Date (or such longer period as the Administrative Agent may agree to
in its sole discretion), each Borrower and each Subsidiary will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management (including, without
limitation, changes to Loan Parties’ cash management systems in accordance with
standard asset-based lending account practices in a manner reasonably acceptable
to Agent), collection activity and other deposit accounts for the conduct of its
business.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd155.jpg]
SCHEDULE 6.01 to Credit Agreement EXISTING INDEBTEDNESS None.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd156.jpg]
SCHEDULE 6.02 to Credit Agreement EXISTING LIENS 1. UCC-1 Financing Statement
filed against Nautilus, Inc. by Synchrony Bank on July 1, 2010 under Filing #
2010-183-8470-4 with the Washington Secretary of State, and as in effect on the
Effective Date.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd157.jpg]
SCHEDULE 6.04 to Credit Agreement EXISTING INVESTMENTS 1. Nautilus holds a
minority equity interest in Feed Media Inc. 2. Nautilus holds a minority equity
interest in Vi Labs Ltd. (f/ka/Life-Beam Technologies Ltd.) 3. Schedule 3.15 is
hereby incorporated by reference thereto.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd158.jpg]
SCHEDULE 6.10 to Credit Agreement EXISTING RESTRICTIONS None.



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd159.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, amended and restated, restated, supplemented,
modified or otherwise in effect from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including any
letters of credit, guarantees and swingline loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. 1. Assignor:
______________________________ 2. Assignee: ______________________________ [and
is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrowers: Nautilus,
Inc., a Washington corporation, Octane Fitness, LLC, a Minnesota limited
liability, and the other parties from time to time party to the Credit Agreement
as borrowers. 4. Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5. Credit Agreement: Credit
Agreement dated as of March 29, 2019 among the Borrowers, the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent. 6. Assigned Interest: 1
Select as applicable. Exhibit A DB1/ 102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd160.jpg]
Facility Assigned Aggregate Amount of Amount of Percentage of Commitment/Loans
for Commitment/Loans Commitment/Loans all Lenders Assigned Assigned3 $ $ % $ $ %
$ $ % Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow.] 3 Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder. DB1/ 102580824.5 Exhibit A



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd161.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR] By: Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:
Name: Title: Exhibit A DB1/ 102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd162.jpg]
Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as [Administrative Agent,
Issuing Bank and Swingline Lender] By: Name: Title: [Consented to:]5 [NAUTILUS,
INC., a Washington corporation By: Name: Title: OCTANE FITNESS, LLC, a Minnesota
limited liability company By: Name: Title:] 5 To be added only if the consent of
the Borrowers and/or other parties (e.g. Swingline Lender, Issuing Bank) is
required by the terms of the Credit Agreement. Exhibit A DB1/ 102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd163.jpg]
ANNEX 1 ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor. The Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) any requirements under applicable law for the Assignee to become
a lender under the Credit Agreement or to charge interest at the rate set forth
therein from time to time, or (v) the performance or observance by any Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document. 1.2. Assignee. The Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it satisfies the requirements, if any, specified in
the Credit Agreement and under applicable law that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger or any other Lender and their respective Related Parties, and (v)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any Arranger, the Assignor or any
other Lender or their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. 2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Exhibit A DB1/
102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd164.jpg]
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York. DB1/
102580824.5 Exhibit A



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd165.jpg]
EXHIBIT B BORROWING BASE CERTIFICATE Please see attached. Exhibit B DB1/
102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd166.jpg]




--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd167.jpg]
EXHIBIT C COMPLIANCE CERTIFICATE _______________ ___, 20___ To: The Lenders
party to the Credit Agreement described below This Compliance Certificate is
furnished pursuant to that certain Credit Agreement dated as of March 29, 2019
(as amended, amended and restated, supplemented, modified, renewed, extended or
otherwise in effect from time to time, the “Credit Agreement”) by and among
Nautilus, Inc., a Washington corporation (the “Company”), Octane Fitness, LLC, a
Delaware limited liability company (“Octane Fitness”; and together with the
Company and any other Person (as defined in the Credit Agreement) that joins the
Credit Agreement as a Borrower in accordance with the terms thereof are referred
to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the other Loan Parties
(as defined in the Credit Agreement) from time to time party thereto, the
lenders from time to time party thereto (collectively, the “Lenders”), and J.P.
Morgan Chase Bank, N.A. (in its individual capacity, “JPMCB”), as administrative
agent for itself and the other Secured Parties (as defined in the Credit
Agreement) (in such capacity, together with its successors and assigns, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement. THE UNDERSIGNED BORROWER REPRESENTATIVE HEREBY CERTIFIES, ON ITS
BEHALF AND ON BEHALF OF THE BORROWERS, THAT: 1. I am the duly elected of the
Borrower Representative; 2. I have reviewed the terms of the Credit Agreement
and I have made, or have caused to be made under my supervision, a detailed
review of the transactions and conditions of the Company and its Subsidiaries
during the accounting period covered by the attached financial statements [for
quarterly or monthly financial statements add: and such financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes]; 3. The examinations described in
paragraph 2 did not disclose, except as set forth below, and I have no knowledge
of (i) the existence of any condition or event which constitutes a Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Credit Agreement; 4. I
hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is, (v) its federal employee identification number or its organization
identification number, if any, or (vi) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement; and 5. Schedule I attached hereto
sets forth financial data and computations including reasonably detailed
calculations of the Fixed Charge Coverage Ratio and each component thereof
(whether or not compliance is required under the Credit Agreement), evidencing
the Borrowers’ compliance with Section 6.12 of the Credit Agreement (if required
by the Credit Agreement), and including reasonably detailed Exhibit C DB1/
102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd168.jpg]
calculations of EBITDA for the Company and its Subsidiaries for the trailing
four fiscal quarters ending as of [___________], all of which data and
computations are true, complete and correct; and 6. [Schedule II hereto sets
forth (i) the computations necessary to determine the Applicable Rate commencing
on the Business Day this certificate was delivered and (ii) the Category from
the definition of Applicable Rate determined by the computation.]29 7. Schedule
[III] hereto sets forth all updated or new Intellectual Property (as defined in
the Security Agreement) listings required by the Security Agreement to be
identified or updated on Exhibit D to the Security Agreement since the delivery
of the previous Compliance Certificate in accordance with Section 5.01(d) of the
Credit Agreement. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Loan Parties have taken, are
taking, or propose to take with respect to each such condition or event or (i)
the change in GAAP or the application thereof and the effect of such change on
the attached financial statements: [Remainder of Page Intentionally Left Blank;
Signature Page Follows.] 29 To be included from and after the first anniversary
of the Effective Date. DB1/ 102580824.5 Exhibit C



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd169.jpg]
The foregoing certifications, together with the computations set forth in
Schedule I and the financial statements delivered with this Certificate in
support hereof, are made and delivered as of the date first above written.
NAUTILUS, INC., a Washington corporation, as the Borrower Representative By:
Name: Title: Exhibit C DB1/ 102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd170.jpg]
SCHEDULE I Compliance as of _________, ____ with Section 6.12 of the Agreement
[Schedule I must include detailed calculation tables for all components of the
financial covenant calculations.] Exhibit C DB1/ 102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd171.jpg]
SCHEDULE II30 1. Computation: [_________] 2. Compliance as of ____________ __,
20__ with Section 6.12 of the Credit Agreement, if applicable. 3. Category from
Grid in definition of Applicable Rate: [___________] 30 To be included from and
after the first anniversary of the Effective Date. Exhibit C DB1/ 102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd172.jpg]
SCHEDULE III Intellectual Property Please see attached. Exhibit C DB1/
102580824.5



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd173.jpg]
EXHIBIT D JOINDER AGREEMENT THIS JOINDER AGREEMENT (this “Agreement”), dated as
of __________, ____, 20__, is entered into by and between
________________________________, a _________________ (the “New Subsidiary”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the Lenders (as defined below) under that certain Credit Agreement dated as
of March 29, 2019 (as amended, amended and restated, supplemented, modified,
renewed, extended or otherwise in effect from time to time, the “Credit
Agreement”) by and among Nautilus, Inc., a Washington corporation (the
“Company”), Octane Fitness, LLC, a Minnesota limited liability company (“Octane
Fitness”; and together with the Company and any other Person (as defined in the
Credit Agreement) that joins the Credit Agreement as a Borrower in accordance
with the terms thereof are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), the other Loan Parties (as defined in the Credit Agreement) from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders”), and the Administrative Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement. The New Subsidiary and the Administrative Agent,
for the benefit of the Lenders, hereby agree as follows: 1. The New Subsidiary
hereby acknowledges, agrees and confirms that, by its execution of this
Agreement, the New Subsidiary will be deemed to be a Loan Party under the Credit
Agreement and a “Loan Guarantor” under Article X of the Credit Agreement for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party and a Loan Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. 2. If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement. 3. The address of the New
Subsidiary for purposes of Section 9.01 of the Credit Agreement is as follows:
DB1/ 102580824.5 Exhibit D



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd174.jpg]
4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary. 5. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 6. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. [Remainder of Page Intentionally Left Blank; Signature Pages
Follow.] DB1/ 102580824.5 Exhibit D



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd175.jpg]
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written. [NEW SUBSIDIARY] By: Name:
Title: DB1/ 102580824.5 Exhibit D



--------------------------------------------------------------------------------



 
[jpmchasecreditagreementd176.jpg]
Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By: Name: Title: DB1/ 102580824.5 Exhibit D



--------------------------------------------------------------------------------



 